Registration No.333- As filed with the Securities and Exchange Commission on August 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF1933 Broadcast International, Inc. (Exact name of registrant as specified in its charter) Utah (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 87-0395567 (I.R.S. Employer Identification Number) 6952 S. High Tech Drive, Suite C Midvale, Utah84047-3772 (801)562-2252 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Rodney M. Tiede President Broadcast International, Inc. 6952 S. High Tech Drive, Suite C Midvale, Utah84047-3772 (801)562-2252 (Name, address, including zip code, and telephone number, including area code, of agent for service) Reed L. Benson, Esq. 4049 S. Highland Drive Salt Lake City, Utah84124 (801)278-9769 Gregory E. Lindley, Esq. N. Aaron Murdock, Esq. Holland & Hart LLP 222 South Main Street, Suite 2200 Salt Lake City, UT 84101 (801)799-5800 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after the effective date of this registration statement. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General InstructionG, check the following box:o If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule13e-4(i) (Cross-Border Issuer Tender Offer) o Exchange Act Rule14d-1(d) (Cross-Border Third-Party Tender Offer) o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered (1) Amount to be registered(2) Proposed maximum offering price per unit Proposed maximum aggregate offering price(3) Amount of registration fee(4) Broadcast International, Inc. Common Stock, no par value N/A This registration statement covers the maximum number of shares of common stock, no par value per share, of Broadcast International, Inc. (“Broadcast”), that may be issued as part of the anticipated exchange offer described herein to holders of outstanding Broadcast notes, stock options and warrants. Based on the maximum number of shares of Broadcast common stock that may be issued as part of the exchange offer described herein, calculated as (a) an exchange ratio of .06666667 shares of Broadcast common stock multiplied by 1,422,033 shares of Broadcast common stock issuable pursuant to options outstanding as of the close of business on August 15, 2013 (whether or not currently exercisable), (b) an exchange ratio of .33333 shares of Broadcast common stock multiplied by 12,843,976 shares of Broadcast common stock issuable pursuant to warrants outstanding as of the close of business on August 15, 2013 (whether or not currently exercisable), (c) an exchange ratio of .25 shares of Broadcast common stock multiplied by 12,499,980 shares of Broadcast common stock issuable pursuant to warrants outstanding as of the close of business on August 15, 2013 (whether or not currently exercisable), (d) an exchange ratio of 1 share of Broadcast common stock multiplied by 13,900,000 shares of Broadcast common stock issuable pursuant to warrants outstanding as of the close of business on August 15, 2013 (whether or not currently exercisable), and (e) the quotient obtained by dividing $6,084,378 in principal and interest under promissory notes issued by Broadcast and $0.03 per share of Broadcast common stock.Share amounts will be proportionately adjusted for any future stock splits or combinations, including the reverse stock split discussed herein. Estimated solely for the purpose of calculating the registration fee required by Section 6(b) of the Securities Act of 1933, as amended, and computed pursuant to Rule 457(c) and Rule 457(f)(1), based upon the product of (a) 224,213,719, the maximum number of shares of Broadcast common stock that may be issued as part of the exchange offer described herein and (b) $0.08, the average of the high and low sale price for shares of Broadcast common stock as quoted on the OTC Bulletin Board on August 26, 2013. $1,792.41 of the registration fee was paid in connection with the Registration Statement on Form S-4 (No. 333-189869) filed by Broadcast with the Securities and Exchange Commission on July 9, 2013. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall filea further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. Broadcast may not sell these securities until the registration statement filed with the U.S. Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION DATED AUGUST 29, 2013 Offer to exchange up to 224,213,719 shares of Broadcast common stock that have been registered under the Securities Act of 1933 for Warrants exercisable for up to 39,243,956 shares of Broadcast common stock, Options to purchase up to 1,422,033 shares of Broadcast common stock and Notes in an aggregate principal amount of $5,245,000 convertible into 20,900,000 shares of Broadcast common stock This exchange offer will expire at 5:00 p.m. Salt Lake City time on October 17, 2013, unless extended. Broadcast International, Inc., a Utah corporation (“Broadcast”, the “Company”, “we” or “us”), hereby offers, upon the terms and subject to the conditions described in this prospectus and the accompanying letters of transmittal, to exchange up to 224,213,719 shares of Broadcast common stock, no par value per share as follows: (i) one share of our common stock for every share underlying warrants to purchase up to 13,900,000 shares of our common stock and having an exercise period ending on March 13, 2018 (with enhanced anti-dilution rights) (“March 2018 enhanced warrants”); (ii) one share of our common stock for every three shares underlying warrants to purchase up to 12,843,976 shares of our common stock and having exercise periods ending on March 22, 2016 (“March 2016 warrants”), December 27, 2016 (“December 27 Warrants”), December 28, 2016 (“December 28 warrants”), July 13, 2017 (“July 2017 warrants”), August 15, 2017 (“August 2017 warrants”), March 13, 2018 (with standard anti-dilution rights) (“March 2018 warrants”), and April 5, 2018 (“April 2018 warrants”); (iii) one share of our common stock for every four shares underlying warrants to purchase up to 12,499,980 shares of our common stock and having an exercise period ending on December 23, 2015 (“December 2015 warrants”); (iv) one share of our common stock for every fifteen shares underlying options to purchase up to 1,422,033 shares of our common stock (“eligible options”); and (v) one share of our common stock for every $0.03 of principal and interest outstanding under our Senior Secured Convertible Promissory Notes (“12% notes”), 5% Convertible Note Due 2009, as amended (“8% note”) anda Promissory Note (the “unsecured note”).Holders who validly tender and do not validly withdraw all, but not less than all, of their March 2018 enhanced warrants, March 2016 warrants, December 27 warrants, December 28 warrants, July 2017 warrants, August 2017 warrants, March 2018 warrants, April 2018 warrants, options, 12% notes, 8% note and unsecured note (collectively, “eligible securities”) prior to 5:00 p.m. Salt Lake City time, on October 17, 2013, will receive for each eligible security, the number of shares of our common stock set forth above. · The exchange offer expires at 5:00 p.m., Salt Lake City time, on October 17, 2013 (the “expiration date”), unless the exchange offer is extended or earlier terminated by us. · You may withdraw tenders of outstanding eligible securities at any time before the exchange offer expires. · The exchange offer is made in connection with a proposed merger, as discussed in this prospectus. · Our common stock is traded on the OTC Bulletin Board under the symbol “BCST.”On, 2013, the last trading day before the date of this prospectus, the closing price of our common stock was $. · Consummation of the exchange offer is subject to the conditions described in “The Exchange Offer – Conditions of the Exchange Offer” beginning on page 32. See “Risk Factors” beginning on page 11 for a discussion of factors you should consider in connection with the exchange offer. Neither the Securities Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is, 2013. TABLE OF CONTENTS WHERE YOU CAN FIND MORE INFORMATION 1 SUMMARY 2 MARKET PRICE AND DIVIDEND INFORMATION 8 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 10 RISK FACTORS 11 THE EXCHANGE OFFER 29 USE OF PROCEEDS 39 DESCRIPTION OF COMMON STOCK 40 THE MERGER AND RELATED MATTERS 44 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS 81 MATERIAL CONTRACTS WITH ALLDIGITAL 87 BROADCAST CAPITALIZATION 87 SECURITY OWNERSHIP 88 BUSINESS – BROADCAST 90 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS – BROADCAST 96 BUSINESS – ALLDIGITAL MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS – ALLDIGITAL MANAGEMENT COMPENSATION DISCUSSION AND ANALYSIS – BROADCAST EXECUTIVE COMPENSATION INFORMATION – ALLDIGITAL RELATED PARTY TRANSACTIONS – BROADCAST RELATED PARTY TRANSACTIONS – ALLDIGITAL LEGAL PROCEEDINGS DESCRIPTION OF BROADCAST CAPITAL STOCK INDEMNIFICATION OF SECURITIES ACT LIABILITIES EXPERTS LEGAL MATTERS INDEX TO FINANCIAL STATEMENTS BF-1 i WHERE YOU CAN FIND MORE INFORMATION This prospectus is part of a registration statement on Form S-4 that we have filed with the Securities and Exchange Commission (“SEC”) relating to the issuance of shares of our common stock offered by this prospectus.As described below, you may obtain from the SEC a copy of the registration statement and the documents filed as exhibits to the registration statement.The registration statement may contain additional information that may be important to you.Statements made in this prospectus about legal documents may not necessarily be complete and you should read the documents that are filed as exhibits to the registration statement or otherwise filed with the SEC. We also file annual, quarterly and periodic reports, proxy statements and other information with the SEC.Such reports, proxy statements and other information can be inspected and copied at prescribed rates at the public reference facilities maintained by the SEC at Room 1580, treet N.E., Washington, D.C. 20549.Please call the SEC at 1-888-SEC-0330 for further information on the public reference room.Broadcast’s SEC filings are also available to the public on the SEC’s website athttp://www.sec.gov. This prospectus refers to important business and financial information about Broadcast that is not included in or delivered with this prospectus. Such information is available to you without charge upon written or oral request to Broadcast International, Inc., Attn: Jim Solomon, 6952 S. High Tech Drive, Suite C, Midvale, Utah 84047-3772or by telephone at (801)562-2252.To obtain timely delivery, you must request the information no later than five business days before the expiration of the exchange offer, or no later thanOctober 10, 2013. As used in this prospectus, references to “Broadcast”, the “Company”, “we”, “us” or “our” refer collectively to Broadcast International, Inc. and all of its subsidiaries unless the context requires otherwise, references to “AllDigital” refer to AllDigital Holdings, Inc. and all of its subsidiaries unless the context requires otherwise, and references to the “combined company” refer to Broadcast following the consummation of both the exchange offer and the proposed merger described in this prospectus. 1 SUMMARY This summary highlights selected information from this document. To understand the exchange offer fully, you should carefully read this entire document and the documents to which we refer. See “Where You Can Find More Information” on page1. We have included page references in to direct you to a more detailed description of the topics presented in this summary. The Company Broadcast International, Inc. 6952 S. High Tech Drive, Suite C Midvale, Utah 84047-3772 Telephone: (801)562-2252 We are a provider of managed video solutions, including digital signage, OTT (Over the Top) networks, IPTV, and live/on-demand content distribution for the enterprise. Our CodecSys software is a breakthrough, multi-codec video compression technology that cuts video bandwidth requirements over satellite, cable, IP and wireless networks. By slashing bandwidth needs, CodecSys enables a new generation of media applications, and offers unprecedented price/ performance benefits for existing applications such as HD video distribution. Our common stock trades on the OTC Bulletin Board under the symbol “BCST.” On January 6, 2013, we entered into an Agreement and Plan of Merger and Reorganization with AllDigital Holdings, Inc. (“AllDigital”) and Alta Acquisition Corporation, as amended by the First Amendment dated April 10, 2013 and the Second Amendment dated June 30, 2013, which is referred to in this prospectus as the merger agreement.Under the merger agreement, Alta Acquisition Corporation, a wholly owned subsidiary of Broadcast, will merge with and into AllDigital, with AllDigital surviving as a wholly owned subsidiary of Broadcast, which transaction is referred to as the merger.The shares of Broadcast common stock issued to AllDigital stockholders in connection with the merger are expected to represent 58% of the outstanding shares of Broadcast common stock immediately following the consummation of the merger, assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast.The exchange offer will close immediately prior to the consummation of the merger. For a more complete description of the merger, please see the section entitled “The Merger and Related Matters” on page 44 of this prospectus. The exchange offer is being made to satisfy certain conditions set forth in the merger agreement.If you support the merger, you should tender your eligible securities in the exchange offer.If an insufficient number of eligible securities are tendered in the exchange offer, we will fail to satisfy conditions to the closing of the merger and the merger may not close.If the merger does not close, it is unlikely that we will be able to remain in business. Comparative Per Share Market Price Information Broadcast common stock and AllDigital common stock are traded on the OTC Bulletin Board under the symbols “BCST” and “ADGL,” respectively.On January 4, 2013, the last full trading day prior to the public announcement of the proposed merger, Broadcast common stock closed at $0.09 per share and AllDigital common stock closed at $1.01 per share. OnAugust 15, 2013, Broadcast common stock closed at $0.085 per share and AllDigital common stock closed at $0.115 per share. Summary of the Exchange Offer The following is a summary of the principal terms of the exchange offer.A more detailed description is contained in the section “The Exchange Offer” beginning on page 29, which you should read before you decide whether to tender your eligible securities in the exchange offer. The Exchange Offer We are offering, upon the terms and subject to the conditions described in this prospectus and the accompanying letters of transmittal, to exchange up to 224,213,719 shares of our common stock for (i) outstanding warrants to purchase shares of our common stock having exercise periods ending on March 13, 2018 (with enhanced anti-dilution rights) (“March 2018 enhanced warrants”), March 22, 2016 (“March 2016 warrants”), December 27, 2016 (“December 27 warrants”), December 28, 2016 (“December 28 warrants”), July 13, 2017 (“July 2017 warrants”), August 15, 2017 (“August 2017 warrants”), March 13, 2018 (with standard anti-dilution rights) (“March 2018 warrants”), April 5, 2018 (“April 2018 warrants”) and December 23, 2015 (“December 2015 warrants”); (ii) outstanding options to purchase shares of our common stock (“eligible options”); and (iii) our outstanding Senior Secured Convertible Promissory Notes (“12% notes”), 5% Convertible Note Due 2009, as amended (“8% note”) and Promissory Note (“unsecured note”). 2 The March 2018 enhanced warrants, March 2016 warrants, December 27 warrants, December 28 warrants, July 2017 warrants, August 2017 warrants, March 2018 warrants, April 2018 warrants and December 2015 warrants are referred to in this prospectus collectively as the “eligible warrants.”The 12% notes, 8% note and unsecured note are referred to in this prospectus collectively as the “eligible notes.”The eligible warrants, eligible options and eligible notes are referred to in this prospectus collectively as the “eligible securities.” As of August 15, 2013, there were outstanding March 2018 enhanced warrants exercisable for 13,900,000 shares, March 2016 warrants exercisable 653,576 shares, December 27 warrants exercisable for 422,500 shares, December 28 warrants exercisable for 247,500 shares, July 2017 warrants exercisable for 5,150,000 shares, August 2017 warrants exercisable for 1,800,000 shares, March 2018 warrants exercisable for 4,170,000 shares, April 2018 warrants exercisable for 400,400 shares, December 2015 warrants exercisable for 12,499,980 shares and eligible options exercisable for 1,422,033 shares.As of August 15, 2013 there were outstanding 12% notes having an aggregate principal amount of $4,225,000 and convertible for 16,900,000 shares, the 8% note having an aggregate principal amount of $1,000,000 and convertible for 4,000,000 shares and the unsecured note having an aggregate principal amount of $20,000. We are offering to exchange the eligible securities for the number of shares of our common stock indicated next to each type of eligible security below: Eligible Security Shares of Common Stock March 2018 enhanced warrants One (1) share of common stock will be issued in exchange for every one (1) share of common stock underlying each March 2018 enhanced warrant. March 2016 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each March 2016 warrant. December 27 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each December 27 warrant. December 28 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each December 28 warrant. July 2017 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each July 2017 warrant. August 2017 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each August 2017 warrant. March 2018 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each March 2018 warrant. April 2018 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each April 2018 warrant. 3 December 2015 warrants One (1) share of common stock will be issued in exchange for every four (4) shares of common stock underlying each December 2015 warrant. Eligible options One (1) share of common stock will be issued in exchange for every fifteen (15) shares of common stock underlying each eligible option. 12% notes One (1) share of common stock will be issued in exchange for every three cents ($0.03) of principal and interest outstanding under each 12% note on a pre-reverse-stock-split basis (or one (1) share of common stock for every forty-five cents ($0.45) of principal and interest outstanding under each 12% note on a post-reverse-stock-split basis). 8% note One (1) share of common stock will be issued in exchange for every three cents ($0.03) of principal and interest outstanding under the 8% note on a pre-reverse-stock-split basis (or one (1) share of common stock for every forty-five cents ($0.45) of principal and interest outstanding under the 8% note on a post-reverse-stock-split basis). Unsecured note One (1) share of common stock will be issued in exchange for every three cents ($0.03) of principal and interest outstanding under the unsecured note on a pre-reverse-stock-split basis (or one (1) share of common stock for every forty-five cents ($0.45) of principal and interest outstanding under the unsecured on a post-reverse-stock-split basis). We are offering to exchange all, but not less than all of the eligible securities that you hold.If you wish to participate in the exchange offer, you must tender all of the eligible securities that you hold. Reverse Stock Split The number of shares of our common stock issued upon completion of the exchange offer will reflect a 1:15 reverse stock split that will occur prior to the closing of the merger.After giving effect to the reverse stock split, each eligible warrant and eligible option will be exercisable for 1/15th the number of shares and at 15 times the exercise price for which it was exercisable before the reverse stock split, and eligible notes will be exchanged at a rate of one (1) share for every forty-five cents ($0.45) of principal and interest outstanding thereunder. Because we will only be changing the number of outstanding shares of common stock, the reverse stock split should not change our overall valuation.Assuming our overall valuation does not change, the price per share of our common stock should increase proportionally, though there can be no assurance that it will do so.The reverse stock split is required by the terms of the merger agreement. Purpose of the Exchange Offer The exchange offer is being made in order to satisfy conditions to the merger that are set forth in the merger agreement.Under the merger agreement, the obligation of AllDigital to effect the merger is conditioned on there being no outstanding indebtedness, other than indebtedness that automatically converts into stock at the effective time of the merger, and on there being no more than 2,000,000 shares of our common stock issuable upon exercise of outstanding eligible warrants and eligible options.If fewer than all of the eligible notes or in excess of 95% of the eligible warrants and options are exchanged in the exchange offer, we will fail to meet these conditions to closing and the merger may not close.Given our current financial condition and prospects, if the merger does not close, it is unlikely that we will be able to remain in business.See “The Exchange Offer – Purpose of the Exchange Offer” on page 29. 4 Determination of Shares to be Offered in Exchange for Eligible Securities The number of shares offered in the exchange offer for each type of eligible warrant and for each eligible option was determined after considering several elements, which included primarily the remaining Black-Scholes value (a method of valuing warrants and stock options that considers factors such as the remaining life of the security, the difference between the exercise price and the stock price, and the volatility of the stock price) of the outstanding eligible warrants and eligible options, the risk-adjusted relative value of such eligible warrants and eligible options, the anti-dilution and other contractual rights associated with eligible warrants, and the additional expense to the Company associated with the exchange offer. The number of shares offered in the exchange offer for the eligible notes was determined after considering several elements, including the volume weighted average of the Company’s stock price and the contractual rights of the holders of eligible notes, including their security interests in the Company’s assets. Conditions of the Exchange Offer Our obligation to exchange eligible securities validly tendered and not properly withdrawn at the expiration date is conditioned upon, among other things, the merger, in our reasonable judgment to be determined as of immediately prior to the expiration date, being capable of being consummated contemporaneously with the exchange offer.We refer to this condition as the merger condition.In addition, consummation of the exchange offer is subject to certain other conditions, including that the registration statement, of which this prospectus is a part, shall have been declared effective by the SEC and other customary conditions.We may waive any or all of the conditions to the exchange offer in our sole and absolute discretion, except for the registration statement effectiveness condition and the merger condition.See “The Exchange Offer – Conditions of the Exchange Offer” on page 32. Expiration Date The exchange offer expires at 5:00 p.m., Salt Lake City time, on October 17, 2013 (“expiration date”), unless extended or earlier terminated by us.We may extend the expiration date for any reason in our sole and absolute discretion.If we decide to extend the expiration date, we will announce any extensions by press release or other public announcement no later than 9:00 a.m., New York City time, on the business day after the scheduled expiration of the exchange offer.See “Extension of Offer; Termination; Amendment” on page 31. Termination of the Exchange Offer We reserve the right to terminate the exchange offer at any time prior to the completion of the exchange offer if any of the conditions under “The Exchange Offer – Conditions of the Exchange Offer” have not been satisfied, in our sole and absolute discretion.See “The Exchange Offer – Termination of the Exchange Offer” on page 34. Procedure for Tendering Eligible Securities Holders of eligible securities desiring to accept the exchange offer must tender all of their eligible securities by signing and returning the appropriate letter of transmittal, including all other documents required by the letter of transmittal, in person or by mail to Broadcast International, Inc., Attn: James E. Solomon, 6952 S. High Tech Drive, Suite C, Midvale, Utah 84047-3772 no later than 5:00 p.m., Salt Lake City time, on October 17, 2013.See “The Exchange Offer – Procedures for Tendering” beginning on page 34.Holders of eligible securities who elect to exchange any of their eligible securities must exchange all of their eligible securities. Acceptance of Eligible Securities and Delivery of Common Stock If the conditions to the exchange offer are met, we will, subject to the terms and conditions described in this prospectus, accept all eligible securities validly tendered and not properly withdrawn prior to the expiration date and such securities will be cancelled.We will issue shares of our common stock in exchange for all such eligible securities promptly after consummation of the merger. The number of shares of our common stock issued upon completion of the exchange offer will reflect a 1:15 reverse stock split that will occur prior to the closing of the merger.After giving effect to the reverse stock split, each eligible warrant and eligible option will be exercisable for 1/15th the number of shares and at 15 times the exercise price for which it was exercisable before the reverse stock split, and eligible notes will be exchanged at a rate of one (1) share for every forty-five cents ($0.45) of principal and interest outstanding thereunder. 5 Because we will only be changing the number of outstanding shares of common stock, the reverse stock split should not change our overall valuation.Assuming our overall valuation does not change, the price per share of our common stock should increase proportionally, though there can be no assurance that it will do so.The reverse stock split is required by the terms of the merger agreement. Withdrawal Rights Holders may withdraw the eligible securities they have tendered at any time prior to 5:00 p.m. Salt Lake City time, on October 17, 2013.See “The Exchange Offer – Withdrawal Rights” on page 34. No Recommendation Neither we nor any of our directors, officers or employees are making any recommendation to you as to whether you should tender or refrain from tendering your eligible securities and we have not authorized any person to make any recommendation on our behalf.You must make your own decision as to whether to tender all of your eligible securities.Certain of our directors and executive officers hold eligible securities and are eligible to participate in the exchange offer.The terms of the exchange offer are equally applicable to such directors and officers.The exchange offer was unanimously approved by our Board of Directors, upon the recommendation, after due deliberation, of all of those directors who do not hold eligible securities and are therefore disinterested with respect to the exchange offer.We expect that all of our directors and officers who hold eligible securities will participate in the exchange offer. You should rely only on the information contained in this prospectus or to which it or we have referred you.We have not authorized anyone to give you any information or to make any representations in connection with the exchange offer other than the information and representations contained in this prospectus or in the accompanying letters of transmittal.If anyone makes any recommendation or representation to you or gives you any information, you must not rely upon that recommendation, representation or information as having been authorized by us. Use of Proceeds The Company will not receive any proceeds from the exchange offer. Federal Income Tax Consequences If you are a U.S. holder (as defined below under the heading “The Exchange Offer – Material United States Federal Income Tax Considerations”), the following will apply: If you tender eligible warrants for shares of our common stock in the exchange offer, you will recognize ordinary income in an amount equal to the fair market value of any of such common stock treated as received as other than consideration for the eligible warrants.Because the issue is highly factual, the Company is unable to determine what portion, if any, of the common stock will be deemed to be consideration for the U.S. holders’ eligible warrants and what portion, if any, will be deemed to be consideration for other value provided. If you tender eligible notes for shares of our common stock in the exchange offer, your U.S. federal income taxes will generally be as follows: (i) the common stock received will be treated as interest to the extent of any accrued unpaid “qualified stated interest” on the eligible notes; (ii) to the extent the common stock received has a fair market value in excess of the accrued unpaid interest and is treated as received in exchange for the eligible notes (rather than as consideration for other value provided), you will recognize gain or loss equal to the difference, if any, between the fair market value of such common stock and your adjusted tax basis in the eligible notes, which gain or loss will generally be treated as capital gain or loss, and as long-term capital gain or loss if you have held the eligible notes for more than a year at the time of the exchange; and (iii) to the extent the common stock received with a fair market value in excess of any accrued and unpaid interest is treated as consideration other than for the eligible notes, you will recognize ordinary income in an amount equal to the fair market value of such common stock.Because the issue is highly factual, the Company is unable to determine what portion, if any, of the common stock will be deemed to be consideration for the U.S. holders’ eligible notes and what portion, if any, will be deemed to be consideration for other value provided. 6 The fair market value of the common stock will generally be determined as the average of the highest and lowest quoted prices of our common stock on the OTC Bulletin Board on the date of the exchange or, if no sales are reported on that date, as the weighted average of the means between the highest and lowest sales on the nearest date before and the nearest date after the date of the exchange, weighting the average inversely by the respective number of trading days between the selling dates and the date of the exchange. For a more detailed discussion of tax matters, see “The Exchange Offer – Material United States Federal Income Tax Considerations” beginning on page 35. ALL HOLDERS OF ELIGIBLE SECURITIES ARE URGED TO CONSULT WITH THEIR TAX ADVISORS REGARDING THE TAX CONSEQUENCES OF PARTICIPATING IN THE EXCHANGE OFFER. Accounting Treatment An extinguishment of liability will result from those eligible warrants exchanged for common stock in the exchange offer that have been accounted for as derivatives.As such, a gain or loss will be recognized to the extent that the value of the shares exchanged is different than the value of the liability recorded at the time of the exchange.For eligible warrants exchange for common stock in the exchange offer that were not accounted for as derivatives, no gain or loss will be recognized and the value of the shares exchanged will be recorded to common stock as additional paid in capital. For eligible options exchanged for common stock in the exchange offer, no gain or loss will be recognized and the value of the shares exchanged will be recorded to common stock and additional paid in capital. An extinguishment of liability will result from eligible notes exchanged for common stock in the exchange offer.As such, a gain or loss will be recognized to the extent that the value of the shares exchanged is different than the value of the liability recorded at the time of the exchange. Fees and Expenses The Company will pay all fees and expense it incurs in connection with the exchange offer.See “The Exchange Offer – Fees and Expenses” on page 35. Regulatory Approvals We are not aware of any material regulatory approvals necessary to complete this offer.However, we may not complete this exchange offer until the registration statement, of which this prospectus is a part, is declared effective by the SEC. Rights of Non-Tendering Holders If you do not exchange your eligible securities for shares of our common stock in the exchange offer, you will continue to hold your eligible securities, subject to their terms. The Merger The exchange offer is being made in connection with the proposed merger.In the merger, Alta Acquisition Corporation, a wholly owned subsidiary of Broadcast, will merge with and into AllDigital, with AllDigital surviving as a wholly owned subsidiary of Broadcast.The shares of Broadcast common stock issued to AllDigital stockholders in connection with the merger are expected to represent 58% of the outstanding shares of Broadcast common stock immediately following the consummation of the merger, assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast that are not eligible warrants.The exchange offer will close immediately prior to the consummation of the merger.For a more complete description of the merger, please see the section entitled “The Merger and Related Matters” on page 44 of this prospectus. Because the merger will result in material changes to our capitalization, business and financial condition, this prospectus includes information about the merger, Broadcast and AllDigital and the combined company following the merger in which you will own stock if you participate in the exchange offer. See “The Merger and Related Matters” on page 44, “Unaudited Pro Forma Combined Financial Statements” on page 81, “Security Ownership” on page 88, “Business – Broadcast” on page 90, Management’s Discussion and Analysis of Financial Results of Operations – Broadcast” on page 96, “Business – AllDigital” on page 109, “Management’s Discussion and Analysis of Financial Results of Operations – AllDigital” on page 119, “Management” on page 124 and the financial statements included in this prospectus. 7 Questions We cannot and will not provide you any advice regarding your decision whether to tender your eligible securities.Any questions concerning this exchange offer or any other document accompanying or referred to in this prospectus, or to request additional copies of any such documents, may be directed to the Company at Broadcast International, Inc., Attn: James E. Solomon, 6952 S. High Tech Drive, Suite C, Midvale, Utah 84047-3772, or by telephone at (801) 562-2252.See also “Where You Can Find More Information” on page 1. Risk Factors For certain risks you should consider in evaluating this exchange offer, see “Risk Factors” beginning on page 11. MARKET PRICE AND DIVIDEND INFORMATION Broadcast common stock and AllDigital common stock are traded on the OTC Bulletin Board under the symbols “BCST” and “ADGL,” respectively. The following tables present, for the periods indicated, the high and low bid quotations for Broadcast common stock (as adjusted for stock splits of Broadcast common stock) and AllDigital common stock, in each case, as reported by the OTC Bulletin Board.Such prices represent prices between dealers, do not include retail markups, markdowns or commissions and may not represent actual transactions. Neither Broadcast nor AllDigital has ever declared or paid any cash dividend on shares of their common stock and both have fiscal years ending on December 31. Broadcast Common Stock High Bid Low Bid Year ending December 31, 2011 First Quarter Second Quarter Third Quarter Fourth Quarter Year ending December 31, 2012 First Quarter Second Quarter Third Quarter Fourth Quarter Year ending December 31, 2013 First Quarter Second Quarter Third Quarter (through August 15, 2013) 8 AllDigital Common Stock High Bid Low Bid Year ending December 31, 2011 First Quarter* N/A N/A Second Quarter* N/A N/A Third Quarter Fourth Quarter Year ending December 31, 2012 First Quarter* Second Quarter Third Quarter Fourth Quarter Year ending December 31, 2013 First Quarter Second Quarter Third Quarter (through August 15, 2013) * To AllDigital’s knowledge, there was no trading in AllDigital’s common stock for periods prior to the quarter ended September 30, 2011. As of August 15, 2013, Broadcast had 110,233,225 shares of common stock issued and outstanding, and approximately 1,200 stockholders of record, and AllDigital had 25,444,728 shares of common stock issued and outstanding and approximately 120 stockholders of record. There is no established trading market for the eligible warrants, eligible notes or eligible options.As of August 15, 2013, there were outstanding eligible warrants to purchase 39,243,956 shares of Broadcast common stock held by 144 holders of record, eligible notes in an aggregate principal amount of $5,245,000 and convertible into 20,900,000 shares of Broadcast common stock held by 15 holders of record and eligible options to purchase 1,422,033 shares of Broadcast common stock held by 31 holders of record. Following the consummation of the exchange offer and the merger, Broadcast common stock will continue to trade on the OTC Bulletin Board, and there will be no further market for AllDigital common stock. 9 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This prospectus includes “forward-looking statements” within the meaning of the safe harbor provisions of the United States Private Securities Litigation Reform Act of 1995. Words such as “anticipate,” “believes,” “budget,” “continue,” “could,” “estimate,” “expect,” “forecast,” “intend,” “may,” “plan,” “potential,” “predicts,” “project,” “should,” “will” and similar expressions are intended to identify such forward-looking statements. Forward-looking statements include, but are not limited to: (i) statements about the benefits of completing the exchange offer, (ii)statements about the benefits of the merger involving Broadcast and AllDigital, including potential synergies and cost savings and the timing thereof; (iii)future financial and operating results following the merger; (iv) the combined company’s plans, objectives, expectations and intentions with respect to future operations, products and services; (v)the competitive position and opportunities for the combined company; (vi)the impact on the merger on the market for the combined company’s products; (vii)the non-GAAP operating income and integration costs of the combined company; and (viii)the timing of the completion of the exchange offer and the merger. Such forward-looking statements are based upon the current beliefs and expectations of Broadcast’s and AllDigital’s management and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are difficult to predict and generally beyond the control of Broadcast and AllDigital. Actual results may differ materially from the results anticipated in these forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to: (i) the failure of the exchange offer to close for any reason, (ii)the failure of the merger to close for any reason, including as a result of Broadcast’s failure to meet certain closing conditions as a result of insufficient participation in the exchange offer; (iii)the competitive position and opportunities for the combined company; (iv) general business and economic conditions; (v)the performance of financial markets; (vi)risks relating to the consummation of the contemplated merger, including the risk that required stockholder approval and regulatory agencies might not be obtained in a timely manner or at all or that other closing conditions are not satisfied; (vii)the impact on the merger on the markets for the combined company’s media broadcasting solutions; (viii)the failure of the combined company to realize synergies and cost-savings from the transaction or delay in realization thereof; (ix)the businesses or employees of Broadcast and AllDigital not being combined and integrated successfully, or such combination taking longer or being more difficult, time-consuming or costly to accomplish than expected; (x)operating costs and business disruption following the merger, including adverse effects on employee retention and business relationships with third parties; (xi)the future performance of the combined company following the closing of the merger; (xii)the combined company’s ability to maintain gross margins; (xiii)effects of fluctuating product mix on results; (xiv)the combined company’s ability to timely develop and commercialize new products; (xv)the combined company’s ability to respond to evolving technologies and customer requirements; (xvi)the combined company’s dependence on a limited number of customers for a significant percentage of its projected revenues; (xvii)the combined company’s ability to effectively compete with companies that have greater name recognition, broader customer relationships and substantially greater financial, technical and marketing resources; (xviii)increased costs related to downsizing and compliance with regulatory requirements in connection with such downsizing, competition and pricing pressure; (xix)the combined company’s potential lack of availability of credit or opportunity for equity based financing; (xx)the combined company’s risks associated with international operations; (xxi)the combined company’s outcome of tax audits or similar proceedings; and (xxii)the outcome of pending litigation against Broadcast or AllDigital. Additional factors that can cause the results to materially differ than those described in the forward-looking statements are described in the section “Risk Factors” beginning on page 11. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this prospectus. All forward-looking statements are qualified in their entirety by this cautionary statement. Broadcast assumes no obligation to update the forward-looking statements, or to update the reasons why actual results could differ from those projected in the forward-looking statements. 10 RISK FACTORS In addition to the other information included in this prospectus, including the matters addressed in the section entitled “Cautionary Statement Regarding Forward-Looking Information,” you should carefully consider the following risks before deciding whether to vote for the proposals relating to the merger. In addition, you should read and consider the risks associated with each of the businesses of Broadcast and AllDigital because these risks will also affect the combined company. You should also read and consider the other information in this prospectus and the other documents incorporated by reference into this prospectus. See the section entitled “Where You Can Find More Information” on page 1. Risks Relating to the Exchange Offer If the procedures for tendering your eligible securities in this exchange offer are not followed, you may not receive shares of Broadcast common stock. Broadcast will issue shares of its common stock in exchange for your eligible securities only if you tender your eligible securities and deliver a property completed and duly executed letter of transmittal and other required documents before expiration of the exchange offer.You should allow sufficient time to ensure timely deliver of the necessary documents.Broadcast is under no duty to give notifications of defects or irregularities with respect to the tenders of eligible securities for exchange. The exchange offer may be cancelled or delayed. Broadcast is not obligated to complete the exchange offer under certain circumstances.See “The Exchange Offer – Conditions of the Exchange Offer.”If you validly tender eligible securities by properly executing the appropriate letter of transmittal and any other necessary documents prior to the expiration date, you may validly withdraw your tendered eligible securities prior to the expiration date.If any of the conditions of the exchange offer are not met as of the expiration date, in our sole and absolute discretion, Broadcast has the right to terminate the exchange offer.Even if the exchange offer is completed, it may not be completed exactly on the schedule described in this prospectus.Accordingly, holders participating in the exchange offer may have to wait longer than expected to receive their Broadcast common stock. An exchange of eligible securities for Broadcast common stock generally will constitute a taxable exchange. In general, an exchange of eligible securities for shares of Broadcast common stock will constitute a fully taxable exchange.You are argued to consult your own tax advisors regarding the federal, state, local and foreign tax consequences of an exchange of eligible securities for shares of Broadcast common stock pursuant to the exchange offer. Holders of eligible securities and holders of Broadcast common stock are generally subject to the risks relating to the merger and to the business of Broadcast and AllDigital which will continue to be the risks of the combined company following the merger. Whether you continue to hold your eligible securities or you exchange them for shares of Broadcast common stock, your interest in Broadcast will be subject to risks relating to the merger and risks relating to the business of Broadcast and AllDigital which will continue to be risks relating to the combined company following the merger.Accordingly, you should carefully review the risks set forth under “Risk Factors – Risks Relating to the Merger,” “Risk Factors – Risks Related to Broadcast’s Business” and “Risk Factors – Risks Related to AllDigital’s Business” below Risks Relating to the Merger The combined company may not achieve strategic objectives, anticipated synergies and other potential benefits of the merger. Both companies expect to realize strategic, financial and operating benefits as a result of the merger, including, among others, significant cost savings synergies. However, neither company can predict with certainty the extent to which these benefits will actually be achieved or the timing of any such benefits. The following factors, among others, may prevent the combined company from realizing these benefits: • the inability of the combined company to consolidate and rationalize product lines, supply chains, administrative functions, sales and marketing teams and/or research and development efforts to the degree, or within the time period, expected; 11 • the inability of the combined company to increase sales; • competitive factors, including technological advances attained by competitors and patents granted to or contested by competitors, which would enhance their ability to compete against the combined company; • the failure of key markets for the combined company’s products to develop to the extent or as rapidly as currently expected; • the impact of the economic and financial downturn and the extent to which the economic conditions and disruptions in the credit and financial markets improve or ameliorate, if at all; • changes in technology that increase the number of competitors that the combined company faces after the merger or require the combined company to make significant capital expenditures to develop competitive products; • unfavorable reaction to the merger by the combined company’s customers and suppliers; and • the failure to retain key employees. Failure to achieve the strategic objectives of the merger could have a material adverse effect on the revenues, expenses and the operating results and cash resources of the combined company and could result in the combined company not achieving the anticipated potential benefits of the merger. Broadcast and AllDigital may not successfully integrate their businesses. Achieving the potential benefits of the merger will depend in substantial part on the successful integration of the two companies’ technologies, operations and personnel. Broadcast and AllDigital will face significant challenges in integrating their organizations and operations in a timely and efficient manner. Some of the challenges involved in this integration include: • demonstrating to the customers of Broadcast and AllDigital that the merger will not result in adverse changes in client service standards or business focus and helping customers conduct business easily with the combined company; • consolidating and rationalizing corporate information technology, engineering and administrative infrastructures; • integrating product offerings; • coordinatingor combining sales and marketing efforts to effectively communicate the capabilities of the combined company; • coordinating and rationalizing research and development activities to enhance introduction of new products and technologies with reduced cost; and • preserving important relationships of both Broadcast and AllDigital and resolving potential conflicts that may arise. The integration of Broadcast and AllDigital will be a complex, time consuming and expensive process. It is not certain that Broadcast and AllDigital can be successfully integrated in a timely manner or at all. Failure to do so could have a material adverse effect on the revenues, expenses and the operating results and cash resources of the combined company and could result in the combined company not achieving the anticipated potential benefits of the merger. Integrating the companies may divert management’s attention away from the combined company’s operations. Successful integration of Broadcast’s and AllDigital’s operations, products and personnel may place a significant burden on the combined company’s management and its internal resources following the completion of the merger. The diversion of management attention and any difficulties encountered in the transition and integration process could harm the combined company’s business, financial condition, operating results and ability to evaluate and take strategic actions. Broadcast expects to incur significant costs integrating the companies into a single business, and if such integration is not successful Broadcast may not realize the expected benefits of the merger. Broadcast expects to incur significant costs integrating AllDigital’s operations, products and personnel following consummation of the merger. These costs may include costs for: 12 • employee redeployment, relocation or severance; • conversion of information systems; • combining research and development teams and processes; • reorganization or closures of redundant or excess facilities; and • relocation or disposition of excess equipment. In addition, Broadcast expects to incur significant costs in connection with the merger. Broadcast does not know whether it will be successful in these integration efforts or in consummating the merger. In addition, Broadcast may incur restructuring costs in connection with the merger that exceed the current expectations. Finally, the board of directors and employees of the combined entity will consist of individuals from both Broadcast and AllDigital, and the new members of the board of directors and employees of the combined entity, which have had limited exposure to each other, may not be able to work together effectively, which also could have an adverse effect on the business of the combined entity. If the combined company fails to retain key employees, the benefits of the merger could be diminished. The successful combination of Broadcast and AllDigital will depend in part on the retention of key personnel. There can be no assurance that the combined company will be able to retain Broadcast’s and/or AllDigital’s key management, technical, sales and customer support personnel. If the combined company fails to retain such key employees, it may not realize the anticipated benefits of the merger. The sales of Broadcast and/or AllDigital could decline if customer relationships are disrupted by the merger. Broadcast’s and AllDigital’s customers may not continue their current buying patterns during the pendency of, and following, the merger. Any significant delay or reduction in orders for Broadcast’s or AllDigital’s products and services could harm the combined company’s business, financial condition and results of operations. Customers may defer purchasing decisions as they evaluate the likelihood of successful integration of Broadcast’s and AllDigital’s products and the combined company’s future product strategy, or consider purchasing products of competitors. Customers may also seek to modify or terminate existing agreements, or prospective customers may delay entering into new agreements or purchasing AllDigital’s and/or Broadcast’s products. In addition, by increasing the breadth of Broadcast’s and AllDigital’s business, the merger may make it more difficult for the combined company to enter into relationships, including customer relationships, with strategic partners, some of whom may view the combined company as a more direct competitor than either Broadcast or AllDigital as an independent company. Because AllDigital stockholders will receive a formula-determined number of shares of Broadcast common stock in the merger, rather than a fixed value or formula-determined value, if the market price of Broadcast common stock declines, AllDigital stockholders will receive consideration in the merger of lesser value. Upon the consummation of the merger, each AllDigital share will be converted into the right to receive its pro rata portion of 58% of the fully-diluted common stock of Broadcast. The number of shares of Broadcast share allocable to a single share of AllDigital common stock is referred to as the “exchange ratio” in this prospectus.The exchange ratio will be calculated immediately prior to the effective time of the merger based on the number of shares of Broadcast common stock then outstanding and will result in AllDigital stockholders receiving a number of shares of Broadcast common stock in the merger that will represent 58% of the outstanding shares of Broadcast immediately following the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast).The exchange ratio is based on the number of shares of Broadcast common stock outstanding immediately prior to the effective time of the merger, so the number of shares that AllDigital stockholders will receive in the merger will not change as a result of fluctuations in the market price of Broadcast or AllDigital common stock. In recent years, the stock market in general, and the securities of technology companies in particular, have experienced extreme price and volume fluctuations. These market fluctuations may adversely affect the market price of Broadcast common stock. The market price of Broadcast common stock upon and after the consummation of the merger could be lower than the market price on the date of the merger agreement or the current market price. Conversely, the price of AllDigital common stock may be higher. AllDigital stockholders should obtain recent market quotations of Broadcast common stock before they vote on the merger. 13 The ownership and voting interests of Broadcast stockholders will be diluted as a result of the issuance of shares of Broadcast common stock to the security holders of AllDigital in the merger, to participants in the exchange offer, to non-Broadcast stockholders of IDI in the subsidiary merger and to Broadcast’s financial advisor in connection with the merger. After the merger, stockholders of AllDigital who receive Broadcast common stock in the merger are expected to represent approximately 58% of the outstanding Broadcast common stock (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast) immediately following the consummation of the merger.After the merger, stockholders of Broadcast immediately prior to the effective time are expected to own approximately 42% of the aggregate number of outstanding shares of the common stock of the combined company (assuming the exercise or conversion of warrants, options and other derivative securities except for 2,430,980 warrants of Broadcast).In addition, prior to the consummation of the merger, Broadcast expects to issue approximately 224,213,719 shares of its common stock in the exchange offer, which shares would represent approximately 63% of Broadcast’s issued and outstanding common stock (assuming the exercise or conversion of warrants, options and other derivative securities except for 2,430,980 warrants of Broadcast) immediately following the closing of the exchange offer and immediately prior to the consummation of the merger. Broadcast expects to issue approximately 219,712 shares of its common stock in a subsidiary merger (the “subsidiary merger”) between Broadcast and its 94% owned subsidiary, Interact Devices, Inc. (“IDI”), which is expected to close shortly before the consummation of the merger. Holders of Broadcast common stock as of the record date will be diluted first by the issuance of Broadcast common stock to participants in the exchange offer and to non-Broadcast stockholders of IDI in the subsidiary merger, and then by the issuance of Broadcast common stock in the merger.In addition, if the merger is consummated, Broadcast will issue approximately 7,214,883 shares of its common stock in payment of fees payable upon consummation of the merger to its financial advisor. Certain governmental authorities may refuse to grant required qualifications or waivers under state securities laws, which refusal could cause the delay or abandonment of the merger and the failure of a closing condition of the merger. Qualification or exemption from qualification of this registration statement in states in which stockholders of AllDigital holding at least 99% of the outstanding shares of AllDigital common stock have an address of record is a condition of the closing of the merger.While Broadcast and AllDigital plan to aggressively pursue such qualification or exemption from qualification in all such states, Broadcast and AllDigital cannot assure you that such qualification or exemption will be obtained.Failure to obtain all required approvals or waivers could result in the delay or abandonment of the merger and the failure of a condition of the closing of the merger. AllDigital’s directors and executive officers have interests that differ from, or are in addition to, those of other Broadcast and AllDigital stockholders and that may have influenced them to support and approve the merger. AllDigital’s directors and executive officers have certain interests in the merger that differ from, or are in addition to, the interests of other AllDigital stockholders. As a result, AllDigital directors and officers could be more likely to vote for the proposal to approve the merger and the merger agreement than if they did not have these interests. The AllDigital board of directors was aware of these interests at the time it approved the merger and the transactions contemplated by the merger agreement. AllDigital stockholders should review the sections titled “The Merger — Interests of AllDigital’s Executive Officers and Directors in the Merger” beginning on page 56 for a more complete description of these arrangements. The merger agreement contains provisions that limit AllDigital’s and Broadcast’s ability to pursue alternatives to the merger, which could discourage a potential acquirer of either company from making an alternative transaction proposal and, in certain circumstances, could require AllDigital or Broadcast to pay the other a termination fee of $100,000 and shares representing 4% of their respective fully diluted capitalization. Under the merger agreement, AllDigital and Broadcast are restricted, subject to limited exceptions, from entering into alternative transactions. Unless and until the merger agreement is terminated, subject to specified exceptions (which are discussed in more detail in the section titled “The Merger Agreement — Limitation on the Solicitation, Negotiation and Discussion by AllDigital and Broadcast of Other Acquisition Proposals” beginning on page 66), AllDigital and Broadcast are restricted from initiating, seeking, soliciting or knowingly encouraging or facilitating any inquiry, proposal or offer for a competing acquisition proposal with any person. Furthermore, AllDigital and Broadcast are restricted from participating or engaging in discussions or negotiations, or disclosing any non-public information to any person that has made a proposal with respect to either company, subject to certain exceptions, which are discussed in more detail in the section titled“Exception to the Limitation on the Negotiation and Discussion by AllDigital or Broadcast of Other Acquisition Proposals”). Additionally, under the merger agreement, in the event of a potential change of recommendation by the Broadcast board of directors or the AllDigital board of directors with respect to the merger-related proposals, the company changing its recommendation must provide the other with five business days prior notice and, if requested, negotiate in good faith an adjustment to the terms and conditions of the merger agreement prior to changing its recommendation. AllDigital and Broadcast may terminate the merger agreement and enter into an agreement with respect to a superior proposal only if specified conditions have been satisfied, including material compliance with the non-solicitation provisions of the merger agreement. These provisions could discourage a third party that may have an interest in acquiring all or a significant part of AllDigital or Broadcast from considering or proposing that acquisition, even if such third party were prepared to pay consideration with a higher per share cash or market value than the market value proposed to be received or realized in the merger, or might result in a potential competing acquirer proposing to pay a lower price than it would otherwise have proposed to pay because of the added expense of the termination fee that may become payable in certain circumstances. As a result of these restrictions, neither AllDigital nor Broadcast may be able to enter into an agreement with respect to a more favorable alternative transaction without incurring potentially significant liability to the other. 14 Under the merger agreement, AllDigital or Broadcast may be required to pay to the other a termination fee of $100,000 and issue to the other shares of common stock representing 4% of their respective fully diluted capitalization. Should the merger agreement be terminated in circumstances in which such termination fee or expense reimbursement is payable, the payment of this fee by Broadcast or AllDigital could have adverse consequences to the financial results of the company making such payment. The unaudited pro forma combined financial information and prospective financial information included in this prospectus is presented for illustrative purposes only and may not represent the actual financial positions or results of operations of the combined company following the merger. The unaudited pro forma combined financial information and prospective financial information contained in this prospectus is presented for illustrative purposes only, contains a variety of adjustments, assumptions and preliminary estimates and may not represent the actual financial position or results of operations of AllDigital or Broadcast prior to the merger or that of the combined company following the merger for several reasons.The actual financial positions and results of operations of AllDigital or Broadcast prior to the merger and that of the combined company following the merger may not be consistent with, or evident from, the unaudited pro forma combined financial information and prospective financial information included in this prospectus. In addition, the assumptions used in preparing the unaudited pro forma combined financial information and prospective financial information included in this prospectus may not prove to be accurate and may be affected by other factors. Actual financial results following the merger will differ, and may differ materially, from the results suggested by the pro forma combined financial information. The proposed merger may not be consummated because of the failure of one of the parties to satisfy closing conditions. The merger may not close because of a failure of one or more of the parties to satisfy closing conditions.It is possible that any of the conditions will not be satisfied and, as a result, the parties will not close.Conditions that the parties believe present particular risks include the following: · the shareholders of both parties must vote upon, and approve the merger agreement and the merger; · the number of shares of AllDigital’s common stock dissenting from the merger must be less than 1.5% of its outstanding common stock and the number of shares of Broadcast common stock dissenting from the merger shall be less than 3% of the of the outstanding Broadcast common stock; · the adjusted working capital of Broadcast immediately prior to the closing of the merger must be equal to or greater than $0, which will require the raising of additional capital by Broadcast; · the shareholders of Broadcast must approve the reverse stock split; · Broadcast must eliminate all indebtedness, other than indebtedness that converts to equity upon closing of the merger; · the number of securities convertible into Broadcast common stock, with certain exceptions, must be reduced to 2 million shares or less; · Broadcast’s monthly net cash flow for the preceding 30 days must be equal to or greater than negative $10,000; 15 · Broadcast must have secured subscriptions or commitments for the purchase of the combined company’s common stock of no less than the difference between $1.5 million and the principal amount of the combined convertible notes and no more than $3.5 million on terms and with investors acceptable to AllDigital; and · no one but Broadcast shall have any ownership interest in any intellectual property or intellectual property rights at any time owned or supplied by Broadcast, as determined by AllDigital in its reasonable discretion If all of the conditions to closing are not satisfied, or waived by the other party to the merger agreement, the merger will not close.If it does not close, neither party will receive expected benefits from the merger despite having incurred significant costs related to the merger. The ownership and voting interests of each party’s respective stockholders will be diluted as a result of the merger. In the merger, AllDigital’s stockholders will receive a number of shares of Broadcast common stock representing 58% of the outstanding common stock of Broadcast (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast) immediately following the consummation of the merger.After the merger, stockholders of Broadcast immediately prior to the effective time are expected to own approximately 42% of the aggregate number of outstanding shares of the common stock of the combined company (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast).Each party’s respective shareholders will own a significantly smaller percentage than they owned in their respective company prior to the merger.The combined company will also likely be required to raise capital in order to finance operations following the closing of the merger, which will likely result in additional dilution to stockholders. Risks Related to Broadcast’s Business The following risks and uncertainties pertain to Broadcast and its business as constituted prior to the consummation of the merger.If the merger is consummated the following risks and uncertainties will; however, also become risks and uncertainties applicable to the combined company. If Broadcast does not successfully commercialize its CodecSys technology, Broadcast may never achieve profitability, retire its convertible debt or be able to raise future capital. It is imperative that Broadcast successfully commercialize its CodecSys technology.Broadcast continues to develop this technology for a variety of applications.Broadcast has never been involved in a development project of the size and breadth that is involved with CodecSys and none of its management has ever been involved with a software development project.Management may lack the expertise and Broadcast may not have the financial resources needed for successful development of this technology.Furthermore, commercialization and future applications of the CodecSys technology are expected to require additional capital estimated to be approximately $2.0 million annually for the foreseeable future, although Broadcast has spent considerably more than that in past years.This estimate will increase or decrease depending on specific opportunities and available funding.If Broadcast is unsuccessful in its CodecSys development and commercialization efforts, it is highly doubtful Broadcast will achieve profitable operations, retire its existing convertible indebtedness or be able to raise additional funding in the future. Broadcast needs additional capital.If additional capital is required but is not available, Broadcast may have to curtail or cease operations. In the foreseeable future, Broadcast will need to obtain additional financing to continue operations.Broadcast believes external funding may be difficult to obtain, particularly given the prevailing financial market conditions.If sufficient capital is not available to Broadcast, it will be required to pursue one or a combination of the following remedies:significantly reduce development, commercialization or other operating expenses; sell part or all of its assets; or terminate operations.The existing turbulence and illiquidity in the credit and financial markets are continuing challenges that have generally made potential funding sources more difficult to access, less reliable and more expensive.These market conditions have made the management of Broadcast’s liquidity significantly more challenging.A further deterioration in the credit and financial markets or a prolonged period without improvement could adversely affect Broadcast’s ability to raise additional capital. 16 Broadcast has sustained and may continue to sustain substantial losses. Broadcast has sustained operating losses in each of the last seven years.Through June 30, 2013, Broadcast’s accumulated deficit was $111,929,813.Broadcast continues to sustain operating losses on a quarterly and annual basis and the combined company will likely continue to do so following consummation of the merger. Broadcast’s success depends on adoption of its CodecSys technology by OEMs and end-users. The success of Broadcast’s CodecSys technology depends on the adoption of this technology by original equipment manufacturers, or OEMs, like IBM, Fujitsu and HP, as well as end-users.The OEM qualification and adoption process is complex, time-consuming and unpredictable.Furthermore, OEMs may elect to maintain their relationships with incumbent technology providers, even when presented with technology that may be superior to the incumbent technology.Significant delays in the development or OEM adoption of CodecSys will adversely affect Broadcast’s results of operations, financial condition and prospects. Broadcast’s continued losses may impact its relationships with OEMs and customers. Broadcast’s continued losses may impact its relationships with existing and potential OEMs and customers.OEMs may be reluctant to partner with Broadcast or present its technology in conjunction with their product offerings if they believe Broadcast’s financial condition is marginal or in jeopardy.OEMs and prospective customers may delay adoption of Broadcast’s CodecSys technology and other products if they believe Broadcast is not financially sound enough to support its technology or other product offerings. Adverse economic or other market conditions could reduce the purchase of Broadcast’s services by existing and prospective customers, which would harm its business. Broadcast’s business is impacted from time to time by changes in general economic, business and international conditions and other similar factors.Adverse economic or other market conditions negatively affect the business spending of existing and prospective customers.Broadcast’s services are often viewed as discretionary and may be deferred or eliminated in times of limited business spending, thereby harming its business. The recent recession and market turmoil present considerable risks and challenges.These risks and challenges have reached unprecedented levels and have significantly diminished overall confidence in the national economy, upon which Broadcast is dependent.Such factors could have an adverse impact on Broadcast’s business and prospects in ways that are not predictable or that it may fail to anticipate. Broadcast’s systems of internal operational and financial controls may not be effective. Broadcast establishes and maintains systems of internal operational and financial controls that provide it with critical information.These systems are not foolproof, and are subject to various inherent limitations, including cost, judgments used in decision-making, assumptions about the likelihood of future events, the soundness of Broadcast’s systems, the possibility of human error, and the risk of fraud.Moreover, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions and the risk that the degree of compliance with policies or procedures may deteriorate over time.Because of these limitations, any system of internal controls or procedures may not be successful in preventing all errors or fraud or in making all material information known in a timely manner to the appropriate levels of management.Broadcast has previously experienced significant deficiencies in its required disclosure controls and procedures regarding the updating of certain accounting pronouncements and the reporting of current information required to be filed with the SEC.Broadcast also experienced a significant deficiency and a material weakness in its required disclosure controls and procedures regarding its accounting entries and financial statements, which resulted in the restatement of one accounting period.Any future deficiency, weakness, malfunction or inadequacy related to internal operational or financial control systems or procedures could produce inaccurate and unreliable information that may harm Broadcast’s business. Broadcast may be unable to respond adequately to rapid changes in technology. The markets for private communication networks and video encoder systems are characterized by rapidly changing technology, evolving industry standards and frequent new product introductions.The introduction of new technology and products and the emergence of new industry standards not only impacts Broadcast’s ability to compete, but could also render its products, services and CodecSys technology uncompetitive or obsolete.If Broadcast is unable to adequately respond to changes in technology and standards, it will not be able to serve its clients effectively.Moreover, the cost to modify Broadcast’s services, products or infrastructure in order to adapt to these changes could be substantial and it may not have the financial resources to fund these expenses. 17 Broadcast faces intense competition that could harm its business. The communications industry is extremely competitive.Broadcast competes with numerous competitors who are much larger than Broadcast and have greater financial and other resources.In the satellite network and services segment, including digital signage, Broadcast competes with Convergent Media Systems, Globecast, IBM, Cisco, Hughes and others.Broadcast’s competitors have established distribution channels and significant marketing and sales resources.Competition results in reduced operating margins for Broadcast’s business and may cause it to lose clients and/or prevent it from gaining new clients critical for its success. There are several additional major market sectors in which Broadcast plans to compete with its CodecSys technology, all with active competitors.These sectors include the basic codec technology market, the corporate enterprise network market and small business streaming media market.These are sectors where Broadcast may compete by providing direct services.Competition in these new market areas will also be characterized by intense competition with much larger and more powerful companies, such as Microsoft and Yahoo, which are already in the video compression and transmission business.Many of these competitors already have established customer bases with industry standard technology, which Broadcast must overcome to be successful. On a technology basis, CodecSys competition varies by market sector, with codecs and codec suppliers like Microsoft Windows Media Player, Real Networks’ Real Player, Apple QuickTime, MPEG2, MPEG4, On2, DivX and many others.There are several companies, including Akamai, Inktomi, Activate and Loudeye, which utilize different codec systems.These companies specialize in encoding, hosting and streaming content services primarily for news/entertainment clients with large consumer audiences.All are larger and have greater financial resources than Broadcast.Cisco/Erickson and Harmonic are two of the largest suppliers of high end video encoders to the broadcast industry and are the incumbent suppliers to many of the customers to which Broadcast is selling. If Broadcast fails to hire additional specialized personnel or retain its key personnel in the future, it will not have the ability to successfully commercialize its technology or manage its business. Broadcast needs to hire additional specialized personnel to successfully commercialize its CodecSys technology.If Broadcast is unable to hire or retain qualified software engineers and project managers, its ability to complete further development and commercialization efforts will be significantly impaired. Broadcast’s revenue is dependent upon the sales efforts of others. Broadcast is dependent upon the sales and marketing efforts of IBM, HP, Fujitsu and other third-party businesses in order to derive licensing revenue from its CodecSys technology.Such businesses have suspended, or may suspend, sales efforts which would adversely affect Broadcast’s potential licensing fees.Broadcast is not able to control the sales and marketing efforts of these third parties.Limited revenues from Broadcast’s historical sources make it even more dependent upon the sales efforts of others.Given the current recession and market developments, third-party businesses may scale back on sales efforts which could significantly harm Broadcast’s business and prospects. Broadcast relies heavily on a few significant customers and if it loses any of these significant customers, its business would be harmed. A small number of customers account for a large percentage of Broadcast’s revenue.Broadcast’s business model relies upon generating new sales to existing and new customers.In September 2009 Broadcast secured a contract with a large national organization, which became its largest customer. Sales revenues from Broadcast’s largest customer accounted for approximately 86% and 87% of total revenues for the six months ended June 30, 2012 and the six months ended June 30, 2013, respectively.Broadcast’s contract with this largest customer expired on May 31, 2013. As a result of this termination, Broadcast’s revenues will decline substantially, which will harm its business, unless it can replace that customer with another similarly large customer or a combination of other customers. 18 There is significant uncertainty regarding Broadcast’s patent and proprietary technology protection. Broadcast’s success is dependent upon its CodecSys technology and other intellectual property rights.If Broadcast is unable to protect and enforce these intellectual property rights, competitors will have the ability to introduce competing products that are similar to those of Broadcast.If this were to occur, Broadcast’s revenues, market share and operating results would suffer.To date, Broadcast has relied primarily on a combination of patent, copyright, trade secret, and trademark laws, and nondisclosure and other contractual restrictions on copying and distribution to protect its proprietary technology. Broadcast’s initial U.S. patent related to its CodecSys technology was granted by the PTO in August 2007 and four additional patents related to applications of the technology were subsequently issued by the PTO.As of June 30, 2013, eleven foreign countries had issued Broadcast’s initial patent.In addition, Broadcast has 20 pending U.S. and foreign patent applications.If Broadcast fails to deter misappropriation of its proprietary information or if it is unable to detect unauthorized use of its proprietary information, then its revenues, market share and operating results will suffer.The laws of some countries may not protect Broadcast’s intellectual property rights to the same extent as do the laws of the United States.Furthermore, litigation may be necessary to enforce Broadcast’s intellectual property rights, to protect trade secrets, to determine the validity and scope of the proprietary rights of others, or to defend against claims of infringement or invalidity.This litigation could result in substantial costs and diversion of resources that would harm Broadcast’s business. Broadcast’s products could infringe on the intellectual property rights of others, which may subject it to future litigation and cause financial harm to its business. To date, Broadcast has not been notified that its services, products and technology infringe the proprietary rights of third parties, but there is the risk that third parties may claim infringement by Broadcast with respect to current or future operations.Broadcast expects software developers will increasingly be subject to infringement claims as the number of products and competitors in the industry segment grows and the functionality of products in different industry segments overlaps.Any of these claims, with or without merit, could be time-consuming to defend, result in costly litigation, divert management’s attention and resources, cause product shipment delays, or require Broadcast to enter into royalty or licensing agreements.These royalty or licensing agreements, if required, may not be available on terms acceptable to Broadcast.A successful claim against Broadcast of infringement and failure or inability to license the infringed or similar technology on favorable terms would harm its business. Broadcast common stock is considered “penny stock” which may make selling the common stock difficult. Broadcast common stock is considered to be a “penny stock” under the definitions in Rules 15g-2 through 15g-6 promulgated under Section 15(g) of the Securities Exchange Act of 1934, as amended.Under the rules, stock is considered “penny stock” if: (i) the stock trades at a price less than $5.00 per share; (ii) it is not traded on a “recognized” national exchange; (iii) it is not quoted on the Nasdaq Stock Market, or even if quoted, has a price less than $5.00 per share; or (iv) is issued by a company with net tangible assets less than $2.0 million, if in business more than a continuous three years, or with average revenues at less than $6.0 million for the past three years.The principal result or effect of being designated a “penny stock” is that, with certain exceptions, securities broker-dealers cannot recommend Broadcast’s stock but must trade it on an unsolicited basis. Section 15(g) of the Exchange Act and Rule 15g-2 promulgated thereunder by the SEC require broker-dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account.Potential investors in Broadcast common stock are urged to obtain and read such disclosure carefully before purchasing any shares that are deemed to be “penny stocks.”Moreover, Rule 15g-9 requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor.This procedure requires the broker-dealer to (i) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives.Compliance with these requirements may make it more difficult for holders of Broadcast common stock to resell their shares to third parties or to otherwise dispose of them in the market or otherwise. 19 Trading in Broadcast securities could be subject to extreme price fluctuations that could cause the value of your investment to decrease. Broadcast’s stock price has fluctuated significantly in the past and could continue to do so in the future.Broadcast’s stock is thinly-traded, which means investors will have limited opportunities to sell their shares of common stock in the open market.Limited trading of Broadcast common stock also contributes to more volatile price fluctuations.The market price of Broadcast common stock is also subject to extreme fluctuations because of the nature of the CodecSys technology and the potential for large-scale acceptance or rejection of Broadcast’s technology in the marketplace.Given these fluctuations, an investment in Broadcast common stock could lose value.A significant drop in Broadcast’s stock price could expose it to the risk of securities class action lawsuits.Defending against such lawsuits could result in substantial costs and divert management’s attention and resources, thereby causing an investment in Broadcast’s stock to lose additional value. Future sales of Broadcast’s common stock could cause its stock price to decrease. Substantial sales of Broadcast common stock in the public market, or the perception by the market that such sales could occur, could lower Broadcast’s stock price.As of June 30, 2013, Broadcast had 110,233,225 shares of common stock outstanding.As of June 30, 2013, stock options, including options granted to Broadcast’s employees, and warrants to purchase an aggregate of 43,291,969 shares of Broadcast common stock were issued and outstanding, a substantial portion of which were fully exercisable.As of June 30, 2013, notes convertible into 17,900,000 shares of Broadcast common stock were issued and outstanding.As of June 30, 2013, Broadcast had granted restricted stock units to members of its board of directors and others, which may be settled at various time in the future by the issuance of 3,368,247 shares of common stock. On March 16, 2012, Broadcast completed an equity financing, in which it issued 27,800,000 shares of common stock and granted warrants to the investors to acquire an additional 13,900,000 shares.In connection with the merger, Broadcast is required to engage in the exchange offer pursuant to which it expects to issue approximately 224,213,719 shares of Broadcast common stock in exchange for the termination and cancellation of most of its outstanding options and warrants (other than specified warrants) and all of its outstanding notes.In addition, Broadcast expects to issue 219,712 shares of its common stock to non-Broadcast stockholders of IDI in the subsidiary merger.Following the closing of the exchange offer and the subsidiary merger, Broadcast will issue to AllDigital stockholders in the merger additional shares of Broadcast common stock that will result in AllDigital stockholders owning 58% of Broadcast’s outstanding common stock immediately following the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast).Future sales of Broadcast common stock, or the availability of Broadcast common stock for sale, may cause the market price of Broadcast common stock to decline. Any stock ownership interest may be substantially diluted by future issuances of securities. Broadcast may issue shares of its common stock to holders of outstanding convertible notes, stock options and warrants.The conversion of the convertible notes and the exercise of options and warrants into shares of Broadcast common stock will be dilutive to stockholders.Broadcast also has offered and expect to continue to offer stock options to its employees and others, and as of June 30, 2013, Broadcast has approximately 4,290,578 shares of common stock available for future issuance under its 2004 long-term incentive stock option plan and 88,200 shares of common stock available for future issuance under its 2008 equity incentive plan.Although Broadcast anticipates terminating its 2004 long-term incentive stock option plan and 2008 equity incentive plan in connection with the merger, such that no future grants may be made thereunder, Broadcast will assume the AllDigital stock plan in the merger and expect to grant options and other equity awards under that plan in the future.Broadcast estimates that the shares available for issuance under the AllDigital stock plan immediately following the merger will represent approximately 20.6% of its fully diluted capitalization at that time. In anticipation of the merger and pursuant to the terms of the merger agreement, Broadcast will engage in the exchange offer pursuant to which it expects to issue approximately 224,213,719 shares of Broadcast common stock in exchange for the termination and cancellation of most of its outstanding options and warrants (other than specified warrants) and all of its outstanding notes.In addition, Broadcast expects to issue 219,712 shares of its common stock to non-Broadcast stockholders of IDI in the subsidiary merger.Following the closing of the exchange offer and the subsidiary merger, Broadcast will issue to AllDigital stockholders in the merger additional shares of Broadcast common stock that will result in AllDigital stockholders owning 58% of Broadcast’s outstanding common stock immediately following the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast). To the extent that future stock options are granted and ultimately exercised, there will be further dilution to stockholders. 20 Broadcast has never paid dividends and does not anticipate paying any dividends on its common stock in the future, so any return on an investment in Broadcast common stock will depend on the market price of the stock. Broadcast currently intends to retain any future earnings to finance its operations.The terms and conditions of its convertible notes restrict and limit payments or distributions in respect of its common stock.The return on any investment in Broadcast common stock will depend on the future market price of such common stock and not on any potential dividends. Current and future legal proceedings against Broadcast could be costly and time consuming to defend. Broadcast is from time to time subject to legal proceedings and claims that arise in the ordinary course of business, including claims brought by its customers in connection with commercial disputes, employment-based claims made by its current or former employees, administrative agencies, or government regulators. Litigation, enforcement actions, and other legal proceedings, regardless of their outcome, may result in substantial costs and may divert management’s attention and Broadcast’s resources, which may harm its business, overall financial condition and operating results. In addition, legal claims that have not yet been asserted against Broadcast may be asserted in the future. Risks Related to AllDigital’s Business The following risks and uncertainties pertain to AllDigital and its business as constituted prior to the consummation of the merger.If the merger is consummated the following risks and uncertainties will; however, also become risks and uncertainties applicable to the combined company. AllDigital is in an early stage of operations and may be unable to generate significant revenue in the future. AllDigital’s operating subsidiary was incorporated in August 2009, has been operating for only a limited period of time and is in an early stage of operations.AllDigital may be unable to expand revenue at the rate anticipated or at all. If AllDigital does not generate significant revenue in the future, or if costs of expansion and operation exceed revenues, AllDigital will not be profitable. AllDigital may be unable to execute its business plan, generate significant revenue or significant profits. AllDigital has a limited operating history and cannot ensure the long-term successful operation of its business or the execution of its business plan. AllDigital has a limited operating history, and its digital broadcasting solutions are an evolving business offering.As a result, investors have no meaningful track record by which to evaluate AllDigital’s future performance. AllDigital’s prospects must be considered in light of the risks, expenses and difficulties frequently encountered by growing companies in new and rapidly evolving markets.AllDigital may be unable to accomplish any of the following, which would materially impact the combined company’s ability to implement its anticipated business plan: · establishing and maintaining broad market acceptance of AllDigital products, technology, services, and platform, and converting that acceptance into direct and indirect sources of revenue; · establishing and maintaining adoption of AllDigital products, technology, services, and platform on a wide variety of Devices and Device platforms; · timely and successfully developing new products, technology, services, service and platform features, and increasing the functionality and features of our existing products, services, platform and technology; · developing products, technology, services, and platforms that result in a high degree of customer satisfaction and a high level of end-customer usage; · successfully responding to competition, including competition from emerging technologies and solutions; · developing and maintaining strategic relationships to enhance the distribution, features, content and utility of AllDigital products, technology, services, and platform; and · identifying, attracting and retaining talented technical services, engineering, and creative services staff at reasonable market compensation rates in the markets in which AllDigital has employees. 21 AllDigital’s business strategy may be unsuccessful and AllDigital may be unable to address the risks its faces in a cost-effective manner, if at all. If AllDigital is unable to successfully accomplish these tasks, its business will be harmed. AllDigital will be unable to implement its business plan if it cannot raise sufficient capital and may be required to pay a high price for capital. AllDigital had current assets of $1,075,769 and current liabilities of $1,464,890, for negative net working capital of $389,121, as of June 30, 2013.If the merger is not consummated AllDigital will need to obtain, and if the merger is consummated the combined company will need to obtain, additional capital to implement its respective business plan and meet its respective financial obligations as they become due. AllDigital and/or the combined company may not be able to raise the additional capital needed or may be required to pay a high price for capital. Factors affecting the availability and price of capital may include the following: · the availability and cost of capital generally; · AllDigital’s and/or the combined company’s financial results; · the experience and reputation of the applicable management team; · market interest, or lack of interest, in AllDigital’s or the combined company’s respective industry and business plan, as applicable; · the status of development of AllDigital’s products and services, particularly products and services that can scale rapidly; · the trading volume of, and volatility in, the market for AllDigital’s or the combined company’s respective common stock, as applicable; · AllDigital’s or the combined company’s ongoing success, or failure, in executing its respective business plan; · the amount of AllDigital’s or the combined company’s respective capital needs; and · the amount of debt, options, warrants, and convertible securities outstanding. AllDigital may be unable to meet its current or future obligations or to adequately exploit existing or future opportunities if it cannot raise sufficient capital.Similarly, the combined company may be unable to meet its future anticipated obligations or to adequately exploit anticipated future opportunities if the combined company cannot raise sufficient capital following consummation of the merger.If AllDigital or the combined company, as applicable, is unable to obtain capital for an extended period of time, AllDigital or the combined company, as applicable, may be forced to discontinue operations. AllDigital is in the early stages of the full production version of its AllDigital Cloud platform in commercial operation. AllDigital has only recently deployed the full production version of its AllDigital Cloud platform.Accordingly, its AllDigital Cloud platform may not perform as expected and AllDigital may not be able to address some or all of the early stage production challenges that may occur.Any failure to address early productions challenges would significantly harm AllDigital’s results of operations and financial condition. Because of AllDigital’s early stage of operations and limited resources, AllDigital may not have in place various processes and protections common to more mature companies and may be more susceptible to adverse events. AllDigital is in an early stage of operations and have limited resources. As a result, AllDigital may not have in place systems, processes and protections that many of its competitors have or that may be essential to protect against various risks. For example, AllDigital has in place only limited resources and processes addressing human resources, timekeeping, data protection, business continuity, personnel redundancy, and knowledge institutionalization concerns.As a result, AllDigital is at risk that one or more adverse events in these and other areas may materially harm its business, balance sheet, revenues, expenses or prospects. 22 The platform architecture and data tracking technology underlying AllDigital’s services is complex and may contain unknown errors in design or implementation that could result in incorrect billings to AllDigital’s customers. The platform architecture and data tracking technology underlying AllDigital’s Cloud platform, broadcasting network services, and cloud services software tools and back-end services is complex and includes software and code used to generate customer invoices. This software and code is either developed internally or licensed from third parties. Any of the system architecture, system administration, software or code may contain errors, or may be implemented or interpreted incorrectly, particularly when they are first introduced or when new versions or enhancements to AllDigital’s tools and services are released. In addition, with respect to certain usage-based billing, the data used to bill the customer for usage is an estimate, based upon complex formulas or algorithms. AllDigital or the customer may subsequently believe that such formulas or algorithms overstate or understate actual usage. In any such case, a design or application error could cause overbilling or under-billing of AllDigital customers, which may: · adversely impact AllDigital’s relationship with those customers and others, possibly leading to a loss of affected and unaffected customers; · lead to billing disputes and related legal fees, and diversion of management resources; · increase AllDigital’s costs related to product development; and/or · adversely affect AllDigital’s revenues and expenses, either prospectively or retrospectively, potentially requiring restatement of financial statements. AllDigital’s continued growth could be adversely affected by the loss of several key customers. Through the six months ending June 30, 2013, AllDigital’s five largest billing relationships accounted for approximately 88 of its total billings. AllDigital’s agreements with many of these key customers and/or partners expire in any given year unless renewed by the customer and/or partner, are terminable at any time upon short-term notice, or are otherwise generally terminable during 2013. Decisions by one or more of these key customers and/or partners to not renew, terminate or substantially reduce their use of AllDigital products, technology, services, and platform could substantially slow AllDigital’s revenue growth and lead to a decline in revenue. AllDigital’s business plan (and consequently that of the combined company) assumes continued growth in revenue, and it is unlikely that AllDigital will become profitable without a continued increase in revenue. AllDigital may incur substantial operating and net losses due to substantial expenditures. Since AllDigital began operations in 2009, it has invested significant time and expense towards developing its products, technology and services in order to capitalize on current market opportunities. AllDigital intends to increase its operating expenses and capital expenditures in order to expand its market presence, and as a result, AllDigital may incur substantial operating and net losses in the foreseeable future, which would result in the combined company incurring substantial operating and net losses in the foreseeable future as well. There can be no assurance that AllDigital or the combined company will achieve or sustain profitability or positive cash flow from its or their combined operations, as applicable. AllDigital’s resources may not be sufficient to manage its expected growth; failure to properly manage AllDigital’s potential growth would be detrimental to its business. AllDigital may fail to adequately manage its anticipated future growth. Any growth in the operations of AllDigital and/or the combined company will place a significant strain on the administrative, financial and operational resources AllDigital and the combined company.It will also increase demands on the management and operational and administrative systems, controls and other resources of AllDigital and the combined company. AllDigital’s existing personnel, systems, procedures and controls will be inadequate to support both AllDigital’s and the combined company’s operations in the future. As part of any growth, both AllDigital and the combined company may have to implement new operational and financial systems, procedures and controls to expand, train and manage their respective employee bases and maintain close coordination among their respective technical, accounting, finance, marketing and sales staff.Both AllDigital and the combine company may be unable to do this. 23 Because AllDigital’s technology, products, platform, and services are complex and are deployed in and across complex environments, they may have errors or defects that could seriously harm AllDigital’s business. AllDigital’s technology, products, platform, and services are highly complex and are designed to operate in and across data centers, numerous large and complex networks, and other elements of the Digital Broadcasting Workflow that AllDigital does not own or control. From time to time, AllDigital has needed to correct errors and defects in its software. In the future, there may be additional errors and defects in AllDigital’s software that may adversely affect AllDigital’s services. AllDigital may not have in place adequate quality assurance procedures to ensure that AllDigital detects errors in its software in a timely manner. If AllDigital is unable to efficiently and cost-effectively fix errors or other problems that may be identified, or if there are unidentified errors that allow persons to improperly access our services, AllDigital could experience loss of revenues and market share, damage to AllDigital’s reputation, increased expenses and legal actions by its customers. AllDigital may have insufficient transmission and server capacity, which could result in interruptions in AllDigital’s services and loss of revenues. AllDigital’s operations are dependent in part upon transmission capacity provided by third-party telecommunications network providers. In addition, AllDigital’s distributed network must be sufficiently robust to handle all of its customers' web-traffic, particularly in the event of unexpected surges in high-definition video traffic. AllDigital may not be adequately prepared for unexpected increases in bandwidth demands by its customers. In addition, the bandwidth AllDigital contracted to purchase may become unavailable for a variety of reasons, including payment disputes or network providers going out of business. Any failure of these network providers to provide the capacity AllDigital requires, due to financial or other reasons, may result in a reduction in, or interruption of, service to AllDigital’s customers, leading to an immediate decline in revenue and possible additional decline in revenue as a result of subsequent customer losses. AllDigital does not have sufficient capital to engage in material research and development, which may harm AllDigital’s long term growth. In light of AllDigital’s limited capital, AllDigital has made no material investments in research and development over the past several years.This may conserve capital in the short term.In the long term, as a result of AllDigital’s failure to invest in research and development, its technology and product offerings may not keep pace with the market and AllDigital may lose any existing competitive advantage.Over the long term, this may harm AllDigital’s revenues growth and its ability to become profitable. The markets in which AllDigital operates are rapidly emerging, and AllDigital may be unable to compete successfully against existing or future competitors to its business. The market in which AllDigital operates is becoming increasingly competitive. AllDigital’s current competitors generally include operators within the digital media stack, who offer subcomponents of AllDigital’s digital broadcasting solutions (e.g., CDN providers, CMS companies, hosting, utility computing companies), or integrators and vertical solution providers who develop single implementations of content or digital media distribution, and related Digital Services, to a target Device platform. These competitors, including future new competitors who may emerge, may be able to develop a comparable or superior platform, and/or technology stack, and/or series of services that provide a similar or more robust set of features and functionality than the technology, products and services offered by AllDigital.If this occurs, AllDigital may be unable to grow as necessary to make its business profitable. Whether or not AllDigital has superior products, many of these current and potential future competitors have a longer operating history in their current respective business areas and greater market presence, brand recognition, engineering and marketing capabilities, and financial, technological and personnel resources than AllDigital.Existing and potential competitors with an extended operating history, even if not directly related to AllDigital’s business, have an inherent marketing advantage because of the reluctance of many potential customers to entrust key operations to a company that may be perceived as unproven. In addition, AllDigital’s existing and potential future competitors may be able to use their extensive resources: · to develop and deploy new products and services more quickly and effectively than AllDigital; · to develop, improve and expand their platforms and related infrastructures more quickly than AllDigital; · to reduce costs, particularly transport, storage and processing costs, because of discounts associated with large volume purchases; 24 · to offer less expensive products, technology, platform, and services as a result of a lower cost structure, greater capital reserves or otherwise; · to adapt more swiftly and completely to new or emerging technologies and changes in customer requirements; · to offer bundles of related services that AllDigital is unable to offer; · to take advantage of acquisition and other opportunities more readily; and · to devote greater resources to the marketing and sales of their products, technology, platform, and services. If AllDigital is unable to compete effectively in its various markets, or if competitive pressures place downward pressure on the prices at which AllDigital offers its products and services, AllDigital’s business, financial condition and results of operations may suffer. AllDigital networks handle personal data, and AllDigital may be subject to liability for any loss of such data. As part of AllDigital’s product offering, it facilitates the billing by its customers of their end customers, including end customers that may purchase products using credit cards or otherwise provide personal financial and other information over AllDigital’s network.Unauthorized access to AllDigital’s platform and underlying infrastructure, including certain servers for example, may jeopardize the security of the personal information stored in AllDigital’s computer systems and AllDigital’s customers' computer systems.If this occurs, AllDigital may be liable to its customers, and AllDigital may lose customers or future customers, as a result of the reputational harm associated with such a breach. AllDigital’s business operations are susceptible to interruptions caused by events beyond its control. AllDigital’s business operations are susceptible to interruptions caused by events beyond its control.AllDigital is vulnerable to the following potential problems, among others: · AllDigital’s platform, technology, products, and services and underlying infrastructure, or that of its key suppliers, may be damaged or destroyed by events beyond its control, such as fires, earthquakes, floods, power outages or telecommunications failures. AllDigital’s operations are particularly susceptible to interruption from any of the foregoing because many of AllDigital’s servers and much of AllDigital’s infrastructure is located in Southern California, which is prone to the occurrence of the foregoing events. · AllDigital and its customers and/or partners may experience interruptions in service as a result of the accidental or malicious actions of Internet users, hackers or current or former employees. · AllDigital may face liability for transmitting viruses to third parties that damage or impair their access to computer networks, programs, data or information. Eliminating computer viruses and alleviating other security problems may require interruptions, delays or cessation of service to AllDigital’s customers. · Failure of AllDigital’s systems or those of its suppliers may disrupt service to AllDigital’s customers (and from its customers to their customers), which could materially impact AllDigital’s operations (and the operations of its customers), adversely affect AllDigital’s relationships with its customers and lead to lawsuits and contingent liability. The occurrence of any of the foregoing could result in claims for consequential and other damages, significant repair and recovery expenses and extensive customer losses and otherwise have a material adverse effect on AllDigital’s business, financial condition and results of operations. AllDigital’s governance documents limit the liability of its officers and directors and require AllDigital to indemnify them under many circumstances. AllDigital’s articles of incorporation and bylaws have provisions designed to limit liability of its officers and directors to the Company and its shareholders with respect to any errors of judgment committed by its officers and directors.This likely will limit the recourse that the shareholders might otherwise have against AllDigital’s management in the event of its mismanagement of AllDigital. Corporate documents require that AllDigital indemnify its officers and directors to the maximum extent permitted by law.Although AllDigital has officers and directors’ liability insurance, a successful claim for such indemnification which is not covered under such insurance would deplete AllDigital’s assets by the amount paid and would harm AllDigital’s financial condition. 25 If the protection of AllDigital’s intellectual property is inadequate, AllDigital’s competitors may gain access to AllDigital’s technology, and its business may suffer. AllDigital depends on its ability to develop and maintain certain proprietary aspects of its products and services. To protect these proprietary products and services, AllDigital relies primarily on a combination of contractual provisions, confidentiality procedures, trade secrets and common law copyright and trademark principles. Adequate protection of our intellectual property is subject to the following risks: · AllDigital has not applied for a copyright registration or patents with respect to its proprietary rights, and, as a result, AllDigital may have limited legal recourse against others who use its technology or similar technology. · AllDigital’s claims of proprietary ownership (and related common law copyright assertions) may be challenged or otherwise fail to provide AllDigital with the ability to prevent others from copying its technology. · AllDigital’s existing trademarks or any future trademarks may be canceled or otherwise fail to provide meaningful protection. · Counterparties to nondisclosure agreements disclose or use AllDigital’s intellectual property in breach of governing agreements, and AllDigital’s ability to prevent or obtain damages for such breach may be limited by AllDigital’s financial situation, legal restrictions or other issues. · If AllDigital uses open source technology, with or without its knowledge, AllDigital may become subject to “copyleft” agreements requiring AllDigital to license proprietary technology to third parties. Despite AllDigital’s efforts to protect its proprietary products, technology, platform, and services, unauthorized parties may attempt to copy, obtain or use certain aspects of it for their own benefit or for purposes of damaging AllDigital’s business or reputation. Policing unauthorized use of AllDigital’s products, technology, platform, and services is difficult, and although AllDigital is unable to determine the extent to which piracy of its products, technology, platform, and services exists, AllDigital expects software piracy to be an ongoing problem. Third party claims that AllDigital infringes upon their intellectual property rights could be costly to defend and/or settle. Litigation regarding intellectual property rights is common in the Internet and software industries. AllDigital expects that Internet technologies and software products and services may be increasingly subject to third-party infringement claims as the number of competitors in AllDigital’s industry grows and the functionality of products, technology, platform, and services in different industry segments overlaps. AllDigital may from time to time encounter disputes over rights and obligations concerning intellectual property that AllDigital developed itself, use or license from third parties, including open source software. Third parties may bring claims of infringement against AllDigital, which may be with or without merit. AllDigital could be required, as a result of an intellectual property dispute, to do one or more of the following: · cease selling, incorporating or using services, technology, platform or products that rely upon the disputed intellectual property; · obtain from the holder of the intellectual property a license to sell or use the disputed intellectual property, which license may not be available on terms acceptable to AllDigital or at all; · redesign services, technology, products, platform or portions of services, technology or products, that incorporate disputed intellectual property; · pay increased license fees for certain implementations of open source or other third party software licenses which were not anticipated under an existing license or agreement; and · pay monetary damages to the third party adjudged to be the rightful holder of the intellectual property right. 26 The occurrence of any of these events could result in substantial costs and diversion of resources or could severely limit the products and/or services AllDigital offers, which may seriously harm AllDigital’s business, operating results and financial condition. In addition, AllDigital has agreed, and may agree in the future, to indemnify certain of its customers against claims that AllDigital’s products, technology or services infringe upon the intellectual property rights of others. AllDigital could incur substantial costs in defending its customers against infringement claims and ultimately be required to pay substantial monetary damages attributable to the indemnification of AllDigital’s customers in the event of a successful claim of infringement against AllDigital or them. AllDigital may be subject to legal liability for providing third-party content. AllDigital has certain arrangements to offer third-party content via certain of its customers’ websites.AllDigital may be subject to claims concerning this content by virtue of its involvement in marketing, branding, broadcasting or providing access to it, even if AllDigital does not itself directly host, operate or provide access to these products, services, content or advertising.While AllDigital’s agreements with these parties most often provide that AllDigital will be indemnified against such liabilities, such indemnification may not be adequate or available. Investigating and defending any of these types of claims can be expensive, even if the claims do not result in liability. While to date AllDigital has not been subject to material claims, if any potential claims do result in liability, AllDigital could be required to pay damages or other penalties, or result in other adverse impacts to AllDigital’s business, which could harm AllDigital’s operating results and financial condition. Certain of AllDigital’s service delivery and content handling services are subject to industry regulations, standards, certifications and/or approvals. The commercialization of certain of the service delivery and content handling services AllDigital provides at times require or are made more costly due to industry acceptance and regulatory processes, such as ISO certification and strict content security handling standards, including rights management and other requirements mandated by media and entertainment studios.If AllDigital is unable to obtain or retain these or other formal and informal studio approvals for particular Digital Service implementations, certifications and standards compliance in a timely manner, or at all, AllDigital’s operating results could be adversely affected. General global market and economic conditions may have an adverse impact on AllDigital’s operating performance and results of operations. AllDigital’s business has been and could continue to be affected by general global economic and market conditions. Weakness in the United States and worldwide economy has had and could continue to have a negative effect on AllDigital’s operating results, including a decrease in revenue and operating cash flow. To the extent AllDigital’s customers are unable to profitably monetize the digital services and content AllDigital delivers on their behalf, they may reduce or eliminate their purchase of AllDigital’s products and services. Such reductions in traffic would lead to a reduction in AllDigital’s revenues. Additionally, in a down-cycle economic environment, AllDigital may experience the negative effects of increased competitive pricing pressure, customer loss, slowdown in commerce over the Internet and corresponding decrease in traffic delivered over AllDigital’s network and failures by AllDigital’s customers to pay amounts owed to them on a timely basis or at all. Suppliers on which AllDigital relies for servers, bandwidth, co-location and other services could also be negatively impacted by economic conditions that, in turn, could have a negative impact on AllDigital’s operations or revenues. Flat or worsening economic conditions may harm AllDigital’s operating results and financial condition. The market for digital broadcasting solutions may not grow at a pace that AllDigital anticipated or at levels that allow AllDigital to continue to grow. The market for digital broadcasting solutions is relatively new and evolving. As a result, AllDigital cannot be certain that a viable market for its products and services will be sustainable. Factors that may inhibit the growth of this market include: · AllDigital’s customers may limit their distribution of digital media and related digital services to devices because of issues related to protection of copyrights, media and entertainment company studio approvals related to content protection, royalty payments to artists and publishers, illegal copying and distribution of data and other intellectual property rights issues. · Congestion of data networks, or consumer reluctance to purchase high-speed Internet connectivity for their Device, may limit the growth of the distribution of content and related digital services to devices. 27 · Consumers may determine not to view or access digital services on their devices because of, among other factors, poor reception of the broadcast or other delivery of the services, or the creation or expansion of competing technologies, that provide a similar service at lower cost or with better features. · New laws and regulations may negatively affect consumers' and businesses' use of the Internet or devices, thereby reducing demand. If the market for digital broadcasting solutions does not continue to grow, or grows more slowly than expected, AllDigital’s business, results of operations and financial condition will be significantly harmed. AllDigital’s officers and directors have significant voting power and may take actions that may not be in the best interests of other stockholders. AllDigital’s executive officers and directors beneficially own approximately 73% of AllDigital’s outstanding common stock.These executive officers and directors effectively control all matters requiring approval by AllDigital’s shareholders, including any determination with respect to the acquisition or disposition of assets, future issuances of securities, and the election of directors. This concentration of ownership may also delay, defer or prevent a change in control and otherwise prevent shareholders other than AllDigital’s affiliates from influencing AllDigital’s direction and future.As a result of the merger, holders of AllDigital common stock will be entitled to receive a number of Broadcast common stock equal to 58% of the outstanding shares of Broadcast common stock immediately following the consummation of the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast), and consequently, AllDigital’s executive officers and directors will own a significant block of Broadcast common stock and be able to significantly affect matters requiring approval by Broadcast’s shareholders. AllDigital does not have significant tangible assets that could be sold upon liquidation. AllDigital has nominal tangible assets. As a result, if AllDigital becomes insolvent or otherwise must dissolve, there will be no tangible assets to liquidate and no corresponding proceeds to disburse to its shareholders. If AllDigital becomes insolvent or otherwise must dissolve, shareholders will likely not receive any cash proceeds on account of their shares. 28 THE EXCHANGE OFFER Purpose of the Exchange Offer The exchange offer is being made in order to satisfy conditions to the merger that are set forth in the merger agreement.Under the merger agreement, the obligation of AllDigital to effect the merger is conditioned on there being no outstanding indebtedness, other than indebtedness that automatically converts into stock at the effective time of the merger, and on there being no more than 2,000,000 shares of our common stock issuable upon exercise of outstanding eligible warrants and eligible options.If fewer than all of the eligible notes or less than approximately 95% of the eligible warrants and options are exchanged in the exchange offer, we will fail to meet these conditions to closing and the merger may not close.Given our current financial condition and prospects, if the merger does not close, it is unlikely that we will be able to remain in business. Terms of the Exchange Offer Eligible Securities We are offering, upon the terms and subject to the conditions described in this prospectus and the accompanying letters of transmittal, to exchange up to 224,213,719 shares of our common stock for (i) outstanding warrants to purchase shares of our common stock having exercise periods ending on March 13, 2018 (with enhanced anti-dilution rights) (“March 2018 enhanced warrants”), March 22, 2016 (“March 2016 warrants”), December 27, 2016 (“December 27 warrants”), December 28, 2016 (“December 28 warrants”), July 13, 2017 (“July 2017 warrants”), August 15, 2017 (“August 2017 warrants”), March 13, 2018 (with standard anti-dilution rights) (“March 2018 warrants”), April 5, 2018 (“April 2018 warrants”) and December 23, 2015 (“December 2015 warrants”); (ii) outstanding options to purchase shares of our common stock (“eligible options”); and (iii) principal and interest outstanding under our Senior Secured Convertible Promissory Notes (“12% notes”), 5% Convertible Note Due 2009, as amended (“8% note”) and Promissory Note (“unescured note”). The March 2018 enhanced warrants, March 2016 warrants, December 27 warrants, December 28 warrants, July 2017 warrants, August 2017 warrants, March 2018 warrants, April 2018 warrants and December 2015 warrants are referred to in this prospectus collectively as the “eligible warrants.”The 12% notes, 8% note and unsecurednote are referred to in this prospectus collectively as the “eligible notes.”The eligible warrants, eligible options and eligible notes are referred to in this prospectus collectively as the “eligible securities.” As of August 15, 2013, there were outstanding March 2018 enhanced warrants exercisable for 13,900,000 shares, March 2016 warrants exercisable 653,576 shares, December 27 warrants exercisable for 422,500 shares, December 28 warrants exercisable for 247,500 shares, July 2017 warrants exercisable for 5,150,000 shares, August 2017 warrants exercisable for 1,800,000 shares, March 2018 warrants exercisable for 4,170,000 shares, April 2018 warrants exercisable for 400,400 shares, December 2015 warrants exercisable for 12,499,980 shares and eligible options exercisable for 1,422,033 shares.As of August 15, 2013 there were outstanding 12% notes having an aggregate principal amount of $4,225,000 and convertible into 16,900,000 shares, the 8% note having an aggregate principal amount of $1,000,000 and convertible into 4,000,000 shares and the unsecured note having an aggregate principal amount of $20,000. Shares of Common Stock to be Issued for Eligible Securities We are offering to exchange the eligible securities for the number of shares of our common stock indicated next to each type of eligible security below: Eligible Security Shares of Common Stock March 2018 enhanced warrants One (1) share of common stock will be issued in exchange for every one (1) share of common stock underlying each March 2018 enhanced warrant. March 2016 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each March 2016 warrant. December 27 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each December 27 warrant. 29 December 28 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each December 28 warrant. July 2017 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each July 2017 warrant. August 2017 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each August 2017 warrant. March 2018 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each March 2018 warrant. April 2018 warrants One (1) share of common stock will be issued in exchange for every three (3) shares of common stock underlying each April 2018 warrant. December 2015 warrants One (1) share of common stock will be issued in exchange for every four (4) shares of common stock underlying each December 2015 warrant. Eligible options One (1) share of common stock will be issued in exchange for every fifteen (15) shares of common stock underlying each eligible option. 12% notes One (1) share of common stock will be issued in exchange for every three cents ($0.03) of principal and interest outstanding under each 12% note on a pre-reverse-stock-split basis (or one (1) share of common stock for every forty-five cents ($0.45) of principal and interest outstanding under each 12% note on a post-reverse-stock-split basis). 8% note One (1) share of common stock will be issued in exchange for every three cents ($0.03) of principal and interest outstanding under the 8% note on a pre-reverse-stock-split basis (or one (1) share of common stock for every forty-five cents ($0.45) of principal and interest outstanding under the 8% note on a post-reverse-stock-split basis). Unsecured note One (1) share of common stock will be issued in exchange for every three cents ($0.03) of principal and interest outstanding under the unsecured on a pre-reverse-stock-split basis (or one (1) share of common stock for every forty-five cents ($0.45) of principal and interest outstanding under the unsecured on a post-reverse-stock-split basis). We are offering to exchange all, but not less than all of the eligible securities that you hold.If you wish to participate in the exchange offer, you must tender all of the eligible securities that you hold. Determination of Common Stock Offered for each Eligible Security The number of shares offered in the exchange offer for each type of eligible warrant and for each eligible option was determined after considering several elements, which included primarily the remaining Black-Scholes value (a method of valuing warrants and stock options that considers factors such as the remaining life of the security, the difference between the exercise price and the stock price, and the volatility of the stock price) of the outstanding eligible warrants and eligible options, the risk-adjusted relative value of such eligible warrants and eligible options, the anti-dilution and other contractual rights associated with eligible warrants, and the additional expense to the Company associated with the exchange offer. The number of shares offered in the exchange offer for the eligible notes was determined after considering several elements, including the volume weighted average of the Company’s stock price and the contractual rights of the holders of eligible notes, including their security interests in the Company’s assets. Reverse Stock Split The number of shares of our common stock issued upon completion of the exchange offer will reflect a 1:15 reverse stock split that will occur prior to the closing of the merger.After giving effect to the reverse stock split, each eligible warrant and eligible option will be exercisable for 1/15th the number of shares and at 15 times the exercise price for which it was exercisable before the reverse stock split, and eligible notes will be exchanged at a rate of one (1) share for every forty-five cents ($0.45) of principal and interest outstanding thereunder. 30 Because we will only be changing the number of outstanding shares of common stock, the reverse stock split should not change our overall valuation.Assuming our overall valuation does not change, the price per share of our common stock should increase proportionally, though there can be no assurance that it will do so.The reverse stock split is required by the terms of the merger agreement. Although a stock’s trading price is constantly affected by multiple factors, a reverse stock split should not change the total value of your investment. Absent other factors, upon effectiveness of a 1:15 reverse stock split, the market price of each share of stock should theoretically increase by a multiple of fifteen. This concept is illustrated in the hypothetical example below: Stock Price Illustration Before 1:15 reverse stock split After 1:15 reverse stock split Shares owned Multiplied by illustrative price per share x $1 x $15 Total Value $1,500 $1,500 Expiration Date; Extensions; Amendments Subject to our right to terminate, amend or extend the exchange offer, the exchange offer will expire at 5:00 p.m. Salt Lake City time on October 17, 2013 (the “expiration date”). We expressly reserve the right, in our discretion, at any time and from time to time and for any reason, to extend the period of time during which the exchange offer is open and thereby delay the acceptance for exchange of any eligible securities by giving oral, written, or electronic notice of such extension to the holders of eligible securities. We also expressly reserve the right, in our reasonable judgment, prior to the expiration date, to terminate or amend the exchange offer and to postpone our acceptance and cancellation of any eligible securities elected for exchange upon the occurrence of any of the conditions specified in “Conditions of the Exchange Offer” below, by giving oral, written, or electronic notice of such termination or postponement to the holders of eligible securities. Notwithstanding the foregoing, we will pay the consideration offered or return the eligible securities elected for exchange promptly after termination or withdrawal of the exchange offer. Subject to compliance with applicable law, we further reserve the right, in our discretion, and regardless of whether any event set forth in “Conditions of the Exchange Offer” below has occurred or is deemed by us to have occurred, to amend the exchange offer in any respect, including, without limitation, by decreasing or increasing the consideration offered to eligible security holders in the program or by decreasing or increasing the number of eligible securities being sought in the exchange offer. Amendments to the exchange offer may be made at any time and from time to time. In the case of an extension, the amendment will be issued no later than 9:00 a.m. New York City time, on the next business day after the last previously scheduled or announced expiration date. Any amendment of the exchange offer will be disseminated promptly to holders of eligible securities in a manner reasonably designated to inform such holders of such change. Without limiting the manner in which we may choose to disseminate any amendment of the exchange offer, except as required by law, we have no obligation to publish, advertise, or otherwise communicate any such dissemination. If we materially change the terms of the exchange offer or the information concerning the exchange offer, or if we waive a material condition of the exchange offer, we may extend the exchange offer. Except for a change in price or a change in percentage of securities sought, the amount of time by which we will extend the exchange offer following a material change in the term of the exchange offer or information concerning the exchange offer will depend on the facts and circumstances, including the relative materiality of such terms or information. If we decide to take any of the following actions, we will notify you of such action, and we will extend the exchange offer for a period of no fewer than ten business days after the date of such notice, if the exchange offer would otherwise expire during that period: 31 · we increase or decrease: - the amount of consideration offered for the eligible securities; or - the number of eligible securities eligible to be elected for exchange in the exchange offer, except that in the case of an increase, it must be by an amount that exceeds 2% of the shares of our common stock issuable upon exercise of the eligible warrants and eligible options that are subject to the exchange offer immediately prior to the increase; and - the exchange offer is scheduled to expire at any time earlier than the end of the tenth business day from, and including, the date that notice of such increase or decrease is first published, sent or given in the manner specified above. Conditions of the Exchange Offer Promptly following the expiration date (which will be October 17, 2013 at 5:00 p.m., Salt Lake City time, unless we extend it), subject to satisfaction of conditions set forth below, we will accept all eligible securities that are properly tendered. If the conditions set forth below are not satisfied, we may reject all (but not less than all) eligible securities that are properly tendered. If we reject all eligible securities that are tendered, we will promptly communicate such rejection to all holders of eligible securities, and you will keep all your current eligible securities and will not receive any shares of our common stock. Our obligation to exchange eligible securities validly tendered and not properly withdrawn at the expiration date is conditioned upon the merger, in our reasonable judgment to be determined as of immediately prior to the expiration date, being capable of being consummated contemporaneously with the exchange offer. In addition and notwithstanding any other provision of the exchange offer, we will not be required to accept any eligible securities elected for exchange, and we may terminate or amend the exchange offer, or postpone our acceptance and cancellation of any eligible securities elected for exchange, in each case, subject to Section 13e-4(f)(5) under the Securities Exchange Act of 1934 (the “Exchange Act”), if, at any time on or after the commencement of the exchange offer and prior to the expiration date, any of the following events has occurred, or has been determined by us to have occurred, and, in our reasonable judgment in any such case, including any action or omission to act by us, the occurrence of such event or events makes it inadvisable for us to proceed with the Offer or with such acceptance and cancellation of warrants elected for exchange: · there has been threatened or instituted or is pending any action or proceeding by any government or governmental, regulatory or administrative agency, authority or tribunal or any other person, domestic or foreign, before any court, authority, agency or tribunal that directly or indirectly (1) challenges the making of the exchange offer, the acquisition of some or all of the eligible securities elected for exchange pursuant to the exchange offer, the exchange of our common stock for such eligible securities, or otherwise relates in any manner to the exchange offer or (2) in our reasonable judgment, could materially and adversely affect our business, condition (financial or other), income, operations or prospects, or otherwise materially impair in any way the contemplated future conduct of our business or the business of any of our subsidiaries or materially impair the contemplated benefits of the exchange offer to us; · there has been any action threatened, pending or taken, or approval withheld, or any statute, rule, regulation, judgment, order or injunction threatened, proposed, sought, promulgated, enacted, entered, amended, enforced or deemed to be applicable to the exchange offer or us or any of our subsidiaries, by any court or any authority, agency or tribunal that, in our reasonable judgment, would or might directly or indirectly: - make the acceptance for exchange of, or issuance of our common stock for, some or all of the eligible securities elected for exchange illegal or otherwise restrict or prohibit completion of the exchange offer or otherwise relates in any manner to the exchange offer; - delay or restrict our ability, or render us unable, to accept for exchange, or issue our common stock for, some or all of the eligible securities elected for exchange; - materially impair the contemplated benefits of the exchange offer to us; or 32 - materially and adversely affect our business, condition (financial or other), income, operations or prospects, or otherwise materially impair in any way the contemplated future conduct of our business or the business of any of our subsidiaries or materially impair the contemplated benefits of the exchange offer to us; · there has occurred: - any general suspension of trading in, or limitation on prices for, securities on any national securities exchange or in the over-the-counter market; - the declaration of a banking moratorium or any suspension of payments in respect of banks in the United States, whether or not mandatory; - the commencement or escalation of a war, armed hostilities or other international or national crisis directly or indirectly involving the United States; - any limitation, whether or not mandatory, by any governmental, regulatory or administrative agency or authority on, or any event that in our reasonable judgment might affect, the extension of credit by banks or other lending institutions inthe United States; - any significant decrease in the market price of the shares of our common stock or any change in the general political, market, economic or financial conditions in the United States or abroad that could, in our reasonable judgment, have a material adverse effect on our business, condition (financial or other), operations or prospects or on the trading in our common stock; - any change in the general political, market, economic or financial conditions in the United States or abroad that could have a material adverse effect on our business, condition (financial or other), operations or prospects or that, in our reasonable judgment, makes it inadvisable to proceed with the exchange offer; - in the case of any of the foregoing existing at the time of the commencement of the exchange offer, a material acceleration, escalation or worsening thereof; or - any decline in either the Dow Jones Industrial Average or the Standard and Poor’s Index of 500 Companies by an amount in excess of 10% measured during any time period after the commencement of the exchange offer; · a tender or exchange offer with respect to some or all of our common stock, or, other than the merger discussed herein,a merger or acquisition proposal for us, shall have been proposed, announced or made by another person or entity or shall have been publicly disclosed, or we shall have learned that: - any person, entity or “group,” within the meaning of Section 13(d)(3) of the Exchange Act, (other than any such person, entity or group that has filed a Schedule 13D or Schedule 13G with the SEC prior to the commencement of the exchange offer) shall have acquired or proposed to acquire beneficial ownership of more than 5% of the outstanding shares of our common stock, or any new group shallhave been formed that beneficially owns more than 5% of the outstanding shares of our common stock (other than any such person, entity or group that has filed a Schedule 13D or Schedule 13G with the SEC prior to the commencement of the exchange offer); - any such person, entity or group that has filed a Schedule 13D or Schedule 13G with the SEC before expiration of the exchange offer shall have acquired or proposed to acquire beneficial ownership of an additional 2% or more of the outstanding shares of our common stock; or - any person, entity or group shall have filed a Notification and Report Form under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, or made a public announcement reflecting an intent to acquire us or any of the assets or securities of us; or - any change or changes shall have occurred in the business, condition (financial or other), assets, income, operations, prospects or stock ownership of the Company or its subsidiaries that, in our reasonable judgment, is or may be material to the Company or its subsidiaries. 33 The conditions to the exchange offer are for our benefit. We may assert them in our discretion regardless of the circumstances giving rise to them prior to the expiration date. We may waive them, in whole or in part, at any time and from time to time prior to the expiration date, in our discretion, whether or not we waive any other condition to the exchange offer. Our failure at any time to exercise any of these rights will not be deemed a waiver of any such rights. The waiver of any of these rights with respect to particular facts and circumstances will not be deemed a waiver with respect to any other rights. Any determination we make concerning the events described in this section will be final and binding upon all persons. Termination of Exchange Offer We reserve the right to terminate the exchange offer at any time prior to the completion of the exchange offer if any of the conditions under “Conditions of the Exchange Offer” have not been satisfied, in our sole and absolute discretion, and not accept any eligible securities for exchange. Procedures for Tendering To elect to exchange your eligible securities pursuant to the exchange offer, you must, in accordance with the terms of the letter of transmittal that accompanies this exchange offer, properly complete, duly execute and deliver to us the letter of transmittal, or a facsimile of such document, and any other required documents with respect to all, but not less than all, of the eligible securities that you hold. James E. Solomon, CFO of the Company, must receive all of the required documents prior to the expiration date in person or by mail to Broadcast International, Inc., Attn: James E. Solomon, 6952 S. High Tech Drive, Suite C, Midvale, Utah 84047-3772. If we do not actually receive your election form by the expiration date, then you will not participate in the exchange, and all eligible securities you currently hold will remain unchanged and outstanding on their existing terms. The method of delivery of all documents, including the letter of transmittal and any other required documents, is at the election and risk of the electing eligible security holder.You should allow sufficient time to ensure timely delivery by the exchange date. We will determine, in our discretion, all questions as to form of documents and the validity, eligibility, including time of receipt, and acceptance of any election to exchange eligible securities. Our determination of these matters will be final and binding on all parties. We reserve the right to reject any or all elections to exchange eligible securities that we determine are not in appropriate form or that we determine are unlawful to accept. Otherwise, we will accept properly and timely elected eligible securities that are not validly withdrawn. We also reserve the right to waive any of the conditions of the exchange offer or any defect or irregularity in any election with respect to any particular eligible securities or any particular eligible security holder. No election to exchange eligible securities will be valid until all defects or irregularities have been cured by the electing eligible security holder or waived by us. Neither we nor any other person is obligated to give notice of any defects or irregularities in elections, nor will anyone incur any liability for failure to give any such notice. Your election to exchange eligible securities pursuant to the procedures described above constitutes your acceptance of the terms and conditions of the Offer.Our acceptance for exchange of the eligible securities elected for exchange by you pursuant to the exchange offer will constitute a binding agreement between us and you upon the terms and subject to the conditions of the exchange offer. Subject to our rights to extend, terminate, and amend the exchange offer, we currently expect that we will accept promptly after the expiration of the exchange offer all properly elected eligible securities that have not been validly withdrawn. Consequences of Failure to Tender If you do not properly tender your eligible securities prior to the expiration date, you will not receive any shares of our common stock in the exchange offer and you will continue to hold your eligible securities, subject to their terms. Withdrawal Rights You may withdraw the Eligible Warrants you have elected to exchange only if you comply with the provisions described herein. 34 You have the right to withdraw the eligible securities you have elected to exchange at any time before the expiration date, or 5:00 p.m. Salt Lake City time on October 17, 2013. If we extend the exchange offer beyond that time, you have the right to withdraw your eligible securities at any time until the extended exchange offer expires. In addition, if we do not accept your eligible securities for exchange before, 2013, the 40th business day following the commencement of this exchange offer, you may withdraw the eligible securities you have elected for exchange at any time after such date. If you tender your eligible securities, but before the expiration date you want to withdraw your tender, you must withdraw the tender for all of your eligible securities. To validly withdraw eligible securities, you must deliver to us a written notice of withdrawal (“notice of withdrawal”), or a facsimile thereof, with the required information, while you still have the right to withdraw the election to exchange eligible securities. The notice of withdrawal must include your name and the total number of eligible securities to be withdrawn (which must equal all of your eligible securities). Except as described in the following sentence, an eligible security holder who elected to exchange such holder’s eligible securities (which are subsequently to be withdrawn) must sign the notice of withdrawal exactly as such eligible security holder’s name appears on the letter of transmittal. If the signature is by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a corporation, or another person acting in a fiduciary or representative capacity, the signer’s full title and proper evidence of the authority of such person to act in such capacity must be indicated on the notice of withdrawal. You may not rescind any withdrawal, and any eligible securities you withdraw will thereafter be deemed not properly elected for exchange for purposes of the exchange offer, unless you properly re-elect to exchange all of your eligible securities before the expiration date by following the procedures described in “Procedures for Tendering” above. Neither we nor any other person is obligated to give notice of any defects or irregularities in any notice of withdrawal, nor will anyone incur any liability for failure to give any such notice. We will determine, in our discretion, all questions as to the form and validity, including time of receipt, of notices of withdrawal. Our determination of these matters will be final and binding on all parties. Acceptance of Eligible Securities; Delivery of Broadcast Common Stock Upon the terms and subject to the conditions of the Offer, we will accept for exchange and cancel eligible securities properly elected for exchange and not validly withdrawn before the expiration date. No letter of transmittal will be accepted unless a signed eligible warrant, eligible option and/or eligible note (or an affidavit of lost security) is returned to us in accordance with the instructions in the letter of transmittal. The effective issue date for the shares of our common stock issued in the exchange offer will be the date of the merger unless, in accordance with the conditions set forth in “Conditions to the Exchange Offer” above, we reject all tendered eligible securities. To the extent that we accept the eligible securities that you tender, the eligible securities tendered will be deemed null and void and cancelled by the Company. For purposes of the exchange offer, we will be deemed to have accepted eligible securities that are validly tendered and not properly withdrawn if and when we give a written notice to holders of eligible securities of our acceptance of such accepted eligible securities immediately prior to the merger.We will exchange such eligible securities for shares of our common stock immediately prior to the merger and will issue you a certificate evidencing such shares of common stock promptly after the merger. No scrip or fractional shares of common stock will be issued.Eligible securities may only be exchanged for whole shares of our common stock.Holders of eligible securities who would otherwise have been entitled to receive fractional shares of our common stock will, after aggregating all such fractional shares of common stock, receive the number of shares of our common stock as rounded up to the nearest whole share. Fees and Expenses We will not pay any fees or commissions to any broker, dealer or other person for soliciting elections to exchange eligible securities pursuant to the exchange offer.Although Philadelphia Brokerage Corp. (“PBC”), the Company’s financial advisor, will receive fees if the merger closes, no separate remuneration will be paid to PBC for soliciting elections to exchange eligible securities pursuant to the exchange offer. Material U.S. Federal Income Tax Consequences The following is a general summary of the material U.S. federal income tax considerations relevant to a U.S. holder (as defined below) of an exchange of eligible warrants and eligible notes for shares of our common stock pursuant to the exchange offer. The discussion below is based upon the Internal Revenue Code of 1986, as amended (the “Code”), U.S. Treasury Regulations issued thereunder, Internal Revenue Service (“IRS”) rulings and pronouncements and judicial decisions now in effect, all of which are subject to change at any time. Any such change may be applied retroactively in a manner that could adversely affect a U.S. holder of eligible warrants or eligible notes. 35 The discussion is for informational purposes only and is not a substitute for careful tax planning and advice. This discussion does not address all the U.S. federal income tax consequences that may be relevant to a U.S. holder in light of the holder’s particular circumstances or the U.S. federal income tax consequences to U.S. holders subject to special rules, including holders that (i) are tax-exempt organizations, qualified retirement plans, individual retirement accounts, or other tax-deferred accounts; (ii) are financial institutions, underwriters, insurance companies, real estate investment trusts, or regulated investment companies; (iii) are broker-dealers, dealers, or traders in securities or currencies that elect to apply a mark-to-market accounting method; (iv) have a “functional currency” other than the U.S. dollar; (v) own eligible warrants or eligible notes as part of a straddle, hedging transaction, conversion transaction, constructive sale, or other arrangement involving more than one position; (vi) acquired the eligible warrants or eligible notes as compensation for services; (vii) hold the eligible warrants or eligible notes as other than a “capital asset” within the meaning of Section 1221 of the Code (generally, property held for investment purposes); (viii) are partnerships or are treated as partnerships for U.S. federal income tax purposes; (ix) are corporations subject to Subchapter S of the Code; (x) are foreign corporations treated as domestic corporations under the Code; (xi) acquired the eligible warrants or eligible notes other than at original issue; or (xii) are subject to the alternative minimum tax. Moreover, the effect of other U.S. federal tax laws (including estate and gift tax laws) and any applicable state, local or non-U.S. tax laws is not discussed. This discussion applies only to U.S. holders that exchange eligible warrants or eligible notes for shares of our common stock pursuant to the exchange offer. This discussion does not address the U.S. federal income or other tax consequences that apply to persons other than U.S. holders. This discussion does not address the federal income or other tax consequences of owning or disposing of common stock acquired pursuant to the exchange offer, or the consequences of any transactions effected prior or subsequent to, or concurrently with, the exchange offer (whether or not any such transactions are undertaken in connection with the exchange offer). Holders of eligible warrants and eligible notes should consult their own tax advisors with regard to the application of the tax consequences discussed below to their particular situations as well as the application of any state, local, foreign or other tax laws, including gift and estate tax laws, and any tax treaties. The Company has not sought or obtained a ruling from the IRS or an opinion of counsel with respect to the tax consequences of the exchange offer. There can be no assurance that the IRS will not take a different position concerning the tax consequences of the exchange of eligible warrants and eligible notes for Broadcast common stock pursuant to the exchange offer or that any such position would not be sustained. As used in this summary, the term “U.S. holder” means a holder of eligible securities that is, for U.S. federal income tax purposes:(i) an individual who is a citizen or resident of the United States; (ii) a corporation that is organized under the laws of the United States, any state thereof or the District of Columbia; (iii) an estate, the income of which is subject to U.S. federal income taxation regardless of its source; or (iv) a trust, if (a)a court within the United States is able to exercise primary jurisdiction over its administration and one or more U.S. persons has the authority to control all of its substantial decisions or (b)it was in existence before August20, 1996, and a valid election is in place under applicable Treasury Regulations to treat such trust as a domestic trust for U.S. federal income tax purposes. If any entity treated as a partnership for U.S. federal income tax purposes is a holder of eligible securities, the tax treatment of a partner in the partnership will generally depend upon the status of the partner and the activities of the partnership. Partnerships and their partners should consult their own tax advisors regarding the tax consequences of the exchange of eligible securities for common stock pursuant to the exchange offer. Exchange of Eligible Warrants for Common Stock The exchange of eligible warrants for common stock will be a nonrecognition event to the extent that the common stock is treated as received in exchange for the eligible warrants. To the extent that the common stock is treated as received as other than consideration for the eligible warrants, a U.S. Holder will recognize ordinary income in an amount equal to the fair market value of such common stock. In this regard, the IRS ruled in Revenue Ruling 73-233 that certain shareholders of an acquired company realized ordinary income upon the receipt of merger consideration in excess of their pro rata shares of the aggregate consideration paid by the acquiring corporation in a circumstance where the excess consideration was paid to such shareholders to induce them to vote for the merger. Similarly, given the terms of the exchange offer, U.S. holders exchanging eligible warrants for common stock may be deemed to receive common stock with a fair market value in excess of the fair market value of their eligible warrants in order to induce them to exchange their eligible warrants for common stock, which exchange is necessary to satisfy certain conditions set forth in the merger agreement. Because the issue is highly factual, the Company is unable to determine what portion, if any, of the common stock will be deemed to be consideration for the U.S. holders’ eligible warrants and what portion, if any, will be deemed to be consideration for other value provided. U.S. holders are urged to consult with their tax advisors regarding this matter. 36 With respect to common stock received in exchange for eligible warrants (rather than as consideration for other value provided), the holder will have a tax basis in such common stock equal to the aggregate tax basis in the holder’s eligible warrants immediately before the exchange. The holding period for such common stock will include the holding period of the eligible warrants. With respect to common stock treated as received as consideration other than for the eligible warrants, the holder will have a tax basis in such common stock equal to the fair market value thereof on the date of the exchange. The fair market value of the common stock will generally be determined as the average of the highest and lowest quoted prices of the common stock on the OTC Bulletin Board on the date of the exchange or, if no sales are reported on that date, as the weighted average of the means between the highest and lowest sales on the nearest date before and the nearest date after the date of the exchange, weighting the average inversely by the respective number of trading days between the selling dates and the date of the exchange. The holding period for such common stock will begin on the day after the effective date of the exchange. Exchange of Eligible Notes for Common Stock The exchange of eligible notes for common stock will be a taxable event for a U.S. holder. A U.S. Holder who exchanges eligible notes for common stock will generally be taxable as follows: · Common stock received pursuant to the exchange offer will be treated as interest to the extent of any accrued unpaid “qualified stated interest” on the eligible notes (generally, interest that is unconditionally payable at least annually at a single fixed rate). · A U.S. Holder who receives common stock with a fair market value in excess of any accrued unpaid interest will, to the extent the common stock is treated as received in exchange for the eligible notes, recognize gain or loss equal to the difference, if any, between (a) the fair market value of such common stock and (b) the holder’s adjusted tax basis in the eligible notes. This gain or loss will generally be capital gain or loss and will be long-term capital gain or loss if the eligible notes have been held for more than one year on the effective date of the exchange. Preferential tax rates apply to long-term capital gains of a U.S. holder that is an individual, estate, or trust. There are no preferential tax rates for long-term gains of a U.S. holder that is a corporation. Deductions for capital losses are subject to complex limitations under the Code. · To the extent that the common stock is treated as received as other than consideration for the eligible notes, a U.S. Holder will recognize ordinary income in an amount equal to the fair market value of such common stock. In this regard, the IRS ruled in Revenue Ruling 73-233 that certain shareholders of an acquired company realized ordinary income upon the receipt of merger consideration in excess of their pro rata shares of the aggregate consideration paid by the acquiring corporation in a circumstance where the excess consideration was paid to such shareholders to induce them to vote for the merger. Similarly, given the terms of the exchange offer, U.S. holders exchanging eligible notes for common stock may be deemed to receive common stock with a fair market value in excess of the fair market value of their eligible notes in order to induce them to exchange their eligible notes for common stock, which exchange is necessary to satisfy certain conditions set forth in the merger agreement. Because the issue is highly factual, the Company is unable to determine what portion, if any, of the common stock will be deemed to be consideration for the U.S. holders’ eligible notes and what portion, if any, will be deemed to be consideration for other value provided. U.S. holders are urged to consult with their tax advisors regarding this matter. · U.S. holders will have a basis in the common stock received pursuant to the exchange offer equal to the fair market value of the common stock, regardless of whether the common stock is treated as interest, received in exchange for the eligible notes, or received as other than consideration for the eligible notes. The fair market value of the common stock will generally be determined as the average of the highest and lowest quoted prices of the common stock on the OTC Bulletin Board on the date of the exchange or, if no sales are reported on that date, as the weighted average of the means between the highest and lowest sales on the nearest date before and the nearest date after the date of the exchange, weighting the average inversely by the respective number of trading days between the selling dates and the date of the exchange. The U.S. holder’s holding period for the common stock will begin on the day after the effective date of the exchange. 37 Additional Considerations Additional Tax on Passive Income Certain individuals, estates, and trusts whose income exceeds certain thresholds will be required to pay a 3.8% Medicare surtax on “net investment income” including, among other things, interest and net gain from dispositions of property (other than property held in a trade or business). U.S. holders should consult with their own tax advisors regarding the effect, if any, of this tax on any income or gain recognized as a result of the exchange of their eligible securities pursuant to the exchange offer. Backup Withholding Payments made within the U.S. or by a U.S. payor or U.S. middleman of amounts received in connection with the exchange offer, including, but not limited to, interest on eligible notes, may generally be subject to information reporting and backup withholding (currently at a rate of 28%) if a U.S. holder (i) fails to furnish its correct U.S. taxpayer identification number (generally on IRS Form W-9), (ii) furnishes an incorrect U.S. taxpayer identification number, (iii) is notified by the IRS that the U.S. holder has previously failed to properly report items subject to backup withholding tax, or (iv) fails to certify, under penalty of perjury, that the U.S. holder has furnished its correct U.S. taxpayer identification number and that the IRS has not notified the U.S. holder that it is subject to backup withholding tax. Certain persons are exempt from these information reporting and backup withholding rules. Backup withholding is not an additional tax. Any amounts withheld under the U.S. backup withholding tax rules will be allowed as a credit against a U.S. holder’s U.S. federal income tax liability, if any, or will be refunded, if the U.S. holder furnishes required information to the IRS in a timely manner. Each U.S. holder should consult his, her or its own tax advisor regarding the information reporting and backup withholding rules in their particular circumstances and the availability of and procedure for obtaining an exemption from backup withholding. Accounting Treatment All eligible securities exchanged in the exchange offer will be cancelled by the Company. An extinguishment of liability will result from those eligible warrants exchange for common stock in the exchange offer that have been accounted for as derivatives.As such, a gain or loss will be recognized to the extent that the value of the shares exchanged is different than the value of the liability recorded at the time of the exchange.For eligible warrants exchange for common stock in the exchange offer that were not accounted for as derivatives, no gain or loss will be recognized and the value of the shares exchanged will be recorded to common stock as additional paid in capital. For eligible options exchanged for common stock in the exchange offer, no gain or loss will be recognized and the value of the shares exchanged will be recorded to common stock and additional paid in capital. An extinguishment of liability will result from eligible notes exchanged for common stock in the exchange offer.As such, a gain or loss will be recognized to the extent that the value of the shares exchanged is different than the value of the liability recorded at the time of the exchange. Interests of Broadcast Executive Officers and Directors in the Exchange Offer Certain of our directors and executive officers hold eligible securities and are eligible to participate in the exchange offer.The terms of the exchange offer are equally applicable to such directors and officers.The exchange offer was unanimously approved by our Board of Directors, upon the recommendation, after due deliberation, of all of those directors who do not hold eligible securities and are therefore disinterested with respect to the exchange offer.We expect that all of our directors and officers who hold eligible securities will participate in the exchange offer. No Recommendation; Questions Neither we nor any of our directors, officers or employees are making any recommendation to you as to whether you should tender or refrain from tendering your eligible securities and we have not authorized any person to make any recommendation on our behalf.You must make your own decision as to whether to tender all of your eligible securities.You should rely only on the information contained in this prospectus or to which it or we have referred you.We have not authorized anyone to give you any information or to make any representations in connection with the exchange offer other than the information and representations contained in this prospectus or in the accompanying letters of transmittal.If anyone makes any recommendation or representation to you or gives you any information, you must not rely upon that recommendation, representation or information as having been authorized by us. 38 We cannot and will not provide you any advice regarding your decision whether to tender your eligible securities.Any questions concerning this exchange offer or any other document accompanying or referred to in this prospectus, or to request additional copies of any such documents, may be directed to the Company at Broadcast International, Inc., Attn: James E. Solomon, 6952 S. High Tech Drive, Suite C, Midvale, Utah 84047-3772, or by telephone at (801) 562-2252.See also “Where You Can Find More Information” on page 1. Appraisal Rights There are no appraisal rights or dissenters’ rights with respect to the exchange offer. Regulatory Approvals We may not complete the exchange offer until the registration statement, of which this prospectus is part, is declared effective by the SEC.We are not aware of any license or regulatory permit that appears to be material to our business that might be adversely affected by our exchange of eligible securities for common stock as contemplated by the exchange offer, or of any approval or other action by any government or governmental, administrative or regulatory authority or agency, domestic or foreign, that would be required for the acquisition or ownership of common stock as contemplated herein. Should any such approval or other action be required, we contemplate that we will seek such approval or take such other action. We are unable to predict whether we may determine that we are required to delay the acceptance of eligible securities for exchange pending the outcome of any such matter. We cannot assure you that any such approval or other action, if needed, would be obtained or would be obtained without substantial conditions or that the failure to obtain any such approval or other action might not result in adverse consequences to our business. Our obligation under the exchange offer to accept eligible securities elected for exchange is subject to conditions, including the conditions described in “Conditions of the Exchange Offer” above. The Merger The exchange offer is being made in connection with the proposed merger.In the merger, Alta Acquisition Corporation, a wholly owned subsidiary of Broadcast, will merge with and into AllDigital, with AllDigital surviving as a wholly owned subsidiary of Broadcast.The shares of Broadcast common stock issued to AllDigital stockholders in connection with the merger are expected to represent 58% of the outstanding shares of Broadcast common stock immediately following the consummation of the merger, assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast that are not eligible warrants.The exchange offer will close immediately prior to the consummation of the merger.For a more complete description of the merger, please see the section entitled “The Merger and Related Matters” on page 44 of this prospectus. Because the merger will result in material changes to our capitalization, business and financial condition, this prospectus includes information about the merger, Broadcast and AllDigital, and the combined company following the merger in which you will own stock if you participate in the exchange offer. See “The Merger and Related Matters” on page 44, “Unaudited Pro Forma Combined Financial Statements” on page 81, “Security Ownership” on page 87, “Business – Broadcast” on page 90, Management’s Discussion and Analysis of Financial Results of Operations – Broadcast” on page 96, “Business – AllDigital” on page 109, “Management’s Discussion and Analysis of Financial Results of Operations – AllDigital” on page 119, “Management” on page 124 and the financial statements included in this prospectus. USE OF PROCEEDS We will not receive any cash proceeds from the exchange offer.We will pay all of the fees and expenses related to the exchange offer, other than any commissions or concessions of any broker dealer. 39 DESCRIPTION OF COMMON STOCK As used in this section, “Broadcast” refers solely to Broadcast International, Inc. and does not include subsidiaries of Broadcast. Holders of eligible warrants and eligible warrants currently hold, under the terms of such eligible warrants and eligible options, the right to acquire shares of Broadcast common stock at a stated exercise price and for a stated period of time, but do not have voting or other stockholder rights relating to the shares of Broadcast common stock for which their eligible warrants and eligible options may be exercised.Holders of eligible notes currently hold, under the terms of such eligible notes, the right to be paid all principal and interest outstanding under such eligible notes or, on the terms and conditions and at the price set forth therein, to convert such outstanding principal and interest into shares of Broadcast common stock.Holders of eligible notes do not have voting or other stockholder rights relating to the shares of Broadcast common stock into which their eligible notes may be converted. Holders of eligible warrant, eligible options and eligible notes who exchange their eligible securities for shares of Broadcast common stock in the exchange offer, will receive shares of Broadcast common stock.The information set forth below highlights a number of the material terms of the Broadcast common stock under the Broadcast charter documents (as defined below) and applicable Utah law.This discussion is summary in nature and does not constitute a complete discussion of these maters.We urge you to read our Amended and Restated Articles of Incorporation (which were filed as Exhibit 3.1 to our Quarterly Report on Form 10-Q filed with the SEC on November 14, 2006), our proposed Amended and Restated Articles of Incorporation which will be filed prior to the closing of the exchange offer and the merger (the form of which was filed as Exhibit 3.3 and Annex D to our Registration Statement on Form S-4, File No. 333-189869, filed with the SEC on July 9, 2013), our Amended and Restated Bylaws (which were filed as Exhibit 3.2 to our Quarterly Report on Form 10-Q filed with the SEC on November 14, 2006) (collectively, the “Broadcast charter documents”) and the balance of this prospectus and the registration statement of which this prospectus is part for additional information regarding the common stock of Broadcast. Authorized Capital Stock The authorized capital stock of Broadcast, upon closing of the merger with AllDigital and after giving effect to the reverse stock split, will consist of 120,000,000 shares of common stock, no par value per share, and 20,000,00 shares of preferred stock, no par value.Each share of the common stock of Broadcast will have one vote per share, and the right to notice of shareholders' meetings and to vote upon the election of directors or upon any other matter as to which approval of the common shareholders is required or requested. Shareholders will not have a right to cumulate their votes for the election of directors.Holders of the Broadcast common stock have the right to participate pro rata in dividends declared by the Broadcast board of directors and to receive a pro rata share ofany distribution in liquidation, subject to any preferences and participation rights of any series of preferred stock. Voting with Respect to Extraordinary Corporate Transactions Under Utah law, a merger, share exchange, or sale of all or substantially all of the assets of a corporation (other than a sale in the ordinary course of the corporation's business) requires the approval of a majority of the outstanding shares of the corporation (voting in separate voting groups, if applicable), unless the articles of incorporation, the bylaws or a resolution of the corporation's board of directors requires a greater number. In addition, when merging with a foreign corporation, the laws of the state in which that corporation is incorporated must also permit the merger. No vote of the shareholders of the surviving corporation in a merger is required if: (i) the articles of incorporation of the surviving corporation will not be changed; (ii) each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations and relative rights immediately after the merger; (iii) the number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty percent of the total number of voting shares of the surviving corporation outstanding immediately before the merger; and (iv) the number of participating shares (shares that entitle their holder to participate without limitation in distributions) outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty percent the total number of participating shares of the surviving corporation outstanding immediately before the merger. Utah law requires that a sale of all or substantially all of the assets of a corporation be approved by a majority of the outstanding voting shares of the corporation transferring such assets, unless otherwise provided by the corporation's articles of incorporation or bylaws. With certain exceptions, Utah law also requires that certain sales of assets and similar transactions be approved by a majority vote of each class of shares outstanding, if applicable. In contrast, Nevada law generally does not require class voting, except in certain transactions involving an amendment to the articles of incorporation that adversely affects a specific class of shares. 40 Shareholders Consent Without a Meeting Utah law provides that, unless otherwise provided in the articles of incorporation, actions requiring the vote of shareholders may be taken without a meeting and without prior notice by one or more written consents of the shareholders having not less than the minimum number of votes that would be necessary to take such actions at a meeting at which all shares entitled to vote thereon were present and voted. If shareholder action is by less than unanimous written consent, notice shall be provided to the shareholders who did not consent at least ten days before the consummation of the transactions, actions or event authorized by the shareholders (unless the bylaws provide that the notice may be provided after the closing of the transaction, in which case, the notice must be provided within 10 days of the later of the date the last consent was received and the closing of the transaction). The shareholders of any corporation in existence prior to July 1, 1992 may act by written consent only if such consent is unanimous, unless the shareholders adopt a resolution providing otherwise. Broadcast's original Charter pre-dates July 1, 1992.The Broadcast charter documents currently allow shareholders to approve, ratify and affect actions of the company by majority written shareholder consent as permitted under Utah law.Written consent for the election of directors of corporations in existence both before and after July 1, 1992 must be unanimous. Shareholder Voting Requirements Utah law provides that, unless otherwise provided in a corporation's articles of incorporation and except with respect to major corporate transactions or events, a majority of the votes entitled to be cast on a matter by a voting group constitutes a quorum of that group for actions on that matter. The Broadcast charter documents provide that the presence, in person or by proxy, of the holders of a majority of the voting power of all shareholders constitutes a quorum. Major corporate transactions or events, such as mergers, sales of substantially all assets and amendments to articles of incorporation, require the affirmative approval of the outstanding shares entitled to vote.Under Utah law, once a share is represented for any purpose at a meeting, including the purpose of determining that a quorum exists, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting, unless a new record date is or must be set for that adjourned meeting. Unless the articles of incorporation provide otherwise, if a quorum exists, actions (on a matter other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the actions exceed the votes cast within the voting group opposing the actions. Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election, at a meeting of shareholders at which a quorum is present. Shareholders do not have a right to cumulate their votes for the election of directors unless the articles of incorporation provide for such cumulation of votes. Shares entitled to vote cumulatively may be voted cumulatively at each election of directors unless the articles of incorporation provide alternative procedures for the exercise of cumulative voting. Dissenters’ Rights In connection with a merger, share exchange or sale, lease, exchange or other disposition of all or substantially all of the assets of a corporation (other than in the ordinary course of the corporation's business) or in the event of any other corporate action for which the corporate documents provide for dissenters' rights, a dissenting shareholder, after complying with certain procedures, is entitled to payment from the corporation of the fair value of the shareholder's shares under Utah law. The fair value is estimated by the corporation. However, if the shareholder is unwilling to accept the corporation's estimate, the shareholder may provide the corporation with an estimate of the fair value and demand payment of that amount. If the corporation is unwilling to pay that amount, the corporation shall apply for judicial determination of the fair value. Unless the articles of incorporation, bylaws or a resolution of the board of directors provides otherwise, shareholders are not entitled to dissenters' rights when the shares are listed on a national securities exchange or the National Market System of NASDAQ, or are held of record by more than 2,000 holders. However, this exception does not apply if, pursuant to the corporate actions, the shareholder will receive anything except (i) shares of the surviving corporation; (ii) shares of a corporation that is or will be listed on a national securities exchange, the National Market System of NASDAQ, or held of record by more than 2,000 holders; (iii) cash in lieu of fractional shares; or (iv) any combination of the foregoing. Dividends Utah law provides that a corporation is prohibited from making a distribution to its shareholders if, after giving effect to the distribution, the corporation would not be able to pay its debts as they become due in the usual course of business or the corporation's total assets would be less than its total liabilities (plus any amounts necessary to satisfy any preferential rights, unless the articles of incorporation provide otherwise). 41 Anti-Takeover Statutes The Utah Control Share Acquisitions Act, set forth in Sections 61-6-1 through 61-6-12 of the Utah Code Annotated (the “Control Shares Act”), provides, among other things, that, when any person obtains shares (or the power to direct the voting shares) of “an issuing public corporation” such that the person's voting power equals or exceeds any of three levels (twenty, thirty-three and one-third or fifty percent), the ability to vote or to direct the voting of the “control shares” is conditioned on approval by a majority of the corporation's shares (voting in voting groups, if applicable), excluding the “interested shares.” Shareholder approval may occur at the next annual or special meeting of the shareholders, or, if the acquiring person requests and agrees to pay the associated costs of the corporation, at a special meeting of the shareholders held for that purpose (to be held within fifty days of the corporation's receipt of the request by the acquiring person unless the acquiring person agrees in writing to another date). If authorized by the articles of incorporation or the bylaws before a control share acquisition, the corporation may redeem "control shares" at the fair market value if the acquiring person fails to file an "acquiring person statement" or if the shareholders do not grant voting rights to control shares. If the shareholders grant voting rights to the control shares, and if the acquiring person obtained a majority of the voting power, shareholders may be entitled to dissenters' rights under Utah law, unless otherwise provided in the corporation's articles of incorporation or bylaws before a control share acquisition has occurred. An acquisition of shares does not constitute a control share acquisition if (i) the corporation's articles of incorporation or bylaws provide that the Control Shares Act does not apply, (ii) the acquisition is consummated pursuant to a merger or share exchange in accordance with Utah law and the issuing public corporation is a party to the merger or share exchange or (iii) under certain other specified circumstances.Broadcast’s articles of incorporation or bylaws do not include provisions opting out of the Control Shares Act. Derivative Suits Under Utah law, a shareholder may not commence a derivative action unless the shareholder (i) was a shareholder of the corporation at the time when the transactions complained of occurred (unless the person became a shareholder through transfer by operation of law from a person who was a shareholder at the time) and (ii) fairly and adequately represents the interests of the corporation. The complaint must be verified and allege with particularity the demand made upon the board of directors. If a court finds that the proceeding was commenced without reasonable cause or for an improper purpose, the court may require the plaintiff to pay the defendant's reasonable expenses, including counsel fees. If a court finds that the proceeding has resulted in a substantial benefit to the corporation, the court may order the corporation to pay the plaintiff's reasonable expenses, including counsel fees. Special Meetings of Shareholders Special meetings of the shareholders may be called by: (i) the board of directors, (ii) the person or persons authorized by the bylaws to call a special meeting or (iii) the holders of shares representing at least ten percent of all votes entitled to be cast on any issue proposed to be considered at the special meeting, if such holders deliver to the corporation's secretary one or more written demands for such meeting. The corporation shall give notice of the date, time, place and purpose(s) of the special meeting no fewer than ten and no more than sixty days before the meeting. The Broadcast bylaws provide that the Secretary must call a special meeting upon written request by any director or any shareholder or shareholders holding at least twenty percent of the voting power of all shareholders. Notice, Adjournment and Place of Shareholders Meetings Utah law requires that notice of any shareholders' meeting be given to shareholders entitled to vote at the meeting between ten and sixty days before a meeting unless the shareholders waive or reduce the notice period by unanimous consent in writing and provides for adjournments of shareholders' meetings. Utah law requires notice of the adjournment to the shareholders entitled to vote at the meeting if the adjournment is for thirty days or more or if a new record date is fixed. Utah law permits meetings of shareholders to be held at such place as is designated by or in the manner provided in a corporation's bylaws. Utah law and the Broadcast Bylaws provide that the place of the meeting shall be the principal office of the corporation if no other place is designated. 42 Amendments to Charter Utah law permits a corporation's board of directors to adopt without shareholder action, charter amendments relating to certain secretarial matters. The board may propose amendments to the articles of incorporation relating to other corporate matters for submission to the shareholders. Notice of a regular or special meeting at which a proposed amendment is to be considered must include a notice of such purpose and be accompanied by a discussion or copy of the proposed amendment. For an amendment to be adopted, the board must recommend the amendment to the shareholders (unless the board determines that because of a conflict of interest or other special circumstances it should not make a recommendation and communicates the basis for its determination to the shareholders). Moreover, unless the articles of incorporation, the bylaws or a board resolution require a greater number, the amendment must be approved by (i) a majority of the votes entitled to be cast on the amendment by any voting group as to which the amendment would create dissenters' rights, (ii) a majority of the votes entitled to be cast on the amendment by any voting group as to which the amendment would materially and adversely affect the voting group's rights in shares (including preferential rights, rights in redemption, preemptive rights, voting rights or rights in certain forward splits), and (iii) a majority of the votes cast for all other voting groups (voting separately, as applicable, with shares constituting a quorum present for each voting group). Required Number and Quorum of Directors Utah law requires that a corporate board of directors consist of at least three individuals unless there are fewer than three shareholders. A quorum of the board of directors consists of a majority of the fixed number of directors if the corporation has a fixed board size, or if the corporation's bylaws provide for a variable board size, a majority of the number of directors prescribed, or if no number is prescribed, the number in office. Utah law permits a corporation's articles of incorporation or bylaws to establish a higher or lower number of directors to constitute a quorum, but in no event may the number be less than one-third of the number of directors. The Broadcast bylaws provide that the business of the corporation shall be managed by a board of at least three directors or of such other number as maybe determined from time to time by the Board of Directors, but in any case not less than three nor more than seven. Broadcast currently has six directors, but expects to reduce the number of directors to five upon closing of the merger. The Broadcast Bylaws also provide that a majority of the members of its Board of Directors constitutes a quorum. Election and Removal of Directors The Broadcast bylaws provide that each director shall hold office until the next annual meeting of shareholders and until his successor is elected and qualified, unless he resigns or is removed at any time by the shareholders. Directors are elected by a plurality of the votes cast.A corporation's directors or its shareholders may fill vacancies on the board; however, Utah law provides that if the vacant office was held by a director elected by a voting group, only the directors elected by the same voting group, or the shareholders within that voting group, may fill the vacancy. Inspection of books and Records Utah law provides that, upon providing the company with a written demand at least five business days before the date the shareholder wishes to make an inspection, a shareholder and his agent and attorneys are entitled to inspect and copy, during regular business hours, (i) the articles of incorporation, bylaws, minutes of shareholders meetings for the previous three years, written communications to shareholders for the previous three years, names and business addresses of the officers and directors, the most recent annual report delivered to the State of Utah, and financial statements for the previous three years; and (ii) if the shareholder is acting in good faith and directly connected to a proper purpose, and the shareholder describes with reasonable particularity his purpose and the records he desires to inspect, excerpts from the records of the board of directors and shareholders (including minutes of meetings, written consents and waivers of notices), accounting records and shareholder lists. Transactions with Officers and Directors Utah law provides that every director who, directly or indirectly, is party to, has beneficial interest in or is closely linked to a proposed corporate transaction that is financially significant to the director will not be liable to account to the corporation for any profit made as a consequence of the corporation entering into such transactions if such person (i) disclosed his or her interest and all material facts at the meeting of directors where the proposed transaction was considered and thereafter the transaction was approved by a majority of the disinterested directors on the board or on a duly empowered committee of the board; (ii) disclosed his or her interest prior to a meeting or written consent of shareholders and thereafter the transaction was approved by a majority of the disinterested shares; or (iii) can show that the transactions was fair and reasonable to the corporation. 43 Limitation on Liability of Directors; Indemnification of Officers and Directors Utah law permits a corporation, if so provided in its articles of incorporation, its bylaws or in a resolution properly approved by the shareholders, to eliminate or limit the personal liability of a director to the corporation or its shareholders for monetary damages due to any actions taken or any failure to take actions as a director, except liability for the following: (i) improper financial benefits received by a director; (ii) intentional inflictions of harm on the corporation or its shareholders; (iii) payment of dividends to shareholders that render the corporation insolvent; and (iv) intentional violations of criminal law. Under Utah law, a corporation may indemnify its current and former directors, officers, employees and other agents made party to any proceeding because of their relationship to the corporation against expenses, judgments, fines, settlements and other amounts actually and reasonably incurred in connection with such proceeding if that person acted in good faith and reasonably believed his conduct to be in the corporation's best interests, and, in the case of a criminal proceeding, had no reasonable cause to believe his conduct was unlawful. Utah law also permits a corporation to indemnify its directors, officers, employees and other agents in connection with a proceeding by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is such an agent of the corporation against expenses actually and reasonably incurred by such person in connection with the proceeding. Utah law prohibits the indemnification of a director, officer, employee or agent in connection with a proceeding by or in the right of the corporation in which the director, officer, employee or agent was adjudged liable to the corporation, or in connection with any other proceeding in which the director, officer, employee or agent is adjudged liable on the basis that he derived an improper personal benefit. The Broadcast charter documents permit indemnification of all such persons whom it has the power to indemnify to the fullest extent legally permissible under Utah law and provide that its directors shall have no personal liability to the corporation or its shareholders for monetary damages for breach of fiduciary duty, except in the case of (i) breach of the duty of loyalty to the corporation or its shareholders; (ii) acts or omissions not in good faith or involving intentional misconduct or knowing violation of law; (iii) certain actions enumerated in Utah law including improper distributions and the intentional infliction of harm on the corporation or shareholders; and (iv) any transaction from which the director derived an improper personal benefit. Utah law permits a corporation to advance expenses incurred by a director, officer, employee or agent who is a party to a proceeding in advance of final disposition of the proceeding if (i) that person provides a written affirmation of his good faith belief that he acted in good faith, in the corporation's best interests and, in the case of a criminal proceeding, had no reasonable cause to believe his conduct was unlawful; (ii) that person on someone on his behalf provides a written undertaking to repay the advance if it is ultimately determined that such person's conduct did not meet the statutory standard required for indemnification; and (iii) the corporation determines under the facts then known that indemnification would not be precluded. The Broadcast charter documents permit such advances. THE MERGER AND RELATED MATTERS The Companies Broadcast Broadcast is a provider of managed video solutions, including digital signage, OTT (Over the Top) networks, IPTV, and live/on-demand content distribution for the enterprise. Broadcast’s CodecSys software is a breakthrough, multi-codec video compression technology that cuts video bandwidth requirements over satellite, cable, IP and wireless networks. By slashing bandwidth needs, CodecSys enables a new generation of media applications, and offers unprecedented price/ performance benefits for existing applications such as HD video distribution. Broadcast was incorporated in Utah in 1983 under the name “Laser Corporation,” but did not commence its current business until the year 2000. Broadcast is the consolidated parent company of BI Acquisitions, Inc. (BI), a wholly-owned subsidiary, Alta Acquisition Corporation, a wholly-owned subsidiary, and Interact Devices, Inc. (IDI), a 94% owned subsidiary.On October 1, 2003, Broadcast acquired BI by issuing shares of its common stock representing 98% of the total equity ownership in exchange for all of the issued and outstanding BI common stock.Effective January 13, 2004, Broadcast changed its name from Laser Corporation to Broadcast International, Inc.Broadcast’s common stock trades on the OTC Bulletin Board under the symbol “BCST.”Broadcast’s principal executive offices are located at 6952 S. High Tech Drive, Suite C, Midvale, Utah 84047-3772. Merger Sub Alta Acquisition Corporation is a wholly owned subsidiary of Broadcast that was incorporated in Nevada in December 2012. Alta Acquisition Corporation does not engage in any operations and exists solely to facilitate the merger. 44 AllDigital AllDigital was founded to become the leading provider of digital broadcasting solutions to enterprises, media and entertainment companies and non-profit/government organizations.Today, AllDigital is actively providing its digital broadcasting technology and services to a growing number of such companies, enterprises and organizations.Its AllDigital Cloud platform enables high definition quality live, VOD and other media assets to be uploaded, broadcast, and rebroadcast to tens, hundreds, or thousands of locations, devices, and channels. AllDigital was incorporated in August 2006 in the State of Nevada as “Aftermarket Enterprises, Inc.”Its name was changed to “AllDigital Holdings, Inc.” in August 2011.AllDigital, Inc. was incorporated in the August 2009 in the State of California.On July 29, 2011, AllDigital Inc. merged with and into a subsidiary of AllDigital Holdings, Inc. and became a wholly owned subsidiary of AllDigital Holdings. Shares issued in the transaction constituted approximately 74% of the outstanding shares of common stock post-closing, and the officers and directors of AllDigital became the officers and directors of AllDigital Holdings. AllDigital common stock is traded on the OTC Bulletin Board under the symbol “ADGL.”AllDigital’s principal executive offices are located at 220 Technology Drive, Suite 100, Irvine, California 92618 General Description of the Merger At the effective time of the merger, Alta Acquisition Corporation, or merger sub, will be merged with and into AllDigital. AllDigital will be the surviving corporation and will continue as a wholly owned subsidiary of Broadcast. In the merger, each share of AllDigital common stock outstanding at the effective time will automatically be converted into the right to receive its pro rata share of a number of shares of equal to 58% of the outstanding shares of Broadcast common stock immediately following the consummation of the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast).The number of shares of Broadcast share allocable to a single share of AllDigital common stock is referred to as the “exchange ratio” in this prospectus.The aggregate AllDigital merger consideration will be calculated immediately prior to the effective time of the merger based on the number of shares of Broadcast common stock then outstanding and will result in AllDigital stockholders receiving a number of shares of Broadcast common stock in the merger that will represent 58% of the outstanding shares of Broadcast immediately following the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast).No fractional shares of Broadcast common stock will be issued in the merger.Instead, all shares of Broadcast common stock issuable to each AllDigital stockholder will be aggregated and rounded down to the nearest whole share. In limited circumstances related to the failure to satisfy state securities law requirements, holders of up to 1% of the common stock of AllDigital may receive cash for their shares of AllDigital common stock in an amount per share equal to the exchange ratio multiplied by the average closing price of a share of Broadcast common stock on the OTC Bulletin Board for the ten trading days ending one day prior to the effective time of the merger. Background In early March of 2012 James Childs, a sales account representative for Broadcast, contacted Kon Wilms, AllDigital’s chief architect, to learn more about AllDigital’s business.That initial contact was followed by a subsequent call with Tim Napoleon, AllDigital’s chief strategist, and a personal conversation between Mr. Napoleon and Mr. Childs at AllDigital’s exhibit at the OTT Convention in San Jose, California on March 20, 2012.On April 17, 2012, and April 19, 2012, each of Mr. Childs and Mr. Napoleon met again in Las Vegas, Nevada during a trade show to further explore how AllDigital and Broadcast could help one another with technical needs. From April 19, 2012, to July 12, 2012, Lisa Hart, AllDigital’s Director of Sales, facilitated (through Tim Napoleon) a dialogue between Mr. Childs and Dave DeGroff, AllDigital’s Vice President of Sales, regarding the potential set-up of a CodecSys POC on AllDigital’s hardware. However, due primarily to both AllDigital and Broadcast being occupied with other projects and activities, communications between the parties were sporadic. On July 30, 2012, Mr. Napoleon and John Wallin, AllDigital’s chief people officer, joined a sales call with Mr. Childs and a Broadcast sales engineer to review installation of Broadcast’s CodecSys technology, and following that call an in-person demo of Broadcast’s CodecSys platform and technology was scheduled for August 8, 2012. On August 8, 2012, Mr. Childs, Steven Jones, general manager of Broadcast’s video software division, and a sales engineer visited AllDigital’s offices in Irvine, California and did an in-person demo of the CodecSys technology and platform and also discussed the complementary nature of the company’s technologies and potential synergies.During this visit the team from Broadcast was introduced to Paul Summers, AllDigital’s CEO. 45 On August 9, 2012, Mr. Summers and Mr. Wallin were introduced to Bob Fisk, Broadcast’s investment banker, by email.The following day Mr. Summers, Mr. Wallin and Mr. Fisk had a conference call to discuss the background of the parties generally and potential opportunities for each of Broadcast and AllDigital to work with one another. On August 24, 2012, another conference call was convened between Mr. Fisk, Mr. Wallin, Mr. Summers and other executives of AllDigital and Broadcast for purposes of reviewing both companies’ businesses in depth.On the subsequent day, Mr. Fisk contacted Mr. Summers, expressing his view that a potential strategic relationship between the parties would be advantageous. On August 25, 2012, Mr. Napoleon, Mr. Childs, Mr. Wilms, Mr. Wallin and Marty Cole, Broadcast’s CodecSys lead software developer, met for further discussions about the companies’ respective businesses as well as discussions regarding the technical nature of their respective platforms and potential go-to-market/joint venture strategies. On September 4, 2012, Rodney Tiede, Broadcast’s President, and Kevin Lawrence, AllDigital’s VP of Enterprise Sales, met at AllDigital’s offices.During the meeting, Mr. Tiede made a presentation regarding Broadcast’s managed media services and the parties further discussed potential joint venture and strategic relationship opportunities. On September 7, 2012, the executive committee of Broadcast’s board of directors met to discuss a potential relationship with AllDigital. On September 17, 2012, Broadcast’s board of directors held a meeting at which Broadcast’s relationship with AllDigital as a joint venture partner was discussed, including discussions that had arisen between the parties in which a possible merger of the two companies was discussed.The board requested that Merriman Capital, Inc., its investment banker, pursue further discussions with AllDigital’s principals and report back to the board at its next meeting. On September 25, 2012, AllDigital’s board of directors held a meeting at which the directors discussed the potential of a business combination transaction with Broadcast. On October 1, 2012, AllDigital’s and Broadcast’s management, as well as each of their respective investment bankers, discussed the companies’ respective capital structures and then current valuations. On October 15, 2012, each of Mr. Summers and Mr. Walpuck had an additional call with Mr. Fisk to discuss the potential merger of the companies, and the same individuals met on October 17, 2012, in Newport Beach, California to discuss the business prospects of both companies as well as the business reasons for the potential merger.Mr. Summers also gave Mr. Fisk a term sheet for a proposed transaction at that meeting. On October 22, 2012, Broadcast’s board of directors held a meeting at which Broadcast’s investment banker reported on his recent discussions with AllDigital management regarding a potential merger with Broadcast.He also provided Broadcast’s board with background information on AllDigital and described the merger framework AllDigital had proposed.The directors and other participants at the meeting were encouraged to explore merger/acquisition opportunities, including with AllDigital. On October 25, 2012, Mr. Fisk had a call with AllDigital management and AllDigital’s counsel to further discuss the term sheet and disclosure obligations related to the term sheet. On October 30, 2012, Mr. Fisk confirmed with Mr. Walpuck that Broadcast’s board had authorized Broadcast counsel to being drafting a merger agreement for the potential combination of AllDigital and Broadcast. On November 6, 2012, Broadcast’s board of directors held a meeting at which they approved entering into an engagement letter with Broadcast’s investment banker on the condition that Broadcast’s legal counsel review the advisability of obtaining a fairness opinion on any merger transaction from an independent firm other than Broadcast’s investment banker. On November 7, 2012, AllDigital’s board of directors had a meeting at which they were updated on the status of a potential merger with Broadcast.The directors generally expressed support for the transaction and recommended that management continue negotiations. Between November 27, 2012, and December 2, 2012, members of AllDigital’s management travelled to Salt Lake City, Utah for in person discussions with Broadcast and to conduct due diligence and have further discussions regarding platform integration. 46 On December 7, 2012, Broadcast’s board of directors held a meeting at which they were informed that Broadcast’s largest customer had decided not to continue with Broadcast as its vendor for digital signage services beyond April 30, 2013.The directors asked Broadcast’s investment banker to contact AllDigital’s management to inform them of this development and to determine their interest in continuing to pursue the merger.The meeting was adjourned and reconvened later in the day where Broadcast’s investment banker reported that AllDigital management considered the loss of the customer significant, but not catastrophic, and agreed to discuss further with Broadcast’s investment banker after they had reviewed the operational and financial impact of this development on the potential merger. On December 11, 2012, Broadcast’s board of directors held a meeting at which Broadcast’s investment banker reported on ongoing negotiations with AllDigital about the potential merger.He again stated that notwithstanding the loss of the digital signage contract with Broadcast’s largest customer, AllDigital expressed interest in continuing to pursue a merger.Broadcast’s board agreed, after further discussion, that Broadcast should continue pursuing the potential merger with AllDigital. On December 20, 2012, Excel Management Systems, Inc., or Excel, delivered its preliminary fairness opinion to the board of directors of Broadcast to the effect that, as of such date, and subject to the various assumptions and qualifications set forth therein, the exchange ratio is fair, from a financial point of view, to Broadcast. On December 21, 2012, Broadcast’s board of directors held a meeting at which Excel’s preliminary fairness opinion, and its conclusion that the exchange ratio is fair, from a financial point of view, was presented to Broadcast.In addition, the directors authorized Broadcast to enter into the professional services agreement discussed under “The Merger and Related Matters – Professional Services Agreement” below. On January 3, 2013, AllDigital’s board of directors held a meeting at which the directors reviewed the proposed merger, the merger agreement and the transactions contemplated thereby and unanimously approved the merger. On January 3, 2013, Broadcast’s board of directors executed a unanimous written consent approving the merger, the merger agreement and the other actions and transactions contemplated thereby.On January 6, 2013, the parties to the merger agreement executed and delivered the merger agreement.In addition, the parties to the voting agreements executed and delivered the same and each of Rodney Tiede, James E. Solomon and Steve Jones each executed an amendment and settlement agreement with Broadcast modifying the terms of their employment agreements with Broadcast. Before the stock market opened on January 7, 2013, AllDigital and Broadcast issued a joint press release announcing the execution of the merger agreement. On February 6, 2013, after having conducted further due diligence, AllDigital notified Broadcast that it believed certain of the intellectual property representations and warranties made by Broadcast in the merger agreement were inaccurate when made.AllDigital also outlined its requirements for curing such matters and notified Broadcast that AllDigital may terminate the merger agreement in accordance with its terms if Broadcast fails to cure within thirty days of such notice, or earlier if it became apparent that such matters could not be cured. On February 8, 2013, Excel Management Systems delivered a supplemental opinion to the board of directors of Broadcast to the effect that, as of such date, and subject to the various assumptions and qualifications set forth therein, the exchange ratio is fair, from a financial point of view, to Broadcast. Between February 6, 2013 and June 30, 2013, management of Broadcast and AllDigital, primarily Mr. Walpuck and Cameron Francis, Sales Engineer of Broadcast, developed a checklist of issues to be resolved and met by teleconference several days each week for updates on the status of open issues and related discussions. Between February 6, 2013 and April 10, 2013, Mr. Fisk and Jon Merriman, AllDigital’s financial advisor, had numerous phone calls to discuss how to move the transaction forward.These discussions and discussions between management of Broadcast and AllDigital, culminated in the first amendment to the merger agreement on April 10, 2013. On March 6, 2013, AllDigital notified Broadcast that it was extending the time to cure the matters outlined in its February 6, 2013 notice until April 7, 2013. On April 7, 2013, AllDigital notified Broadcast that it was extending the time to cure the matters outlined in its February 6, 2013 notice further to May 7, 2013. 47 On April 10, 2013, Broadcast and AllDigital entered into a first amendment to the merger agreement giving both parties the ability to terminate the merger agreement without cause on three days advance written notice and with no further liability to the other party and suspending the no-shop restrictions and certain obligations of the parties to move forward with certain aspects of the merger, such as filing a registration statement and holding shareholder meetings, all pending the mutual decision of the parties to move forward.The purpose of this amendment was to permit additional time for the parties to work on curing the issues raised in AllDigital’s February 6, 2013 notice, to suspend temporarily certain obligations and restrictions on the parties until it became more certain that they intend to move forward with the merger and to give both parties the flexibility to terminate the merger agreement. Between April 10, 2013 and June 30, 2013, management of Broadcast and AllDigital and Mr. Fisk and Mr. Merriman continued to discuss the progress on issues to be resolved and on the business aspects of the transaction.Based on AllDigital’s view that the value of Broadcast had declined since the signing of the merger agreement, it was agreed by both parties to further amend the merger agreement to increase the percentage of Broadcast’s outstanding common stock AllDigital’s shareholders would receive in the merger from 54% to 58%. On June 30, 2013, Broadcast and AllDigital entered into a second amendment to the merger agreement.The second amendment increased the percentage of Broadcast’s outstanding common stock AllDigital’s shareholders would receive in the merger from 54% to 58%, modified a number of the closing conditions of the merger, including the working capital and net cash flow required, and added a new closing condition that Broadcast have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million, of Broadcast common stock.The second amendment to the merger agreement also extended the “end date” (a date upon which either party may terminate the merger agreement if the merger has not been consummated) from July 31, 2013 to October 31, 2013, eliminated one of the existing Broadcast directors from the post-closing board of directors such that the post-closing directors are expected to be Donald A. Harris, Paul Summers, David Williams and up to two additional directors mutually approved by Broadcast and AllDigital prior to the closing of the merger and changed the reverse stock split ratio from a 10 to 1 reverse stock split to a 15 to 1 reverse stock split.The purpose of the second amendment to the merger agreement was to memorialize changes to the merger agreement required by the parties as a condition of moving forward with the transaction. Between June 30, 2013 and August 26, 2013, management of Broadcast and AllDigital and Mr. Fisk and Mr. Merriman continued to discuss the progress on issues to be resolved and on the business aspects of the transaction.These parties also agreed to raise capital for AllDigital by issuing combined convertible notes that convert into Broadcast common stock if the merger is consummated by November 30, 2013 or into AllDigital common stock if the merger agreement is terminated or the merger is not consummated by November 30, 2013 (the “combined convertible notes”).The parties also agreed that the principal amount of any combined convertible notes issued would reduce the obligations of Broadcast under the condition to closing added in the second amendment to the merger agreement requiring that Broadcast have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million.On August 26, 2013, AllDigital closed on the sale and issuance of $1.325 million in combined convertible notes. On August 26, 2013, Broadcast and AllDigital entered into a third amendment to the merger agreement which (i) amends the closing condition that Broadcast have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million to provide that the minimum commitments will instead be the difference between $1.5 million and the principal amount of the combined convertible notes, (ii) excludes shares issuable upon conversion of the combined convertible notes from the calculation of fully diluted capital stock for both Broadcast and AllDigital for purposes of determining relative ownership upon closing of the merger (iii) adds a condition that no one but Broadcast shall have any ownership interest in any intellectual property or intellectual property rights at any time owned or supplied by Broadcast, as determined by AllDigital in its reasonable discretion, and (iv) eliminates the ability of either party to terminate the merger agreement without cause on three days advance written notice and with no further liability to the other party. Reasons for the Merger Mutual Reasons for the Merger The boards of directors of Broadcast and AllDigital identified and considered many factors in evaluating the merger, including the following: • The complimentary technology of the two companies is expected to provide a unique and revolutionary way to create digital broadcast networks capable of reaching billions of connected devices. • Integration of Broadcast’s content management system and AllDigital’s cloud services platform and connected device frameworks is expected to enable the combined company to provide a highly scalable, flexible and secure digital broadcasting platform where virtually any form of digital media can target and reach a global audience across mobile, desktop and digital televisions. 48 • It is expected that the combination will result in synergies and upsell opportunities from existing and prospective customers and partners and that the combined operational costs will be significantly reduced from economies of scale and the elimination of redundant cost centers. • The management team provided for in the merger agreement is a team with decades of collective experience in digital media distribution. Broadcast’s Reasons for the Merger In addition to considering the strategic factors outlined above, the Broadcast board of directors consulted with senior management, outside legal counsel and its financial advisor, reviewed a significant amount of information, and considered the following factors in reaching its conclusion to approve the merger and to recommend that Broadcast stockholders approve the merger, the merger agreement, the issuance of shares of Broadcast common stock pursuant to the merger agreement, the amendment and restatement of Broadcast’s articles of incorporation to effectuate the reverse stock split, increase the number of authorized shares of Broadcast common stock and change the name of Broadcast to AllDigital Broadcasting, Inc. and to elect directors, all of which it viewed as generally supporting its decision to approve the business combination with AllDigital: • the strategic rationale for the merger and the potential benefits of the contemplated transactions; • the possible alternatives to the merger, including the difficulties of continuing to operate as an independent entity given the financial condition and prospects of Broadcast; • management's assessment of the potential competitive advantages and operational and other synergies that potentially could be realized from the merger; • the potential business, operational and financial synergies that may be realized over time by the combined company following the merger; • the current financial condition of Broadcast, including its ability to raise needed capital, replace the loss of most of the revenue from its largest customer and continue operations; • its knowledge of the business, operations, financial condition and earnings of AllDigital; • current financial market conditions and historical market prices, volatility and trading information relating to Broadcast’s and AllDigital’s stock; • the current and prospective environment in which Broadcast operations, including the competitive environment, loss of revenue from Broadcast’s largest customer, the importance of scale in competitive markets, the potential for the merger to enhance Broadcast’s ability to compete effectively, raise capital, increase value to stockholders and the anticipated effect of the merger on Broadcast’s potential growth, development, productivity, profitability and strategic options; • the terms of the merger agreement, including the parties’ representations, warranties and covenants, and the conditions to their respective obligations; • the exchange ratio resulting in Broadcast stockholders owning 42% of the combined company and the fact that such ownership percentage represents a premium over then-current value implied by the trading price of Broadcast’s common stock; and • the likelihood that the merger will be completed. The Broadcast board of directors also considered the potential risks of the merger, including the following: • the risks, challenges and costs inherent in combining the operations of two public companies and the substantial expenses to be incurred in connection with the merger, including the possibility that delays or difficulties in completing the integration could adversely affect the combined company’s operating results and preclude the achievement of some benefits anticipated from the merger; • the possible volatility, at least in the short term, of the trading price of Broadcast’s common stock resulting from the merger announcement; • the possible loss of key management, technical or other personnel of either of the combining companies as a result of the management and other changes that will be implemented in integrating the businesses; 49 • the risk of diverting management’s attention from other strategic priorities to implement merger integration efforts; • the potential loss of one or more large customers or partners of either company as a result of any such customer’s or partner’s unwillingness to do business with the combined company; • the possibility that the reactions of existing and potential competitors to the combination of the two businesses could adversely impact the competitive environment in which the companies operate; • the risk that the merger might not be consummated in a timely manner, or that the merger might not be consummated at all; • the risk to Broadcast’s business, sales, operations and financial results in the event that the merger is not consummated; • the risk that the anticipated benefits of product integration and interoperability and cost savings will not be realized; • the potential incompatibility of business cultures; and • various other applicable risks associated with the combined company and the merger, including those described in the section of this prospectus entitled “Risk Factors.” The foregoing information and factors considered by the Broadcast board of directors are not intended to be exhaustive but are believed to include all of the material factors considered by the Broadcast board of directors. In view of the wide variety of factors considered in connection with its evaluation of the merger and the complexity of these matters, the Broadcast board of directors did not find it useful, and did not attempt, to quantify, rank or otherwise assign relative weights to these factors. In considering the factors described above, individual members of the Broadcast board of directors may have given different weight to different factors. The Broadcast board of directors conducted an overall analysis of the factors described above, including thorough discussions with, and questioning of, Broadcast’s management and Broadcast’s legal and financial advisors, and considered the factors overall to be favorable to, and to support, its determination. AllDigital’s Reasons for the Merger In addition to considering the strategic factors outlined above, the AllDigital board of directors consulted with senior management and outside legal counsel, reviewed a significant amount of information, and considered the following factors in reaching its conclusion to approve the merger and to recommend that AllDigital adopt the merger agreement and approve the AllDigital stock plan increase, each of which it viewed as generally supporting its decision to approve the business combination with Broadcast: • • the strategic rationale for the merger and the potential benefits of the contemplated transactions; • management's assessment of the potential competitive advantages and operational and other synergies that potentially could be realized from the merger; • the potential business, operational and financial synergies that may be realized over time by the combined company following the merger, including with respect to prospective clients of each of AllDigital and Broadcast; • the current financial condition of AllDigital, including its ability to raise needed capital and continue operations; • the condition to closing requiring Broadcast to have raised or have commitments for additional capital; • Broadcast’s shareholder base and its value in eventually being able to list on an exchange; • the enhanced technology platform and intellectual property portfolio of the combined company; and • the nature of the combined company’s business as viewed in light of AllDigital’s management team’s prior experience scaling technology companies. The AllDigital board of directors also considered the potential risks of the merger, including the following: • the possible volatility, at least in the short term, of the trading price of AllDigital’s common stock resulting from the merger announcement; • the possible loss of key management, technical or other personnel of either of the combining companies as a result of the management and other changes that will be implemented in integrating the businesses; • the risk of diverting management’s attention from other strategic priorities to implement merger integration efforts; • the potential loss of one or more large customers or partners of either company as a result of any such customer’s or partner’s unwillingness to do business with the combined company; 50 • the possibility that the reactions of existing and potential competitors to the combination of the two businesses could adversely impact the competitive environment in which the companies operate; • the risk that the merger might not be consummated in a timely manner, or that the merger might not be consummated at all; • Broadcast’s liquidity situation and conditions to closing related to net cash flow and working capital; • risks associated with the intellectual property ownership identified during due diligence; • the risk to AllDigital’s business, sales, operations and financial results in the event that the merger is not consummated; • the risk that the anticipated benefits of product integration and interoperability and cost savings will not be realized; • the potential incompatibility of business cultures; and • various other applicable risks associated with the combined company and the merger, including those described in the section of this prospectus entitled “Risk Factors.” The foregoing information and factors considered by the AllDigital board of directors are not intended to be exhaustive but are believed to include all of the material factors considered by the AllDigital board of directors. In view of the wide variety of factors considered in connection with its evaluation of the merger and the complexity of these matters, the AllDigital board of directors did not find it useful, and did not attempt, to quantify, rank or otherwise assign relative weights to these factors. In considering the factors described above, individual members of the AllDigital board of directors may have given different weight to different factors. The AllDigital board of directors conducted an overall analysis of the factors described above, including thorough discussions with, and questioning of, AllDigital’s management and AllDigital’s legal and financial advisors, and considered the factors overall to be favorable to, and to support, its determination. Opinion of AllDigital’s Financial Advisor AllDigital did not obtain a fairness opinion in connection with the merger or the merger agreement.Due the early stage of the companies and the size of the transactions contemplated by the merger agreement, the board of directors of AllDigital determined that obtaining a fairness opinion was not economical and that using company funds was not in the best interests of AllDigital. Opinions of Broadcast’s Financial Advisor Excel Management Systems, Inc., or Excel, delivered to the Broadcast board of directors a fairness opinion, dated December 20, 2012, or “preliminary fairness opinion,” and a fairness opinion, dated February 8, 2013, or “supplemental fairness opinion,” each to the effect that as of that date and based on and subject to the assumptions, limitations, qualifications and other matters set forth therein, the exchange ratio pursuant to the merger agreement that, at the time these opinions were issued, would result in stockholders of Broadcast owning approximately 46%of the combined company immediately following the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast) is fair to the stockholders of Broadcast from a financial point of view.The exchange ratio was later modified such that stockholders in Broadcast prior to the merger will hold approximately 42% of the combined company immediately following the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast).This percentage still falls within the range of fairness set forth in the opinions. Excel provided its opinions to the Broadcast board of directors for the information and assistance of the Broadcast board of directors (in its capacity as such) in connection with and for purposes of the Broadcast board of directors’ evaluation of the exchange ratio from a financial point of view. Excel’s opinions do not address any other aspect of the merger and do not constitute a recommendation to any stockholder as to how to vote or act in connection with the merger or any other matter.The discussion of the fairness opinions below is qualified in its entirety by reference to the complete copies of the fairness opinions which are filed as exhibits to this registration statement and incorporated herein by reference. 51 Excel is a professional services firm that is regularly engaged in the valuation of businesses and securities in connection with acquisitions, private placements, estates, stock option plans and valuations for corporate boards for other purposes.Excel’s president is an accredited valuation analyst licensed by the National Association of Certified Valuation Analysts.Broadcast selected Excel as a result of its experience in preparing fairness opinions and the competitive cost of its services as compared to other firms.Broadcast paid Excel a total of $20,500 in fees to prepare and deliver the fairness opinions.No other compensation was paid or is owing to Excel in connection with its preparation of the fairness opinions or the merger. Preliminary Fairness Opinion In its preliminary opinion, Excel noted that multiple valuation methods are typically used in rendering a fairness opinion, but given the significant time constraints under the circumstances, Broadcast requested that Excel limit the preliminary fairness opinion to a single method.As a result, the preliminary fairness opinion is based on one valuation method, the management supplied expected case projection income value method.In connection with rendering its preliminary fairness opinion, Excel: • reviewed expected case projections provided by Broadcast and AllDigital for fiscal years 2013, 2014, 2015; • assumed all data received from Broadcast and others was reliable; • did not analyze the financial statements of Broadcast or AllDigital; • did not consider the asset based method or market method of valuation or any income method of valuation except for the management supplied expected case projections income method; • considered each of Broadcast and AllDigital to be on-going enterprises with rational management operating the respective businesses with an owner goal to maximize value; and • had conversations with Broadcast and AllDigital management, Broadcast’s outside legal counsel and AllDigital’s investment banker. In connection with the preliminary fairness opinion, Broadcast and AllDigital management each provided Excel with their expected case projections for fiscal years 2013, 2014 and 2015, which are provided below. The expected case projections income method used in the preliminary fairness opinion is a discounted projected benefit stream analysis method in which the value of the respective companies was calculated by determining net income after tax benefit based on the management expected case projections provided by Broadcast and AllDigital, and then discounting the value of those amounts over the three year period covered by those projections.Using this method, Excel calculated the values of the respective companies as follows: Company Name Calculation of Value Percent of Combined Value Broadcast 36.9% AllDigital Combined company 100.0% Based on the foregoing calculations of value, Excel determined that a fair transaction would be one in which Broadcast stockholders would hold at least 37% of the combined company immediately following the merger.Because the exchange ratio as determined by the calculations set forth in the merger agreement will result in Broadcast stockholders owning 42% of the combined company immediately following the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast), it was Excel’s opinion that the merger is fair to Broadcast’s stockholders. Supplemental Fairness Opinion Because the circumstances and time constraints under which the preliminary fairness opinion was issued necessarily limited the scope of the analysis used in that opinion, Broadcast requested that Excel prepare its supplemental fairness opinion in which multiple valuation methodologies are used and considered in evaluating the fairness of the merger to Broadcast’s stockholders. In its supplemental fairness opinion, Excel used multiple valuation methods, specifically, the asset value method, market value method, management supplied expected case projection income value method, management supplied low case projection income value method and management supplied high case projection income value method.In connection with rendering its supplemental fairness opinion, Excel: 52 • reviewed expected, low and high case projections provided by Broadcast and AllDigital for fiscal years 2013, 2014, 2015; • assumed all data received from Broadcast and others was reliable; • did not analyze the financial statements of Broadcast or AllDigital; • used the methods of valuation listed above; • considered each of Broadcast and AllDigital to be on-going enterprises with rational management operating the respective businesses with an owner goal to maximize value; and • had conversations with Broadcast and AllDigital management, Broadcast’s outside legal counsel and AllDigital’s investment banker. In connection with the supplemental fairness opinion, Broadcast and AllDigital management each provided Excel with their expected, low and high case projections for fiscal years 2013, 2014 and 2015, which are provided below. The asset value method used in the supplemental fairness opinion values each component of a business separately and the sum of such values is used to derive the total value of the enterprise.The market value method used in the supplemental fairness opinion estimates the value of the stock of the business using an analysis of prices paid by investors in the private, or most often due to the availability of information, the public markets for the stock of other companies in the same or similar lines of business. The income value method used in the supplemental fairness opinion is a discounted projected benefit stream analysis method in which the value of the respective companies was calculated by determining net income after tax benefit based on the management expected, low and high case projections provided by Broadcast and AllDigital, and then discounting the value of those amounts over the three year period covered by those projections.Using these methods, Excel calculated the values of the respective companies as follows: Company Name Calculation of Value Percent of Combined Value Broadcast 33.95% AllDigital 66.05 Combined company 100.00% Based on the foregoing calculations of value, Excel determined that a fair transaction would be one in which Broadcast stockholders would hold at least 34% of the combined company immediately following the merger.Because the exchange ratio as determined by the calculations set forth in the merger agreement, as originally executed, would result in Broadcast stockholders owning 46% of the combined company immediately following the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast), it was Excel’s opinion that the merger is fair to Broadcast’s stockholders.Since the date of the supplemental fairness opinion, the merger agreement has been amended by the parties.Pursuant to the terms of the merger agreement, as amended to date, the exchange ratio will result in Broadcast stockholders owning 42% of the combined company immediately following the merger (assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 warrants of Broadcast), Broadcast’s board of directors relied on the supplemental fairness opinion as a factor in determining the fairness of the amendments to the merger agreement.Because the amended exchange ratio will result in Broadcast stockholders owning in excess of 34% of the combined company, the Broadcast board of directors believes the merger to be fair to Broadcast stockholders. Certain Unaudited Prospective Financial Information of Broadcast Broadcast does not make forecasts as to future performance, earnings or other results publicly available in the ordinary course of business due to, among other reasons, the uncertainty of the underlying assumptions and estimates. However, Broadcast is including certain unaudited prospective financial information in this prospectus to provide its stockholders access to a summary of certain non-public unaudited prospective financial information that was made available to AllDigital in connection with its evaluation of the merger and Excel in connection with its rendering of its opinion to the board of directors of Broadcast. The unaudited prospective financial information was not prepared with a view toward public disclosure, and the inclusion of such information should not be regarded as an indication that any of Broadcast, its financial advisors or any other recipient of this information considered, or now considers, it to be necessarily predictive of actual future results. 53 While presented with numerical specificity, the unaudited prospective financial information reflects numerous estimates and assumptions with respect to matters such as continuation and expansion of existing contracts, industry performance and competition, economic and geopolitical conditions and additional matters specific to Broadcast’s business, all of which are difficult to predict and many of which are beyond Broadcast’s control. The unaudited prospective financial information was, in general, prepared solely for internal use and is subjective in many respects. As a result, there can be no assurance that the prospective results will be realized or that actual results will not be significantly higher or lower than estimated. Since the unaudited prospective financial information covers multiple years, such information by its nature becomes less predictive with each successive year. The stockholders are urged to review Broadcast’s most recent SEC filings for a description of risk factors with respect to Broadcast’s business. See “Cautionary Statement Concerning Forward-Looking Information” beginning on page 10 and “Risk Factors” beginning on page 11. The unaudited prospective financial information was not prepared with a view toward complying with United States generally accepted accounting principles, the published guidelines of the SEC regarding projections or the guidelines established by the American Institute of Certified Public Accountants for preparation and presentation of prospective financial information. Neither Broadcast’s independent registered public accounting firm, nor any other independent accountants, have compiled, examined, or performed any procedures with respect to the unaudited prospective financial information contained herein, nor have they expressed any opinion or any other form of assurance on such information or its achievability. The report of Broadcast’s independent registered public accounting firm contained in Broadcast’s Annual Report on Form 10-K for the year ended December 31, 2012 relates to Broadcast’s historical financial information. It does not extend to the unaudited prospective financial information and should not be read to do so. Furthermore, the unaudited prospective financial information does not take into account any circumstances or events actually occurring after the date it was prepared. The following table presents selected unaudited prospective financial information of Broadcast for the fiscal years ending 2013 through 2015, which information summarizes information that was provided by Broadcast’s management to AllDigital and Excel prior to the issuance by Excel of its preliminary fairness opinion: Expected Case Projection Broadcast Revenue Broadcast EBITDA Broadcast Net Income (Loss) The following table presents selected unaudited prospective financial information of Broadcast for the fiscal years ending 2013 through 2015, which information summarizes information that was provided by Broadcast’s management to AllDigital and Excel prior to the issuance by Excel of its supplemental fairness opinion: Expected Case Projection Broadcast Revenue Broadcast EBITDA Broadcast Net Income (Loss) Low Case Projection Broadcast Revenue Broadcast EBITDA Broadcast Net Income (Loss) High Case Projection Broadcast Revenue Broadcast EBITDA Broadcast Net After Tax Benefit 54 Certain Unaudited Prospective Financial Information of AllDigital AllDigital does not make forecasts as to future performance, earnings or other results publicly available in the ordinary course of business due to, among other reasons, the uncertainty of the underlying assumptions and estimates. However, AllDigital is including certain unaudited prospective financial information in this prospectus to provide its stockholders access to a summary of certain non-public unaudited prospective financial information that was made available to Broadcast in connection with its evaluation of the merger and Excel in connection with its rendering of its opinion to the board of directors of Broadcast. The unaudited prospective financial information was not prepared with a view toward public disclosure, and the inclusion of such information should not be regarded as an indication that any of AllDigital, its financial advisors or any other recipient of this information considered, or now considers, it to be necessarily predictive of actual future results. While presented with numerical specificity, the unaudited prospective financial information reflects numerous estimates and assumptions with respect to matters such as continuation and expansion of existing contracts, industry performance and competition, economic and geopolitical conditions and additional matters specific to AllDigital’s business, all of which are difficult to predict and many of which are beyond AllDigital’s control. The unaudited prospective financial information was, in general, prepared solely for internal use and is subjective in many respects. As a result, there can be no assurance that the prospective results will be realized or that actual results will not be significantly higher or lower than estimated. Since the unaudited prospective financial information covers multiple years, such information by its nature becomes less predictive with each successive year. The stockholders are urged to review AllDigital’s most recent SEC filings for a description of risk factors with respect to AllDigital’s business. See “Cautionary Statement Concerning Forward-Looking Information” beginning on page 10 and “Risk Factors” beginning on page 11. The unaudited prospective financial information was not prepared with a view toward complying with United States generally accepted accounting principles, the published guidelines of the SEC regarding projections or the guidelines established by the American Institute of Certified Public Accountants for preparation and presentation of prospective financial information. Neither AllDigital’s independent registered public accounting firm, nor any other independent accountants, have compiled, examined, or performed any procedures with respect to the unaudited prospective financial information contained herein, nor have they expressed any opinion or any other form of assurance on such information or its achievability. The report of AllDigital’s independent registered public accounting firm contained in AllDigital’s Annual Report on Form 10-K for the year ended December 31, 2012 relates to AllDigital’s historical financial information. It does not extend to the unaudited prospective financial information and should not be read to do so. Furthermore, the unaudited prospective financial information does not take into account any circumstances or events actually occurring after the date it was prepared. The following table presents selected unaudited prospective financial information of AllDigital for the fiscal years ending 2013 through 2015, which information summarizes information that was provided by AllDigital’s management to Broadcast and Excel prior to the issuance by Excel of its preliminary fairness opinion: Expected Case Projection AllDigital Revenue AllDigital EBITDA AllDigital Net Income (Loss) The following table presents selected unaudited prospective financial information of AllDigital for the fiscal years ending 2013 through 2015, which information summarizes information that was provided by AllDigital’s management to Broadcast and Excel prior to the issuance by Excel of its supplemental fairness opinion: Expected Case Projection AllDigital Revenue AllDigital EBITDA AllDigital Net Income (Loss) Low Case Projection AllDigital Revenue AllDigital EBITDA AllDigital Net Income (Loss) 55 High Case Projection AllDigital Revenue AllDigital EBITDA AllDigital Net After Tax Benefit Interests of Broadcast’s Directors and Executive Officers in the Merger None of Broadcast’s executive officers or the members of its board of directors is party to an agreement with Broadcast, or participates in any Broadcast plan, program or arrangement that provides such executive officer or board member with financial incentives that are contingent upon the consummation of the merger except for the interests of Broadcast directors and executive officers in the exchange offer required by the merger agreement by virtue of the fact that they hold notes, options and/or warrants that will be subject to the exchange offer. Other than continuing membership on the board of directors of Broadcast after the effective time of the merger as described in further detail below under the heading “The Merger Agreement – The Board of Directors and Executive Officers of Broadcast Following the Merger,” and interests in the exchange offer required by the merger agreement by virtue of the fact that they hold notes, options and/or warrants that will be subject to the exchange offer, the members of the Broadcast board of directors and the executive officers of Broadcast do not have any interests in the merger that are different from, or in addition to, the interests of Broadcast stockholders generally. Broadcast’s directors and executive officers have rights to indemnification and directors’ and officers’ liability insurance that will survive completion of the merger. Interests of AllDigital’s Executive Officers and Directors in the Merger A number of AllDigital’s executive officers and directors have interests in the merger that are different from those of other AllDigital stockholders.Specifically, each of Paul Summers, John Walpuck, Tim Napoleon, Konstantin Wilms and Steve Smith will be retained following consummation of the merger as executive officers of the combined company pursuant to existing employments agreements as described in further detail below under the heading “Executive Compensation Information - AllDigital.” Dissenters’ Rights In connection with the merger, stockholders of Broadcast have dissenters’ rights under Utah law and stockholders of AllDigital have dissenters’ rights under Nevada law. Regulatory Approvals Qualification or exemption from qualification of this registration statement in states in which stockholders of AllDigital holding at least 99% of the outstanding shares of AllDigital Common Stock have an address of record is a condition of the closing of the merger.While Broadcast and AllDigital plan to aggressively pursue such qualification or exemption from qualification in all such states, Broadcast and AllDigital cannot assure you that such qualification or exemption will be obtained.Failure to obtain all required approvals or waivers could result in the delay or abandonment of the merger and the failure of a condition of the closing of the merger.Neither Broadcast nor AllDigital is aware of any foreign approvals that are required to complete the merger.As of the date of this prospectus, AllDigital stockholders are located in the following states: Arizona, California, Colorado, Florida, Georgia, Maryland, New Jersey, Pennsylvania and Utah. 56 Investment Banking Fees Broadcast Pursuant to its engagement letter with Philadelphia Brokerage Corporation (“PBC”), Broadcast agreed to pay PBC a fee equal to 2.75% of the enterprise value of Broadcast and its subsidiaries on a consolidated basis if the merger is contemplated.Broadcast and PBC have agreed that in lieu of paying such fee in cash, Broadcast will issue PBC 7,214,883 shares of Broadcast common stock if the merger is consummated.Whether or not the proposed merger is consummated, Broadcast has agreed to reimburse PBC for its out-of-pocket expenses and the reasonable fees and expenses of its outside legal counsel up to $125,000 and to indemnify PBC against certain liabilities relating to or arising out of services performed by PBC in connection with the proposed merger.The terms of the engagement letter were negotiated at arm’s-length between Broadcast and PBC, and the Broadcast board of directors was aware of this fee arrangement at the time of its approval of the merger agreement. AllDigital Pursuant to its engagement letter with Merriman Capital, Inc., AllDigital has agreed to pay to Merriman a fee equal to 3% of the value of the consideration received by the shareholders and holders of AllDigital options, warrants and debt (but excluding the value of options and warrants assumed by Broadcast) in the merger if the merger is consummated.If such fee exceeds more than 10% of the combined current assets of Broadcast and AllDigital following the merger, AllDigital may pay the portion of such fee that exceeds 10% of the combined current assets of Broadcast and AllDigital in common stock.Whether or not the proposed merger is consummated, AllDigital has agreed to reimburse Merriman for its out-of-pocket expenses up to $2,500 and to indemnify Merriman against certain liabilities relating to or arising out of services performed by Merriman in connection with the proposed merger.The terms of the engagement letter were negotiated at arm’s-length between AllDigital and Merriman, and the AllDigital board of directors was aware of this fee arrangement at the time of its approval of the merger agreement.AllDigital has negotiated, but not documented, an agreement with Merriman under which, in lieu of the fee required by the engagement letter, Merriman will receive a number of shares of AllDigital common stock that will exchange for 600,000 post-split shares of Broadcast common stock in the merger. Restrictions on Resales All shares of Broadcast common stock received by AllDigital stockholders in the merger and by participants in the exchange offer will be freely tradable, except that shares of Broadcast common stock received by persons who become affiliates of Broadcast for purposes of Rule 144 under the Securities Act may be resold by them only in transactions permitted by Rule 144, or as otherwise permitted under the Securities Act. Persons who may be deemed affiliates of Broadcast generally include individuals or entities that control, are controlled by or are under common control with, Broadcast and may include the officers and directors as well as its principal stockholders. Legal Proceedings Related to the Merger As of the date of this prospectus, no legal proceedings relating to the merger have been filed or are pending. The Merger Agreement The following describes the material terms of the merger agreement. This description of the merger agreement is qualified in its entirety by reference to the full text of the merger agreement and the amendments thereto which were filed as Exhibit 2.1 to our Current Report on Form 8-K filed with the SEC on January 7, 2013, Exhibit 2.2 to our Current Report on Form 8-K filed with the SEC on April 10, 2013 and Exhibit 10.1 to our Current Report on Form 8-K filed with the SEC on June 30, 2013 and which are incorporated herein by reference. The Merger The merger agreement provides that at the effective time, Alta Acquisition Corporation, or merger sub, a wholly owned subsidiary of Broadcast, will be merged with and into AllDigital. Upon the consummation of the merger, AllDigital will continue as the surviving corporation and will be a wholly owned subsidiary of Broadcast. Effective Time of the Merger The merger agreement requires the parties to consummate the merger on a date designated by Broadcast and AllDigital within two business days after all the conditions to the consummation of the merger contained in the merger agreement are satisfied or waived. The merger will become effective upon the filing of articles of merger with the Secretary of State of the State of Nevada or at such later time as is agreed by Broadcast and AllDigital and specified in the articles of merger. Because the consummation of the merger is subject to the satisfaction of other conditions, Broadcast and AllDigital cannot predict the exact timing of the consummation of the merger. 57 Manner and Basis of Converting Shares At the effective time of the merger, each share of AllDigital common stock will automatically be converted into the right to receive a set number of shares of Broadcast common stock based on a mathematical formula set forth in the merger agreement. This number is referred to in this prospectus as the exchange ratio and is subject to future adjustment for stock splits, reverse stock splits, recapitalizations, reclassifications or other similar changes occurring prior to the consummation of the merger. The merger agreement also provides that if Broadcast and AllDigital jointly determine that the issuance of Broadcast common stock to any AllDigital stockholder would violate any applicable legal requirement that either cannot be eliminated or cannot be eliminated without unreasonable delay or expense (as determined by the boards of directors of Broadcast and AllDigital), then such stockholder will receive, in lieu of shares of Broadcast common stock, an amount of cash per share of AllDigital common stock equal to the product of the exchange ratio and the average closing price of a share of Broadcast common stock on the OTC Bulletin Board over the ten-day period ending on the trading day one day prior to the effective time of the merger.In this prospectus, any such cash consideration is referred to as the alternative cash consideration, and the exchange ratio or, if applicable, the alternative cash consideration, are together sometimes referred to as the per share merger consideration. No fractional shares of Broadcast common stock will be issued in the merger. Instead, all shares of Broadcast common stock issuable to each AllDigital stockholder will be aggregated and rounded down to the nearest whole share. The merger agreement provides that, prior to the consummation of the merger, Broadcast will select Interwest Transfer Company, Inc., Broadcast’s transfer agent or another bank or trust company reasonably satisfactory to AllDigital to act as the exchange agent under the merger agreement and will enter into an agreement reasonably acceptable to AllDigital with such exchange agent relating the services to be performed by such exchange agent. The merger agreement provides that at or promptly after the effective time of the merger, Broadcast will deposit with the exchange agent stock certificates representing the shares of Broadcast common stock issuable in exchange for shares of AllDigital common stock and cash in the amount of the alternative cash consideration, if any. The merger agreement contemplates that, promptly following the effective time of the merger, the exchange agent for the merger will mail to each record holder of AllDigital common stock immediately prior to the effective time of the merger a letter of transmittal and instructions for surrendering and exchanging the stockholder’s shares of AllDigital common stock represented by stock certificates or by book entry method (shares of AllDigital common stock represented by the book entry method will be referred as AllDigital book entry shares). The merger agreement provides that, upon surrender of an AllDigital common stock certificate or AllDigital book entry shares for exchange to the exchange agent, together with a duly signed letter of transmittal, and such other documents as the exchange agent or Broadcast may reasonably require, the holder of the AllDigital stock certificate or AllDigital book entry shares will be entitled to receive the following: • a certificate representing Broadcast common stock; or • the alternative cash consideration payable to such holder, if applicable. The stock certificate and book entry shares so surrendered will be cancelled. After the effective time of the merger, all holders of shares of AllDigital common stock represented by stock certificates or by book entry shares that were outstanding immediately prior to the effective time of the merger will cease to have any rights as stockholders of AllDigital. In addition, no transfer of AllDigital common stock after the effective time of the merger will be registered on the stock transfer books of AllDigital. If any AllDigital stock certificate has been lost, stolen or destroyed, Broadcast may in its reasonable discretion, and as a condition to the issuance of any certificate representing Broadcast common stock in exchange therefor, require the owner of such certificate to deliver an affidavit certifying such certificate has been lost, stolen or destroyed and post a bond in such amount as Broadcast and AllDigital may reasonably agree to direct as indemnity against any claim that may be made with respect to that certificate against Broadcast, the surviving corporation or the exchange agent. 58 From and after the effective time of the merger, until it is surrendered and exchanged, each certificate that previously evidenced AllDigital common stock and each AllDigital book entry share will be deemed to represent only the right to receive the per share merger consideration. Stock certificates and book entry shares should not be surrendered for exchange by AllDigital stockholders before the effective time of the merger and should be sent only pursuant to instructions set forth in the letters of transmittal which the merger agreement provides will be mailed to AllDigital stockholders promptly following the effective time of the merger. In all cases, the certificates representing shares of Broadcast common stock and cash in lieu of fractional shares will be delivered only in accordance with the procedures set forth in the letter of transmittal. The merger agreement contemplates that, upon demand by Broadcast, the exchange agent will deliver to Broadcast any certificates representing Broadcast common stock and any funds which have not been disbursed to holders of AllDigital stock certificates or AllDigital book entry shares as of the first year anniversary of the effective time of the merger. Any holders of AllDigital stock certificates or AllDigital book entry shares who have not surrendered such certificates or book entry shares in compliance with the above-described procedures may thereafter look only to Broadcast for, and be entitled to receive from Broadcast, certificates representing shares of Broadcast common stock, or, if applicable, alternative cash consideration, and any dividends or distributions with respect to such Broadcast common stock. AllDigital Stock Options and Stock Incentive Plan The merger agreement provides that, at the effective time of the merger, each AllDigital stock option that is outstanding and unexercised immediately prior to the effective time of the merger, whether or not vested, will be converted into an option to purchase Broadcast common stock and Broadcast will assume such stock option in accordance with the terms of the AllDigital stock plan and the stock option agreement evidencing that AllDigital stock option as in effect immediately prior to the effective time of the merger. Each AllDigital stock option assumed by Broadcast may be exercised solely for shares of Broadcast common stock. The number of shares of Broadcast common stock subject to each assumed AllDigital stock option will be determined by multiplying the number of shares of AllDigital common stock subject to the stock option immediately prior to the effective time of the merger by the exchange ratio and rounding down to the nearest whole number of shares of Broadcast common stock. The per share exercise price for shares of Broadcast common stock under each assumed AllDigital stock option will be determined by dividing the per share exercise price for the AllDigital common stock subject to the stock option immediately prior to the effective time of the merger by the exchange ratio and rounding up to the nearest whole cent. Except for the foregoing adjustments to the assumed stock options to reflect the application of the exchange ratio, all terms of the assumed stock options, including the term, exercisability, vesting schedule, acceleration and all other provisions, will remain subject to the same terms and conditions set forth in the AllDigital stock plan and the applicable stock option agreement, employment agreement or other agreement evidencing such stock options immediately prior to the effective time of the merger, except that the Broadcast board of directors or a committee thereof will succeed to the authority and responsibility of the AllDigital board of directors or a committee thereof with respect to such stock options. For more information as it relates to AllDigital’s executive officers who hold AllDigital stock options, please see “The Merger and Related Matters — Interests of AllDigital’s Executive Officers and Directors in the Merger.” The merger agreement provides that Broadcast will assume the AllDigital Second Amended and Restated 2011 Stock Incentive Plan, or the AllDigital stock plan, at the effective time of the merger.Following the effective time of the merger, Broadcast may grant awards pursuant to the AllDigital stock plan so assumed using the share reserves under such plan at the effective time, including any shares returned to such plan as a result of the termination of AllDigital stock options assumed by Broadcast in the merger.Stock covered by all such awards will be Broadcast common stock and all references to a number of shares of common stock in the AllDigital stock plan so assumed will be deemed to refer to a number shares of Broadcast common stock determined by multiplying such number of shares by the exchange ratio and rounding down to the nearest whole share.Following assumption of the AllDigital stock plan by Broadcast, the Broadcast board of directors or a committee thereof will succeed to the authority formerly held by the AllDigital board of directors with respect to the administration of such plan. The merger agreement provides that Broadcast will file a registration statement on Form S-8 (if available for use by Broadcast) within 15 days after the effective time of the merger for the shares of Broadcast common stock issuable upon exercise of the assumed stock options and assumed AllDigital stock plan. 59 AllDigital Warrants The merger agreement provides that, at the effective time of the merger, Broadcast will assume all duties and obligations of AllDigital under each warrant to purchase AllDigital common stock outstanding immediately prior to the effective time.Promptly following the effective time of the merger, Broadcast will provide a letter of transmittal to each holder of an AllDigital warrant providing for the manner in which such warrants will be replaced by warrants to acquire Broadcast common stock on the same terms and conditions as the AllDigital warrants, other than the exercise price and number of shares of Broadcast common stock subject to such warrants, which will be equitably adjusted to reflect the exchange ratio. For more information as it relates to AllDigital’s directors and executive officers who hold AllDigital warrants, please see “The Merger and Related Matters — Interests of AllDigital’s Executive Officers and Directors in the Merger.” Representations and Warranties The merger agreement contains customary representations and warranties that Broadcast and AllDigital have made to, and solely for the benefit of, each other. The representations and warranties in the merger agreement expire at the effective time of the merger. The assertions embodied in the representations and warranties are qualified by information in disclosure schedules that Broadcast and AllDigital have exchanged in connection with signing the merger agreement. While Broadcast and AllDigital do not believe that these disclosure schedules contain information that securities laws require the parties to publicly disclose other than information that has already been so disclosed, the disclosure schedules do contain information that modifies, qualifies and creates exceptions to the representations and warranties set forth in the merger agreement. Accordingly, the representations and warranties in the merger agreement should not be relied upon as characterizations of the actual state of facts, since such representations and warranties are qualified in important respects by the disclosure schedules and since facts may have changed or may change in the future. The disclosure schedules exchanged by Broadcast and AllDigital contain information that has been included in the companies’ general prior public disclosures, as well as additional non-public information. Moreover, information concerning the subject matter of the representations and warranties may have changed since the date of the merger agreement, which subsequent information may or may not be fully reflected in the companies’ public disclosures. In addition, certain representations and warranties in the merger agreement were used for the purpose of allocating risk between Broadcast and AllDigital rather than establishing matters as facts. The customary representations and warranties of each of AllDigital and Broadcast in the merger agreement relate to following subject matters, among other things: • corporate organization, qualifications to do business, corporate standing and corporate power; • ownership of subsidiaries’ capital stock; • capitalization; • documents filed with the SEC; • disclosure controls and procedures and internal controls over financial reporting; • financial statements and off-balance sheet arrangements; • compliance with and certain Sarbanes-Oxley requirements with respect to auditors; • absence of certain changes and events since September30, 2012; • title to assets and leasehold interests; • customers and loans made to employees and other service providers; • real and personal property; • intellectual property; • material contracts; • the effect on material contracts of entering into and completing the transactions contemplated by the merger agreement and other matters relating to material contracts; • absence of certain liabilities; • compliance with applicable laws; • possession of and compliance with material permits and other governmental authorizations required for the operation of the business; • taxes; 60 • employee benefit plans and labor matters; • environmental matters; • insurance; • transactions with affiliates; • litigation; • stockholder vote needed to approve the transactions contemplated by the merger agreement; • absence of any violation of any applicable legal requirements or the charter documents, or certain other effects, as a result of entering into and completing the transactions contemplated by the merger agreement; • brokerage, finder’s or other fees or commissions payable to brokers, finders or financial advisors in connection with the merger; • arrangements with a financial advisor and, for Broadcast only, an opinion of a special financial advisor; • merger sub (made only by Broadcast); • the valid issuance of Broadcast common stock to be issued in the merger (made only by Broadcast); • no ownership of AllDigital common stock (made only by Broadcast); and • the accuracy of the information provided in connection with the proxy statement/prospectus/consent solicitation pertaining to the merger. Covenants; Conduct of Business Prior to the Merger Affirmative Covenants of AllDigital. AllDigital has agreed that before the effective time of the merger, it will, and it will cause its subsidiaries to, among other things: • provide Broadcast and its representatives with reasonable access during normal business hours to its personnel, tax and accounting advisers, assets, books, records, tax returns, work papers and other documents, in each case as reasonably requested by Broadcast; • provide Broadcast and its representatives with copies of existing books, records, tax returns, work papers and other documents and information relating to AllDigital and its subsidiaries as reasonably requested by Broadcast; • permit Broadcast’s senior officers to meet, upon reasonable notice and during normal business hours, with officers of AllDigital responsible for AllDigital’s financial statements and internal controls in order to discuss certain matters; • provide Broadcast with copies of any notice, report or other document filed with or sent to any governmental body on behalf of AllDigital or any of its subsidiaries in connection with the merger or the other transactions contemplated by the merger agreement; • conduct its business and operations in the ordinary course and in accordance in all material respects with past practices, use its commercially reasonable efforts to attempt to preserve intact the material components of its current business organization, keep available the services of its current officers and key employees and maintain its relations and goodwill with all material suppliers, material customers, material licensors and governmental bodies; • promptly notify Broadcast of any claim or legal proceeding against, relating to, involving or otherwise affecting AllDigital or its subsidiaries that relates to the transactions contemplated by the merger agreement commenced or, to AllDigital’s knowledge, overtly threatened by a governmental body or threatened in writing by any other person; • promptly notify Broadcast of any event, condition, fact or circumstance that would reasonably be expected to make the timely satisfaction of the conditions to Broadcast’s obligation to close the merger impossible or that has had or would reasonably be expected to have or result in a material adverse effect on AllDigital and its subsidiaries; • Cause, prior to the effective time of the merger, the increase to the number of shares of AllDigital common stock authorized for issuance under the AllDigital stock plan; • use commercially reasonable efforts to obtain and deliver to Broadcast at or prior to the effective time of the merger the resignation of each director of AllDigital other than Paul Summers; • take such action so as to cause the termination of any 401(k) plans maintained by AllDigital effective no later than the day prior to the effective time of the merger; 61 • promptly notify Broadcast of any material weaknesses (or a series of control deficiencies that collectively are deemed to constitute a material weakness) in the effectiveness of AllDigital’s internal control over financial reporting identified by AllDigital or its auditors and use its commercially reasonable efforts to rectify such material weakness or series of control deficiencies; and • notify Broadcast within two business days of becoming aware of an indication from an AllDigital stockholder that such stockholder has or intends to exercise dissenters’ rights with regard to the merger. Negative Covenants of AllDigital. AllDigital has agreed that before the effective time of the merger, except as otherwise consented to in writing by Broadcast, which consent may not be unreasonably withheld, conditioned or delayed, or as previously disclosed to Broadcast pursuant to the merger agreement or contemplated by the merger agreement, it will not, will not agree to, and will not permit any of its subsidiaries to, among other things: • subject to limited exceptions, declare, accrue, set aside or pay any dividend or make any other distribution in respect of any shares of capital stock, or repurchase, redeem or otherwise reacquire any shares of capital stock or other securities; • subject to limited exceptions, sell, issue, grant or authorize the sale, issuance or grant of any capital stock or other security or any option, call, warrant, stock appreciation right or right to acquire any capital stock or other security or any security convertible into any capital stock or other security; • amend or waive any of its rights under, or, except as contemplated by the terms of AllDigital’s equity plan or the relevant award or employment agreements as in effect as of the date of the merger agreement and described on the AllDigital disclosure schedule, accelerate the vesting under, any provision of AllDigital’s equity plan or any agreement evidencing any outstanding equity award or otherwise modify the terms of any outstanding equity award, warrant or other security or related contract; • amend or permit the adoption of any amendment to its certificate of incorporation or bylaws (or other charter or organizational documents); • acquire an equity interest or other interest in any other entity or form any subsidiary, in each case except in the ordinary course of business and consistent with past practices, or effect or become a party to any merger, consolidation, share exchange, business combination, amalgamation, recapitalization, reclassification of shares, stock split, reverse stock split or similar transaction; • make any capital expenditures other than (a)those that are provided for in AllDigital’s capital expense budget; and (b)if not provided for in AllDigital’s capital expense budget, those that, when added together with all other capital expenditures made since the date of the merger agreement that are not provided for in AllDigital’s capital expense budget, do not exceed $5,000 in the aggregate; • other than in the ordinary course of business and consistent with past practices, enter into or become bound by any material contract or amend, terminate or waive any material right or remedy under any material contract; • acquire, lease or license any right or other asset from any other person or sell or otherwise dispose of, or lease or license, any right or other asset to any other person other than assets that are acquired, leased, licensed or disposed of in the ordinary course of business consistent with past practices or assets that are immaterial to the business of AllDigital and its subsidiaries (taken as a whole); • make any pledge of any material asset or permit any material asset to become subject to any encumbrances other than certain encumbrances expressly permitted under the merger agreement; • subject to limited exceptions, lend any money to any person, or incur or guarantee any indebtedness; • subject to limited exceptions, establish, adopt, enter into or amend any employee plan or employee agreement, pay any bonus or make any profit-sharing or similar payment to, or increase the amount of the wages, salary, commissions, fringe benefits or other compensation or remuneration payable to, or adopt or agree to any retention arrangements with or for the benefit of, any of its directors or any of its officers or other employees; • hire any employee at the level of vice president or above or with an annual base salary in excess of $100,000, or promote any employee to vice president or above, except in order to fill a position vacated after January6, 2013; • subject to limited exceptions, change any of its methods of accounting or accounting practices in any respect; • make any material tax election; • subject to limited exceptions, commence any legal proceeding or settle any legal proceeding; and 62 • take any action that would be reasonably expected to cause the merger to fail to qualify as a “reorganization” for federal income tax purposes under the Code or fail to take any reasonable action necessary to cause the merger to so qualify. Affirmative Covenants of Broadcast. Broadcast has agreed that before the effective time of the merger, it will, among other things: • provide AllDigital and its representatives with reasonable access during normal business hours to its personnel, tax and accounting advisers, assets, books, records, tax returns, work papers and other documents, in each case as reasonably requested by AllDigital; • provide AllDigital and its representatives with copies of existing books, records, tax returns, work papers and other documents and information relating to Broadcast and its subsidiaries as reasonably requested by AllDigital; • provide AllDigital with copies of any notice, report or other document filed with or sent to any governmental body on behalf of Broadcast or any of its subsidiaries in connection with the merger or the other transactions contemplated by the merger agreement; • conduct its business and operations in the ordinary course and in accordance in all material respects with past practices, use its commercially reasonable efforts to attempt to preserve intact the material components of its current business organization, keep available the services of its current officers and key employees and maintain its relations and goodwill with all material suppliers, material customers, material licensors and governmental bodies; • promptly notify AllDigital of any claim or legal proceeding against, relating to, involving or otherwise effecting Broadcast or its subsidiaries that relates to the transactions contemplated by the merger agreement commenced or, to Broadcast’s knowledge, overtly threatened by a governmental body or threatened in writing by any other person; • promptly notify AllDigital of any event, condition, fact or circumstance that would reasonably be expected to make the timely satisfaction of the conditions to AllDigital’s obligation to close the merger impossible or that has had or would reasonably be expected to have or result in a material adverse effect on Broadcast and its subsidiaries; • use commercially reasonable efforts to obtain and deliver to Broadcast at or prior to the effective time of the merger the resignation of each director of Broadcast other than Donald A. Harris; • promptly notify AllDigital of any material weaknesses (or a series of control deficiencies that collectively are deemed to constitute a material weakness) in the effectiveness of Broadcast’s internal control over financial reporting identified by Broadcast or its auditors and use its commercially reasonable efforts to rectify such material weakness or series of control deficiencies; • use commercially reasonable efforts to cause, prior to the closing of the merger, the termination and cancellation, whether by way of exercise, conversion, surrender or exchange, all outstanding Broadcast stock options, notes and warrants (except for certain warrants specified in the merger agreement); • obtain, prior to the effective time of the merger, all regulatory approvals needed to ensure that the Broadcast common stock to be issued in the merger is registered, qualified or exempt from registration or qualification of every state in which stockholders of AllDigital reside, provided that Broadcast shall not be required to qualify to do business as a foreign corporation in any jurisdiction in which it is not now qualified; • notify AllDigital within two business days of becoming aware of an indication from a Broadcast stockholder that such stockholder has or intends to exercise dissenters’ rights with regard to the merger; and • cause merger sub to perform its obligations under the merger agreement. Negative Covenants of Broadcast. Broadcast has agreed that before the effective time of the merger, except as otherwise consented to in writing by AllDigital, which consent may not be unreasonably withheld, conditioned or delayed, or as previously disclosed to AllDigital pursuant to the merger agreement or contemplated by the merger agreement, it will not, will not agree to, and will not permit any of its subsidiaries to, among other things: • subject to limited exceptions, declare, accrue, set aside or pay any dividend or make any other distribution in respect of any shares of capital stock, or repurchase, redeem or otherwise reacquire any shares of capital stock or other securities; • subject to limited exceptions, sell, issue, grant or authorize the sale, issuance or grant of any capital stock or other security or any option, call, warrant, stock appreciation right or right to acquire any capital stock or other security or any security convertible into any capital stock or other security; 63 • amend or waive any of its rights under, or, except as contemplated by the terms of Broadcast’s equity plans or the relevant award or employment agreements as in effect as of the date of the merger agreement and described on the Broadcast disclosure schedule, accelerate the vesting under, any provision of Broadcast’s equity plans or any agreement evidencing any outstanding equity award or otherwise modify the terms of any outstanding equity award, warrant or other security or related contract; • amend or permit the adoption of any amendment to its certificate of incorporation or bylaws (or other charter or organizational documents) other than as contemplated herein; • acquire an equity interest or other interest in any other entity or form any subsidiary, in each case except in the ordinary course of business and consistent with past practices, or effect or become a party to any merger, consolidation, share exchange, business combination, amalgamation, recapitalization, reclassification of shares, stock split, reverse stock split or similar transaction; • make any capital expenditures other than (a)those that are provided for in Broadcast’s capital expense budget; and (b)if not provided for in Broadcast’s capital expense budget, those that, when added together with all other capital expenditures made since the date of the merger agreement that are not provided for in Broadcast’s capital expense budget, do not exceed $5,000 in the aggregate; • other than in the ordinary course of business and consistent with past practices, enter into or become bound by any material contract or amend, terminate or waive any material right or remedy under any material contract; • acquire, lease or license any right or other asset from any other person or sell or otherwise dispose of, or lease or license, any right or other asset to any other person other than assets that are acquired, leased, licensed or disposed of in the ordinary course of business consistent with past practices or assets that are immaterial to the business of Broadcast and its subsidiaries (taken as a whole); • make any pledge of any material asset or permit any material asset to become subject to any encumbrances other than certain encumbrances expressly permitted under the merger agreement; • subject to limited exceptions, lend any money to any person, or incur or guarantee any indebtedness; • subject to limited exceptions, establish, adopt, enter into or amend any employee plan or employee agreement, pay any bonus or make any profit-sharing or similar payment to, or increase the amount of the wages, salary, commissions, fringe benefits or other compensation or remuneration payable to, any of its directors or any of its officers or other employees; • hire any employee at the level of vice president or above or with an annual base salary in excess of $100,000, or promote any employee to vice president or above, except in order to fill a position vacated after January6, 2013; • subject to limited exceptions, change any of its methods of accounting or accounting practices in any respect; • make any material tax election; • subject to limited exceptions, commence any legal proceeding or settle any legal proceeding; or • take any action that would be reasonably expected to cause the merger to fail to qualify as a “reorganization” for federal income tax purposes under the Code or fail to take any reasonable action necessary to cause the merger to so qualify. Affirmative Covenants of Broadcast and AllDigital. Both Broadcast and AllDigital have agreed, among other things: • as promptly as practicable after the date of the merger agreement (but in any event within 30 days after the date of the merger agreement), both Broadcast and AllDigital will prepare and cause to be filed with the SEC a proxy statement/prospectus/consent solicitation and Broadcast will prepare and cause to be filed with the SEC a registration statement on Form S-4, of which such proxy statement/prospectus/consent solicitation is a part and will use reasonable best efforts: • to cause the registration statement and the joint proxy statement/prospectus to comply with all applicable rules and regulations promulgated by the SEC; • to promptly notify the other of, cooperate with each other with respect to and respond promptly to any comments of the SEC or its staff; • to have the registration statement declared effective as promptly as practicable after it is filed with the SEC; and 64 • to keep such registration statement effective through the consummation of the merger in order to permit the consummation of the merger; • each party will use reasonable best efforts to take, or cause to be taken, all actions necessary to consummate the merger and the other transactions contemplated by the merger agreement; • each party will make all filings and give all required notices required to be made or given by such party in connection with the merger and the other transactions contemplated by the merger agreement; • each party will use reasonable best efforts to obtain each consent required to be obtained by such party in connection with the merger or the other transactions contemplated by the merger agreement; • each party will use its commercially reasonable efforts to lift any restraint, injunction or other legal bar to the merger; • each party will promptly notify the other in writing of any fact or circumstance that would cause any of the disclosing party’s representations, warranties or covenants to be untrue or incomplete in any respect, and the disclosing party shall promptly deliver to the other party an updated version of any applicable section of the disclosing party’s disclosure schedules or a new section of such disclosure schedules reflecting such fact or circumstance; and • each party will take all actions necessary to ensure that, effective immediately following the effective time of the merger, Broadcast’s board of directors is composed as described in the merger agreement (unless otherwise agreed to by the parties in writing). Indemnification and Insurance The merger agreement provides that, for a period of six years after the merger, Broadcast will cause the surviving corporation and its subsidiaries to indemnify their respective current or former directors and officers and any person who becomes a director or officer of AllDigital (or any of its subsidiaries) prior to the effective time of the merger (such officers and directors are referred to collectively as the AllDigital indemnified D&O) to the fullest extent that applicable legal requirements permit a company to indemnify its own officers and directors and in compliance with applicable indemnification agreements in effect as of the date of the merger agreement, including any provision relating to advancement of expenses. In addition, the merger agreement provides that prior to the effective time of the merger, Broadcast will arrange for, and immediately following the effective time, will purchase and pay for, a six-year “tail” prepaid policy on AllDigital’s existing D&O policy with coverage of no less than $5 million. Obligations of the Broadcast Board of Directors and AllDigital Board of Directors with Respect to Their Recommendations and Stockholder Approvals The Broadcast board of directors has agreed to take all actions necessary to call, give notice of and hold a stockholder meeting to approve the merger, merger agreement and the issuance of Broadcast common stock in the merger, along with the other proposals listed in the meeting notice in the proxy statement/prospectus/consent solicitation pertaining to the merger.The AllDigital board of directors has agreed to take all actions necessary to obtain the written consent of AllDigital’s stockholders to the merger agreement and the increase to the shares reserved under the AllDigital stock plan. Both AllDigital and Broadcast have agreed to include a statement in the proxy statement/prospectus/consent solicitation pertaining to the merger to the effect that the respective boards of directors of Broadcast and AllDigital recommend that the stockholders of Broadcast and AllDigital, as the case may be, approve and adopt all proposals to be voted on in the Broadcast special meeting and approved in the AllDigital stockholder consent.The merger agreement provides that neither the board of directors of AllDigital nor the board of directors of Broadcast may withdraw its recommendation or modify its recommendation in a manner adverse to the other company except in certain circumstances. The merger agreement provides that each of the boards of directors of AllDigital and Broadcast is entitled to withdraw or modify its recommendation that its stockholders vote in favor of the transaction, or alternatively that each of AllDigital and Broadcast may terminate the merger agreement (and pay a termination fee of $100,000 shares of such party’s common stock representing4% of its fully diluted capitalization to the other party), in connection with an unsolicited written acquisition proposal for such company if the following requirements are met: 65 • such company has not materially breached certain obligations under the merger agreement regarding non-solicitation of alternative transactions (see a description of such obligations under the section entitled “The Merger Agreement — Limitation on the Solicitation, Negotiation and Discussion by AllDigital and Broadcast of Other Acquisition Proposals” on page 66); • an unsolicited bona fide written acquisition proposal for such company is made after January6, 2013 and the board of directors of such company determines in its good faith judgment (after having consulted with an independent financial advisor and outside legal counsel) that this offer is more favorable from a financial point of view to such company’s stockholders than the merger; • for a period of five business days after receipt of the new acquisition proposal such company engages in good faith negotiations with the other party to amend the merger agreement in such manner that the new acquisition proposal that was determined to be favorable is no longer more favorable than the merger agreement; and • such company’s board of directors determines in good faith (after having consulted with its outside legal counsel) that in light of the new acquisition proposal, the withdrawal or change in its recommendation is required in order for such board of directors to comply with its fiduciary obligations to the stockholders of such company under applicable law. The merger agreement provides that, if either company withdraws or modifies the recommendation of its board of directors, such company may be required to pay a fee of $100,000 and shares representing 4% of its fully diluted capitalization to the other company under certain circumstances. See the section entitled “The Merger Agreement — Expenses and Termination Fees.” Unless the merger agreement is terminated beforehand in accordance with the termination provisions of the merger agreement, both AllDigital and Broadcast have agreed to submit the adoption of the merger agreement, in the case of AllDigital, and the issuance of shares of Broadcast common stock pursuant the merger agreement and the amendment and restatement of Broadcast’s articles of incorporation, among other proposals, to their stockholders, regardless of any withdrawal or modification of the respective recommendation by the board of directors of AllDigital or Broadcast. Limitation on the Solicitation, Negotiation and Discussion by AllDigital and Broadcast of Other Acquisition Proposals The merger agreement contains detailed provisions prohibiting AllDigital and Broadcast from seeking or entering into an alternative transaction to the merger. Under these “no solicitation” and related provisions, subject to specific exceptions described in the merger agreement, each of AllDigital and Broadcast has agreed that, prior to the earlier of consummation of the merger or the termination of the merger agreement, it will not, directly or indirectly (and that it will (a)cause the subsidiaries and the respective officers, directors and financial advisers of such company and its subsidiaries not to; and (b)use its reasonable best efforts to ensure that the other representatives of such company and its subsidiaries do not, directly or indirectly): • solicit, initiate, knowingly encourage or knowingly facilitate the making, submission or announcement of any acquisition proposal or acquisition inquiry with respect to such company; • furnish any information regarding such company or any of its subsidiaries to any person in connection with or in response to an acquisition proposal or acquisition inquiry with respect to such company; • engage in discussions or negotiations with any person with respect to any acquisition proposal or acquisition inquiry with respect to such company; • approve, endorse or recommend any acquisition proposal with respect to such company or acquisition inquiry with respect to any person or group becoming the beneficial owner of more than 5% of the equity securities of such company; and • enter into any letter of intent or contract relating to any acquisition transaction with respect to such company. Under the merger agreement, an “acquisition inquiry” is defined as an inquiry, indication of interest or request for nonpublic information (other than those made or submitted by Broadcast or AllDigital, as the case may be) that would reasonably be expected to lead to an acquisition proposal, and an “acquisition proposal” is defined as any offer or proposal with respect to AllDigital (other than those made or submitted by Broadcast) or Broadcast (other than those submitted by AllDigital) relating to any acquisition transaction. 66 Under the merger agreement, subject to limited exceptions, an “acquisition transaction” with respect to AllDigital or Broadcast, as the case may be, is defined as any transaction or series of related transactions (other than the one contemplated by the merger agreement or any bridge financing permitted by the merger agreement) involving : • any merger, exchange, consolidation, business combination, issuance of securities, acquisition of securities, reorganization, recapitalization, takeover offer, tender offer, exchange offer or similar transaction involving such company or one of its material subsidiaries, in which a third party or group acquires more than a 30% interest in the total outstanding voting securities of such company or one of its material subsidiaries, or in which such company or one of its material subsidiaries issues more than 30% of the outstanding voting securities of such company or that significant subsidiary (as described below); • any sale, lease, exchange, transfer, license, acquisition or disposition of assets representing 30% or more of the consolidated net revenues, consolidated net income or consolidated assets of such company and its subsidiaries; or • any liquidation or dissolution of such company or one of its material subsidiaries. Under the merger agreement, a “significant subsidiary” of AllDigital or Broadcast, as the case may be, is defined as any subsidiary that accounts for 10% or more of the consolidated net revenues, consolidated net income or consolidated assets of such company and its subsidiaries taken as a whole. Under the merger agreement, AllDigital and Broadcast agreed to cease any existing discussions with any third party that relate to any acquisition proposal or acquisition inquiry with respect to such company. Each of AllDigital and Broadcast has agreed to advise the other party, within 24 hours after receipt of any acquisition proposal or acquisition inquiry with respect to such company, of the identity of the person making the acquisition proposal or acquisition inquiry and the terms thereof. The merger agreement provides that each party receiving an acquisition proposal or an acquisition inquiry must keep the other party reasonably informed of the status of the acquisition proposal or acquisition inquiry and the status and terms of any material modifications or material proposed modifications thereto. Each of AllDigital and Broadcast has also agreed not to release or waive any provision of any confidentiality, non-solicitation, no-hire, standstill or similar contract under which such company or any of its subsidiaries has any rights and to use commercially reasonable efforts to enforce such contracts at the request of the other party, unless the board of directors of such company determines in good faith (after consultation with outside counsel) that failure to take such action would be a breach of its fiduciary duties to such company’s stockholders under applicable law. These limitations were suspended by the parties from April 10, 2013 to the date of the initial filing of the Registration Statement on Form S-4 of which the proxy statement/prospectus/consent solicitation pertaining to the merger is part. Exception to the Limitation on the Discussion by AllDigital or Broadcast of Other Acquisition Proposals The merger agreement provides that, if, prior to, in the case of AllDigital, the adoption of the merger agreement by the AllDigital stockholders, and in the case of Broadcast, the approval of the issuance of shares of Broadcast common stock pursuant to the merger agreement by the Broadcast stockholders, AllDigital or Broadcast, as the case may be, receives an acquisition proposal from any person with respect to such company, then such company may furnish nonpublic information to, and engage in discussions and negotiations with, the person making the acquisition proposal, as long as: • the acquisition proposal is not a result of any material breach of the “no solicitation” obligations of such company (see the description of these obligations under the heading “— Limitation on the Solicitation, Negotiation and Discussion by AllDigital and Broadcast of Other Acquisition Proposals” above); • such company’s board of directors concludes in good faith (after having consulted with its outside legal counsel) that such acquisition proposal is reasonably likely to lead to a superior offer; • such company has given the other party at least one business day’s prior notice of its intention to take such action and the identity of the person who made the acquisition proposal; • such company receives an executed confidentiality agreement from the person who made the acquisition proposal with terms at least as favorable to such company in the aggregate as the confidentiality agreement between AllDigital and Broadcast (except that no such confidentiality agreement need include a “standstill” provision); and 67 • such company provides the other party with any nonpublic information to be furnished to the person who made the acquisition proposal (that has not previously been delivered to the other party) contemporaneously with furnishing such person with such nonpublic information. For purposes of the merger agreement, the term “superior offer,” with respect to either Broadcast or AllDigital, as the case may be, is defined as an unsolicited bona fide written acquisition proposal by a third party that is determined by the board of directors of such company, in its good faith judgment (after consulting with an independent financial advisor and outside legal counsel and after taking into account the likelihood and anticipated timing of the consummation of the transaction contemplated by such offer) to be more favorable from a financial point of view to such company’s stockholders than the transactions contemplated by the merger agreement. Material Adverse Effect Several of the representations, warranties, covenants, closing conditions and termination provisions of Broadcast and AllDigital in the merger agreement use the phrase “material adverse effect.” The merger agreement provides that “material adverse effect” means, with respect to either Broadcast or AllDigital, as the case may be, any effect, change, claim, event or circumstance that, considered together with other effects, changes, claims, events and circumstances, has (or would reasonably be expected to have) a material adverse effect on the business, financial condition, operations or results of operations of the subject company and its subsidiaries taken as a whole; however, for purposes of this provision, no effect, change, claim, event or circumstance resulting from the following will be deemed to constitute, or be taken into account in determining whether there has occurred, a material adverse effect on the particular subject company: • conditions generally affecting the industries in which the subject company participates or the U.S. or global economy, to the extent that such conditions do not have a disproportionate impact on the subject company and its subsidiaries taken as a whole, as compared to other industry participants; • general conditions in the financial markets and any changes therein (including any changes arising out of acts of terrorism, war, weather conditions or other force majeure events), to the extent that such conditions do not have a disproportionate impact on the subject company and its subsidiaries taken as a whole, as compared to other industry participants; • changes in the trading price or trading volume of the subject company’s common stock in and of themselves; • changes in GAAP applicable to the subject company and its subsidiaries; • the failure to meet public estimates or forecasts of revenues, earnings of other financial metrics, in and of itself, or the failure to meet internal projections, forecasts or budgets of revenues, earnings or other financial metrics, in and of itself; • any stockholder litigation directly resulting from the execution of the merger agreement or the consummation of the merger; • loss of employees, suppliers or customers resulting directly from the announcement or pendency of the merger agreement or the transactions contemplated by the merger agreement; • the taking of any action expressly required to be taken pursuant to the merger agreement; • the taking of any action requested by the other party pursuant to the terms of the merger agreement (to the extent taken in accordance with such request); • changes in applicable law after January6, 2013; or • the ability of the subject company to consummate the transactions contemplated under the merger agreement. Conditions to the Merger Conditions to the Obligations of Broadcast.The merger agreement provides that the obligations of Broadcast and merger sub to consummate the merger are subject to the satisfaction of each of the following conditions: • subject to the AllDigital disclosure schedule, the accuracy in all material respects of a limited number of representations and warranties made by AllDigital in the merger agreement (disregarding all materiality qualifications limiting the scope of such representations and warranties), including those relating to capitalization and authorization to enter into the merger agreement, among others; 68 • subject to the AllDigital disclosure schedule, the accuracy of the remaining representations and warranties made by AllDigital in the merger agreement in all respects (disregarding all materiality qualifications limiting the scope of such representations and warranties), provided that inaccuracies in such representations and warranties will be disregarded so long as the circumstances giving rise to all such inaccuracies, considered collectively, do not constitute, and would not reasonably be expected to have or result in, a material adverse effect on AllDigital; • the performance in all material respects by AllDigital of its obligations and covenants set forth in the merger agreement that are required to be performed at or prior to the consummation of the merger; • the registration statement on Form S-4, of which the proxy statement/prospectus/consent solicitation pertaining to the merger is a part, shall have become effective in accordance with the provisions of the Securities Act, shall not be subject to any stop order or pending or threatened proceedings seeking such a stop order and shall be qualified (or the issuance of shares of Broadcast common stock in the merger shall be exempt from qualification) in states in which AllDigital stockholders holding at least 99% of the outstanding shares of AllDigital common stock have an address of record; • AllDigital’s stockholders shall have adopted the merger agreement and approved the option plan increase by the required vote (collectively referred to as the AllDigital proposals) and Broadcast’s stockholders shall have approved the merger and the merger agreement, the amendment and restatement of Broadcast’s articles of incorporation to effectuate the reverse stock split, increase the authorized shares of Broadcast common stock and change the name of Broadcast to “AllDigital Broadcasting, Inc.”, the issuance of shares of Broadcast common stock pursuant to the merger agreement, the assumption of the AllDigital stock plan and the election of the directors specified in the merger agreement as the directors of Broadcast following the merger by the required vote (collectively referred to as the Broadcast proposals); • Broadcast shall have received a legal opinion, dated as of the date of consummation of the merger, to the effect that the merger will constitute a “reorganization” for federal income tax purposes; • AllDigital’s chief executive officer and chief financial officer shall have delivered to Broadcast a certificate confirming that certain conditions have been duly satisfied; • there shall not have occurred and be continuing any event that has a material adverse effect on AllDigital which has not been cured, and no event shall have occurred or circumstance shall exist that, in combination with any other events or circumstances, would reasonably be expected to have or result in a material adverse effect on AllDigital; • there shall be no temporary restraining order, preliminary or permanent injunction or other order preventing the consummation of the merger and no legal requirement making the consummation of the merger illegal; • there shall be no legal action by one or more AllDigital stockholders that has resulted or is reasonably likely to result in the issuance of any injunction binding on, or in any determination of liability in an amount in excess of $1 million against, Broadcast or its subsidiaries or AllDigital; • the number of shares of AllDigital common stock dissenting from the merger shall be less than 1.5% of the outstanding AllDigital common stock and the number of shares of Broadcast common stock dissenting from the merger shall be less than 3% of the of the outstanding Broadcast common stock; and • the adjusted working capital of Broadcast immediately prior to the closing of the merger shall be equal to or greater than a deficit of $1 million. Conditions to the Obligations of AllDigital.The merger agreement provides that the obligation of AllDigital to consummate the merger is subject to the satisfaction of each of the following conditions: • subject to the Broadcast disclosure schedule, the accuracy in all material respects of a limited number of representations and warranties made by Broadcast in the merger agreement (disregarding all materiality qualifications limiting the scope of such representations and warranties), including those relating to capitalization and authorization to enter into the merger agreement, among others; • subject to the Broadcast disclosure schedule, the accuracy of the remaining representations and warranties made by Broadcast in the merger agreement in all respects (disregarding all materiality qualifications limiting the scope of such representations and warranties), provided that inaccuracies in such representations and warranties will be disregarded so long as the circumstances giving rise to all such inaccuracies, considered collectively, do not constitute, and would not reasonably be expected to have or result in, a material adverse effect on Broadcast; • the performance in all material respects by Broadcast of its obligations and covenants set forth in the merger agreement that are required to be performed at or prior to the consummation of the merger; 69 • the registration statement on Form S-4, of which the proxy statement/prospectus/consent solicitation pertaining to the merger is a part, shall have become effective in accordance with the provisions of the Securities Act, shall not be subject to any stop order or pending or threatened proceedings seeking such a stop order and shall be qualified (or the issuance of shares of Broadcast common stock in the merger shall be exempt from qualification) in states in which AllDigital stockholders holding at least 99% of the outstanding shares of AllDigital common stock have an address of record; • AllDigital’s stockholders shall have approved the AllDigital proposals by the required vote and Broadcast’s stockholders shall have approved the Broadcast proposals by the required vote; • AllDigital shall have received a legal opinion, dated as of the date of consummation of the merger, to the effect that the merger will constitute a “reorganization” for federal income tax purposes; • an executive officer of Broadcast shall have delivered to AllDigital a certificate confirming that certain conditions have been duly satisfied; • there shall not have occurred and be continuing any event that has a material adverse effect on Broadcast which has not been cured, and no event shall have occurred or circumstance shall exist that, in combination with any other events or circumstances, would reasonably be expected to have or result in a material adverse effect on Broadcast; • there shall be no temporary restraining order, preliminary or permanent injunction or other order preventing the consummation of the merger and no legal requirement making the consummation of the merger illegal; • there shall be no legal action by one or more Broadcast stockholders that has resulted or is reasonably likely to result in the issuance of any injunction binding on, or in any determination of liability in an amount in excess of $1 million against, AllDigital or its subsidiaries or Broadcast; • the reverse stock split shall have been effected or documentation shall have been filed with the Utah Division of Corporations and Commercial Code effecting the reverse stock split immediately prior to the merger; • Broadcast shall have delivered to AllDigital the resignations, effective as of the effective time of the merger, of all Broadcast and merger sub directors and officers who are not specified as directors and officers of Broadcast or merger sub following the merger and certified resolutions of the Broadcast and merger sub boards of directors causing such boards of directors to be comprised of the directors as specified in the merger agreement and appointing officers of Broadcast and merger sub as specified in the merger agreement; • the number of shares of AllDigital common stock dissenting from the merger shall be less than 1.5% of the outstanding AllDigital common stock and the number of shares of Broadcast common stock dissenting from the merger shall be less than 3% of the of the outstanding Broadcast common stock; • Broadcast shall have no indebtedness, determined in accordance with GAAP, other than indebtedness that by its terms converts into Broadcast common stock at the effective time of the merger and is included in the calculation of Broadcast’s fully diluted common stock; • the adjusted working capital of Broadcast immediately prior to the closing of the merger shall be equal to or greater than $0; • excluding specified Broadcast warrants and all Broadcast restricted stock units, the number of outstanding Broadcast warrants, options and other securities convertible or exchangeable into shares of Broadcast common stock shall not be convertible or exchangeable into more than 2 million shares of Parent Common Stock and shall in no event include any securities whose conversion or exercise price may decrease or be reset as a result of a subsequent event or whose terms provide for any redemption rights upon a change of control; • Broadcast’s monthly net cash flow for the preceding 30 days shall be equal to or greater thana $10,000 monthly deficit; • the pending legal proceedings specified in the merger agreement shall have been fully resolved, with any obligations associated therewith being paid or reflected on Broadcast’s balance sheet while still meeting the working capital and monthly net cash flow conditions above, or, if such matters have not been fully resolved, AllDigital shall have determined, in its sole discretion, that the aggregate unpaid liabilities associated with such matters will be less than $50,000; • all subsidiaries of Broadcast shall be wholly owned by Broadcast; • each of the executive officers specified in the merger agreement shall have executed employment agreements with Broadcast; 70 • Broadcast shall have in place subscriptions or commitments for the purchase of the combined company’s common stock of no less than the difference between $1.5 million and the principal amount of the combined convertible notes and no more than $3.5 million on terms and with investors acceptable to AllDigital; and • No one but Broadcast shall have any ownership interest in any intellectual property or intellectual property rights at any time owned or supplied by Broadcast, as determined by AllDigital in its reasonable discretion. Termination of the Merger Agreement The merger agreement provides that, at any time prior to the consummation of the merger, either before or after the requisite approvals of the stockholders of Broadcast or AllDigital have been obtained, the merger agreement may be terminated: • by mutual written consent; • by either AllDigital or Broadcast if the merger shall not have been consummated by October 31, 2013; provided, however, that neither party will be permitted to terminate the merger agreement under this provision of the merger agreement if the failure to consummate the merger by October 31, 2013 is caused by a breach of an obligation to be performed prior to the effective time of the merger by the party seeking to terminate the merger agreement; • by either Broadcast or AllDigital if a court of competent jurisdiction or other governmental body shall have issued a final and nonappealable order or taken other final and nonappealable action permanently prohibiting the consummation of the merger; • by either Broadcast or AllDigital if AllDigital’s stockholders do not approve the AllDigital proposals by the required vote pursuant to the AllDigital stockholder consent; • by either Broadcast or AllDigital if the Broadcast special meeting (including any postponements and adjournments thereof) has been held, a final vote on the issuance of shares of Broadcast common stock pursuant to the merger agreement has been taken, and Broadcast’s stockholders do not approve the Broadcast proposals by the required vote; • by Broadcast if, at any time prior to the adoption of the AllDigital proposals, any of the following events shall have occurred (which are referred to as AllDigital triggering events): • AllDigital shall have failed to include in the proxy statement/prospectus/consent solicitation pertaining to the merger its board of directors’ recommendation in favor of the approval of the AllDigital proposals, or AllDigital’s board of directors shall have withdrawn or modified its recommendation in a manner adverse to Broadcast; • the board of directors of AllDigital shall have approved, endorsed or recommended any acquisition proposal with respect to AllDigital; • AllDigital shall have entered into any letter of intent or contract relating to any acquisition proposal with respect to AllDigital; or • AllDigital shall have breached its “no solicitation” obligations (see the description of these obligations under the heading “— Limitation on the Solicitation, Negotiation and Discussion by AllDigital and Broadcast of Other Acquisition Proposals” above). • by AllDigital if, at any time prior to the approval of the Broadcast Proposals, any of the following events shall have occurred (which are referred to as Broadcast triggering events): • Broadcast shall have failed to include in the proxy statement/prospectus/consent solicitation pertaining to the merger its board of directors’ recommendation in favor of the approval of the Broadcast proposals, or Broadcast’s board of directors shall have withdrawn or modified its recommendation in a manner adverse to AllDigital; • the board of directors of Broadcast shall have approved, endorsed or recommended any acquisition proposal with respect to Broadcast; • Broadcast shall have entered into any letter of intent or contract relating to any acquisition proposal with respect to Broadcast; or • Broadcast shall have breached its “no solicitation” obligations (see the description of these obligations under the heading “— Limitation on the Solicitation, Negotiation and Discussion by AllDigital and Broadcast of Other Acquisition Proposals” above). 71 • by Broadcast if AllDigital’s representations and warranties are inaccurate such that the closing conditions relating to the accuracies of AllDigital’s representations and warranties would not be satisfied (see section “— Conditions to the Merger” on page 68) or if AllDigital has breached any of its covenants and obligations in any material respect; provided that if any such inaccuracy or breach is curable by AllDigital before October 31, 2013 and AllDigital is continuing to exercise its reasonable best efforts to cure such inaccuracy or breach, Broadcast may not terminate the merger agreement under this provision unless the inaccuracy remains uncured for a period of 30 days following notice thereof; • by AllDigital if Broadcast’s representations and warranties are inaccurate such that the closing conditions relating to the accuracies of Broadcast’s representations and warranties would not be satisfied (see section “— Conditions to the Merger” on page 68) or if Broadcast has breach an of its covenants and obligations in any material respect; provided that if any such inaccuracy or breach is curable by Broadcast before October 31, 2013 and Broadcast is continuing to exercise its reasonable best efforts to cure such inaccuracy or breach, AllDigital may not terminate the merger agreement under this provision unless the inaccuracy remains uncured for a period of 30 days following notice thereof; • by AllDigital in connection with an unsolicited written acquisition proposal for AllDigital if the following requirements are met: • AllDigital has not materially breached certain obligations under the merger agreement regarding non-solicitation of alternative transactions (see a description of such obligations under the section entitled “The Merger Agreement — Limitation on the Solicitation, Negotiation and Discussion by AllDigital and Broadcast of Other Acquisition Proposals” on page 66); • an unsolicited bona fide written acquisition proposal for AllDigital is made after January6, 2013 and the board of directors of AllDigital determines in its good faith judgment (after having consulted with an independent financial advisor and outside legal counsel) that this acquisition proposal is more favorable from a financial point of view to AllDigital’s stockholders than the merger; • for a period of five business days after receipt of the new acquisition proposal Broadcast engages in good faith negotiations with AllDigital to amend the merger agreement in such manner that the new acquisition proposal that was determined to be favorable is no longer more favorable than the merger agreement; and • AllDigital’s board of directors determines in good faith (after having consulted with its outside legal counsel) that in light of the new acquisition proposal, the termination of the merger agreement is required in order for such board of directors to comply with its fiduciary obligations to the stockholders of AllDigital under applicable law. • by Broadcast in connection with an unsolicited written acquisition proposal for Broadcast if the following requirements are met: • Broadcast has not materially breached certain obligations under the merger agreement regarding non-solicitation of alternative transactions (see a description of such obligations under the section entitled “The Merger Agreement — Limitation on the Solicitation, Negotiation and Discussion by AllDigital and Broadcast of Other Acquisition Proposals” on page 66); • an unsolicited bona fide written acquisition proposal for Broadcast is made after January6, 2013 and the board of directors of Broadcast determines in its good faith judgment (after having consulted with an independent financial advisor and outside legal counsel) that this acquisition proposal is more favorable from a financial point of view to Broadcast’s stockholders than the merger; • for a period of five business days after receipt of the new acquisition proposal Broadcast engages in good faith negotiations with AllDigital to amend the merger agreement in such manner that the new acquisition proposal that was determined to be favorable is no longer more favorable than the merger agreement; and • Broadcast’s board of directors determines in good faith (after having consulted with its outside legal counsel) that in light of the new acquisition proposal, the termination of the merger agreement is required in order for such board of directors to comply with its fiduciary obligations to the stockholders of Broadcast under applicable law. 72 Expenses and Termination Fees The merger agreement provides that, subject to limited exceptions, all fees and expenses incurred in connection with the merger agreement and the merger will be paid by the party incurring such expenses. The merger agreement provides that AllDigital will pay Broadcast a termination fee consisting of $100,000 in cash and 4% of AllDigital’s fully diluted common stock if any of the following events occurs: • the merger agreement is terminated by Broadcast under the provision of the merger agreement permitting such termination in the event of the occurrence of any of the AllDigital triggering events described in “The Merger Agreement — Termination of the Merger Agreement;” • the merger agreement is terminated by AllDigital to pursue an unsolicited, bona fide, written acquisition proposal for AllDigital that meets certain requirements set forth in the merger agreement. For a description of those requirements, see the relevant portion of the section entitled “The Merger Agreement — Termination of the Merger Agreement;” • (i) the merger agreement is terminated by AllDigital or Broadcast under the provision of the merger agreement permitting such termination in the event that the stockholders of AllDigital have not approved the AllDigital proposals via the AllDigital stockholder consent, (ii)before such termination an acquisition proposal with respect to AllDigital shall have been publicly disclosed or announced and is not withdrawn, and (iii)on or prior to the first anniversary of the termination of the merger agreement, either an acquisition transaction with respect to AllDigital is consummated or AllDigital (or any of its subsidiaries) enters into a definitive agreement providing for an acquisition transaction with respect to AllDigital; • (i) the merger agreement is terminated by Broadcast under the provision of the merger agreement permitting such termination in the event of AllDigital’s breach in any material respect of any of its representations and warranties or covenants in the merger agreement that is not cured by AllDigital in accordance with the terms of the merger agreement, (ii)before such termination an acquisition proposal with respect to AllDigital shall have been publicly disclosed or announced and is not withdrawn, and (iii)on or prior to the first anniversary of the termination of the merger agreement, either an acquisition transaction with respect to AllDigital is consummated or AllDigital (or any of its subsidiaries) enters into a definitive agreement providing for an acquisition transaction with respect to AllDigital. The merger agreement provides that Broadcast will pay AllDigital a termination fee consisting of $100,000 in cash and 4% of Broadcast’s fully diluted common stock if any of the following events occurs: • the merger agreement is terminated by AllDigital under the provision of the merger agreement permitting such termination in the event of the occurrence of any of the Broadcast triggering events described in “The Merger Agreement — Termination of the Merger Agreement;” • the merger agreement is terminated by Broadcast to pursue an unsolicited, bona fide, written acquisition proposal for Broadcast that meets the requirements set forth in the merger agreement. For a description of those requirements, see the relevant portion of the section entitled “The Merger Agreement — Termination of the Merger Agreement;” • (i) the merger agreement is terminated by AllDigital or Broadcast under the provision of the merger agreement permitting such termination in the event that the stockholders of Broadcast have voted not to approve the Broadcast proposals, (ii)before such termination an acquisition proposal with respect to Broadcast shall have been publicly disclosed or announced and is not withdrawn, and (iii)on or prior to the first anniversary of the termination of the merger agreement, either an acquisition transaction with respect to Broadcast is consummated or Broadcast (or any of its subsidiaries) enters into a definitive agreement providing for an acquisition transaction with respect to Broadcast; or • (i) the merger agreement is terminated by AllDigital under the provision of the merger agreement permitting such termination in the event of Broadcast’s breach in any material respect of any of its representations and warranties or covenants in the merger agreement that is not cured by Broadcast in accordance with the terms of the merger agreement, (ii)before such termination an acquisition proposal with respect to Broadcast shall have been publicly disclosed or announced and is not withdrawn, and (iii)on or prior to the first anniversary of the termination of the merger agreement, either an acquisition transaction with respect to Broadcast is consummated or Broadcast (or any of its subsidiaries) enters into a definitive agreement providing for an acquisition transaction with respect to Broadcast. 73 The Board of Directors and Executive Officers of Broadcast Following the Merger The merger agreement provides that the parties will take all actions necessary to ensure that effective immediately following the effective time of the merger, the board of directors and the executive officers of Broadcast will consist of the following persons, each to hold office from and after the effective time of the merger until the earliest of appointment of his or her respective successor, resignation or proper removal in accordance with Broadcast’s charter documents and applicable legal requirements: Board of Directors • Donald A. Harris • Paul Summers • David Williams Executive Officers • Paul Summers, Chief Executive Officer and President • John Walpuck, Chief Operating Officer and Chief Financial Officer • Tim Napoleon, Chief Strategist • Konstantin Wilms, Chief Architect • Steve Smith, Vice President of Network Services Voting Agreements The following descriptions of the voting agreements describes the material terms of the voting agreements. The descriptions of the voting agreements are qualified in their entirety by reference to the forms of voting agreements (which were filed as Exhibits 10.1 and 10.2 to our Current Report on Form 8-K filed with the SEC on January 7, 2013) and which are incorporated herein by reference. Voting Agreement Relating to AllDigital Shares Paul and Kristen Summers Family Trust DTD 4/22/0, a stockholder affiliated with Paul Summers, Chief Executive Officer of AllDigital, has entered into a voting agreement with Broadcast dated January6, 2013. In the voting agreement, such stockholder has agreed to vote all shares of capital stock of AllDigital beneficially owned by it in favor of the merger, the adoption of the merger agreement, the approval of the transactions contemplated by the merger agreement and any actions required in furtherance thereof, and against any alternative transaction with respect to AllDigital.The outstanding shares of AllDigital common stock owned by such stockholder constitute approximately 24.3% of the total outstanding voting power of AllDigital on the date of such agreement excluding warrants held by such stockholder.Such voting agreement will terminate upon the earliest of: (a)the termination of the merger agreement in accordance with its terms; or (b)the effectiveness of the merger. Voting Agreement Relating to Broadcast Shares Moreland Family, LLC, Legends Capital Group, Steven Ledger, Ray Phillip Zobrist, R. Phil and Janet Zobrist Family Trust, Trust Investments, James E. Solomon, Rodney Tiede and 5 Star LLC, some of which are or are affiliated with directors and officers of Broadcast, have each entered into a voting agreement with AllDigital dated January6, 2013. In the voting agreement, such stockholders have each agreed to vote all shares of capital stock of Broadcast beneficially owned by them in favor of the merger, the adoption of the merger agreement, the approval of the transactions contemplated by the merger agreement and any actions required in furtherance thereof, and against any alternative transaction with respect to Broadcast.The outstanding shares of Broadcast common stock owned by such stockholders constituted approximately 7.3% of the total outstanding voting power of Broadcast on the date of such agreement.Such voting agreement will terminate upon the earliest of: (a)the termination of the merger agreement in accordance with its terms; or (b)the effectiveness of the merger. 74 Amendment and Restatement of Broadcast’s Articles of Incorporation Overview The Broadcast board of directors has unanimously approved an amendment and restatement of Broadcast’s articles of incorporation that (i) effectuates the reverse stock split whereby each fifteen (15) pre-reverse-stock-split shares of common stock are combined into one post-reverse-stock-split share of Broadcast common stock, (ii) increases the number of authorized shares of Broadcast common stock to 120,000,000 shares (on a post-reverse-stock-split basis) and (iii) changes the name of Broadcast to “AllDigital Broadcasting, Inc.” In addition, the amendment and restatement will reduce the par value of a share of Broadcast common stock to no par value per share and will make certain technical changes to the provisions authorizing the Broadcast board of directors to designate series of preferred stock.Broadcast’s board has declared this amendment and restatement to be advisable and recommended that this proposal be presented to Broadcast stockholders for approval. The form of such proposed amendment and restatement of Broadcast’s articles of incorporation was filed as Exhibit 3.3 and Annex D to our Registration Statement on Form S-4, File No. 333-189869, filed with the SEC on July 9, 2013, and is referred to in this prospectus as the “Broadcast amended and restated articles.” The Reverse Stock Split In the reverse stock split, each certificate representing shares of Broadcast common stock that are issued and outstanding immediately prior to the reverse stock split, shall thereafter for all purposes be deemed to represent one (1) share of Broadcast common stock for each fifteen (15) shares of Broadcast common stock represented by such certificate; and each holder of record of a certificate for fifteen (15) or more shares of Broadcast common stock as of such time shall be entitled to receive, as soon as practicable, upon surrender of such certificate to Broadcast’s transfer agent together with the form of transmittal letter provided by such transfer agent, a certificate or certificates representing one (1) share of Broadcast common stock for each fifteen (15) shares of Broadcast common stock represented by the certificate of such holder immediately prior to the reverse stock split. No fractional shares will be issued to the holders of presently issued and outstanding shares of Broadcast common stock as a result of the reverse stock split.In lieu of fractional shares, Broadcast stockholders who would otherwise be entitled to receive a fractional share after the reverse stock split of all shares held by the stockholder will receive one (1) whole share of Broadcast common stock. Reasons for the Reverse Stock Split Broadcast and AllDigital believe that the existing capitalization of Broadcast and the capitalization of Broadcast after giving effect to the exchange offer and the merger, is comprised of more shares than is appropriate for an early stage business and that this unnecessarily reduces the per share trading price of Broadcast’s shares on the OTC Bulletin Board.The purpose of the reverse stock split is to reduce the number of shares outstanding with the intention of increase the per share trading price of Broadcast common stock.In addition, at present, Broadcast does not have sufficient authorized shares of its common stock in order to effect the merger and to issue the Broadcast common stock pursuant to the merger agreement or to participants in the exchange offer. Additionally, approval of the reverse stock split is a closing condition to the obligations of the parties to consummate the merger pursuant to the merger agreement. If Broadcast stockholders fail to approve the Broadcast amended and restated articles, and the closing condition to the merger agreement is not waived, Broadcast will be unable to complete the merger. Reasons for the Increase in Authorized Shares The primary reason for the increase in authorized shares is to ensure there are available a sufficient number of shares of common stock to effect the merger, both because the merger agreement requires that shares of Broadcast common stock be issued in the merger to AllDigital stockholders and because the merger agreement requires the exchange of certain Broadcast warrants, notes and options for shares of Broadcast common stock which exchange will take place at the closing of the exchange offer. At present, Broadcast does not have sufficient authorized shares of its common stock in order to effect the merger and to issue the Broadcast common stock pursuant to the merger agreement or to participants in the exchange offer. Additionally, approval of an increase in authorized shares of Broadcast common stock is a closing condition to the obligations of the parties to consummate the merger pursuant to the merger agreement. If Broadcast stockholders fail to approve the Broadcast amended and restated articles, Broadcast will be unable to complete the merger. Although at present, apart from the shares to be issued pursuant to the merger and pursuant to its equity incentive plans and outstanding warrants, notes and options, Broadcast has no commitments or agreements to issue additional shares of common stock, it desires to have additional shares available to provide additional flexibility to use its capital stock for business and financial purposes in the future. In this regard, in connection with Broadcast’s evaluation of its strategic and financing alternatives, Broadcast may determine to issue additional shares of its common stock at any time following the completion of the merger. In addition, the additional shares may be used for various purposes without further stockholder approval, except as may be required by applicable law, regulations promulgated by government agencies or, if applicable, the rules of a market or exchange on which Broadcast common stock is then listed. These purposes may include, among others: 75 • raising capital; • providing equity incentives to employees, officers or directors; • establishing strategic relationships with other companies; and • expanding the business or product lines of the combined company through the acquisition of other businesses or products. The terms of additional shares of common stock will be identical to those of the currently outstanding shares of Broadcast common stock. However, because holders of Broadcast common stock have no preemptive rights to purchase or subscribe for any unissued stock of Broadcast, the issuance of any additional shares of common stock authorized as a result of the increase in the number of authorized shares of common stock will substantially reduce the current stockholders’ percentage of ownership interest in the total outstanding shares of common stock. Effects of the Increase in Authorized Shares The proposed increase in the authorized number of shares of common stock could have a number of effects on the stockholders of Broadcast depending upon the exact nature and circumstances of any actual issuances of authorized but unissued shares. The increase could have an anti-takeover effect, in that additional shares could be issued (within the limits imposed by applicable law)in one or more transactions that could make a change in control or takeover of Broadcast difficult. For example, additional shares could be issued by Broadcast so as to dilute the stock ownership or voting rights of persons seeking to obtain control of Broadcast. Similarly, the issuance of additional shares to certain persons allied with Broadcast’s management could have the effect of making it more difficult to remove Broadcast’s management by diluting the stock ownership or voting rights of persons seeking to cause such removal. The proposed amendment and restatement of Broadcast’s articles of incorporation to increase the number of authorized shares of Broadcast common stock to 120,000,000 (on a post-reverse-stock-split basis) will be effective upon the filing of the Broadcast amended and restated articles with the Utah Division of Corporations and Commercial Code or such later date as specified in such filing. Notwithstanding stockholder approval of the proposed Broadcast amended and restated articles, Broadcast’s board of directors may abandon the proposed Broadcast restated articles without any further action by Broadcast stockholders at any time prior to its effectiveness. If the Broadcast stockholders approve the Broadcast amended and restated articles, Broadcast expects to file the Broadcast amended and restated articles with the Utah Division of Corporations and Commercial Code, among other things, to increase the number of authorized shares of common stock, immediately prior to the closing of the exchange offer and prior to the proposed merger. As previously noted, the amendment and restatement of Broadcast’s articles of incorporation, among other things, to increase the number of authorized shares of common stock, is a condition to the consummation of the merger. Reasons for Changing the Name of Broadcast Broadcast and AllDigital have agreed to change the name of Broadcast to “AllDigital Broadcasting, Inc.” so that the combined company following the merger will be known by a name that references both Broadcast and AllDigital.In addition, the amendment and restatement of Broadcast’s articles of incorporation, among other things, to change the name of Broadcast to “AllDigital Broadcasting, Inc.,” is a condition to the consummation of the merger. Reasons for Other Changes The amendment and restatement reduces the par value of the Broadcast common stock from $.05 per share to no par value.The Utah Revised Business Corporations Act does not recognize the concept of par value or give it any effect.Because par value is not a meaningful concept for, and imposes no limits on, a Utah corporation, the Broadcast board of directors determined that elimination of par value would align provisions of the amended and restated articles of incorporation with the provisions of the governing corporation statute. The amendment and restatement also makes certain technical changes to the description of the preferred stock and the provisions authorizing the Broadcast board of directors to create, and designate the rights and preferences of, new series of preferred stock.The effect of the technical changes is primarily to clarify that, if set forth in the amendment to the articles of incorporation creating the series of preferred stock, a series of preferred stock may participate with the common stock in dividends and distributions upon liquidation. 76 Assumption of the AllDigital Stock Plan as Contemplated by the Merger Agreement The merger agreement contemplates that Broadcast will assume the AllDigital Holdings, Inc. Second Amended and Restated 2011 Stock Incentive Plan, referred to as the “AllDigital stock plan”, in connection with the merger, and it is a condition of closing that Broadcast stockholders approve the same.Broadcast’s board of directors unanimous approved the assumption of the AllDigital stock plan on January 3, 2013. In connection with the merger, Broadcast anticipates terminating its current equity incentive plans, and while those plans will continue to govern any outstanding awards issued thereunder, no new awards will be granted under those plans following the merger.If the assumption of the AllDigital stock plan approved by stockholders, it will become Broadcast’s primary plan for providing stock-based incentive compensation to its eligible employees and non-employee directors following the merger. Broadcast firmly believes that a broad-based equity program is a necessary and powerful employee incentive and retention tool that benefits all of its stockholders. Use of long-term equity awards has been, and is expected to continue to be following the merger, a fundamental element of Broadcast’s compensation strategy as a public company because such awards tend to align the interests of its employees and directors with those of its stockholders as the value of the award increases with the appreciation of the market value of Broadcast common stock. Without the ability to grant stock options or other forms of equity incentives like substantially all of Broadcast’s competitors, it may be at a competitive disadvantage in attracting, motivating and retaining talented employees responsible for its future success, and would likely be forced to increase the amount of cash compensation it offers to remain competitive. Without an equity incentive plan, Broadcast also could be required to increase cash compensation to its non-employee directors to provide competitive compensation to retain their services. In addition, it is a condition of the merger that Broadcast’s stockholders approve the assumption of the AllDigital stock plan in the merger. Shares Reserved Immediately prior to the merger, it is expected that there will be 12,300,000 shares of AllDigital common stock available for issuance pursuant to awards granted under the AllDigital stock plan.The number of shares of Broadcast common stock that will be issuable pursuant to awards granted under the AllDigital stock plan upon its assumption by Broadcast in the merger will be determined at the time of the merger based on the exchange ratio (which will be calculated at the time of the merger).Based on Broadcast’s current estimate of what it expects the exchange ratio to be at the time of the merger, Broadcast expects that the number of shares of Broadcast common stock available for issuance pursuant to the AllDigital stock plan immediately following its assumption by Broadcast in the merger to be approximately 10,928,439 shares and would represent approximately 20.2 % of Broadcast’s fully diluted capitalization. Key Terms The following is a summary of the key provisions of the AllDigital stock plan. This summary, however, does not purport to be a complete description of all of the provisions of the AllDigital stock plan, and is qualified in its entirety by references to the full text of the AllDigital stock plan, which is an exhibit to the registration statement of which this prospectus is a part. Plan Term: July 28, 2011 to the earliest of July 1, 2021, the date all shares available for issuance under the plan are issued and a date set by the board of directors. Eligible Participants: Employees, officers and directors of the company or any parent or subsidiary of the company and nonemployee agents, advisors and independent contractors of the company or any parent or subsidiary of the company who are selected by the board of directors to receive an award under the plan. Shares Authorized: 8,500,000 shares of AllDigital common stock, provided that in connection with the merger, AllDigital stockholders are required to approve an increase to the shares authorized under this plan to 12,300,000 shares of AllDigital common stock.Upon assumption by Broadcast in the merger, the shares authorized will be adjusted using the exchange ratio to represent shares of Broadcast common stock. 77 Award Types: Incentive stock options, non-statutory stock options, stock bonuses, restricted shares and performance-based awards. Vesting: Vesting schedules will be determined by the board of directors when each award is granted. Award Terms: Stock options will have a term no longer than ten years, except in the case of incentive stock options granted to holders of more than 10% of Broadcast’s voting power, which will have a term no longer than five years. Stock options must be granted at an exercise price of not less than 100% of fair market value on the date of grant.The board of directors will otherwise have general discretion to determine the terms of stock option awards, stock bonuses, restricted stock awards and performance-based awards, subject to applicable legal requirements. Anticipated Awards Future awards under the AllDigital stock plan to executive officers, employees or other eligible participants, and any additional future discretionary awards to non-employee directors in addition to those granted pursuant to the policy described above, are discretionary and cannot be determined at this time. Broadcast has therefore not included any such awards in the table above. Performance-Based Awards The board of directors may grant awards intended to qualify as qualified performance-based compensation under Section 162(m) of the Internal Revenue Code, or the Code, and will be denominated at the time of grant either in common stock or dollar amounts.Payment under performance-based awards will be made, at the discretion of the board of directors in common stock, cash or any combination thereof.The award period shall be determined, and the performance goals shall be established in writing by, the board of directors for each performance-based award.No participant may receive in any fiscal year stock performance-based awards in excess of 500,000 shares of common stock or dollar performance-based awards in excess of $1,000,000. The performance goals applicable to a performance-based award shall be one or more targeted levels of performance with respect to one or more of the following objective measures: (i) earnings or earnings per share, (ii) stock price increase, (iii) total stockholder return, (iv) return on equity, (v) return on assets, (vi) return on capital, (vii) economic value added, (viii) revenues, (ix) operating income, (x) inventories or inventory turns, and/or (xi) cash flows, in each case before the effect of acquisitions, divestitures, accounting changes, restructuring and special charges. Transferability of Incentive Stock Options Each incentive stock option shall be nonassignable and nontransferable by the optionee, either voluntarily or by operation of law, except by will or by the laws of descent and distribution of the state or country of the optionee’s domicile at the time of death, and during the optionee’s lifetime, shall be exercisable only by the optionee. Administration The board of directors of AllDigital or a committee to which such board of directors delegates administrative duties currently administers the AllDigital stock plan.Following the assumption of the AllDigital stock plan in the merger, the board of directors of Broadcast or a committee thereof will administer the AllDigital stock plan.As used in this section of the prospectus, “board of directors” refers to the applicable board of directors or committee performing such administrative function at a given time.The board of directors selects the persons who receive awards, determines the number of shares covered thereby, and, subject to the terms and limitations expressly set forth in the AllDigital stock plan, establishes the terms, conditions and other provisions of the awards granted. Amendments The board of directors may modify or amend the AllDigital stock plan at any time in any respect, except that no amendment that would cause the plan to cease to comply with governing law may be made and any change in an award already granted may not be made without the consent of the holder of the award if the change would adversely affect such holder. 78 Adjustments In the event of a stock dividend, recapitalization, stock split, reverse stock split, subdivision, combination, reclassification or any similar event affecting AllDigital common stock, the board of directors shall adjust the number and class of shares available for grant under the AllDigital stock plan and the other share amounts set forth in the AllDigital stock plan.In addition, the board of directors shall make adjustment to the number and class of shares subject to outstanding awards under the AllDigital stock plan. Corporate Transactions In the event of a corporate transaction, such as a merger, asset sale, or other change of control transaction, except in the case of awards held by non-employee directors, any or all outstanding awards may be assumed or an equivalent award substituted by a successor corporation, the board of directors shall select one of the following alternatives for treating outstanding options and awards under the plan: (i) options and awards shall remain in effect in accordance with their terms, (ii) options and awards shall be converted into options or awards for stock in another corporation surviving the corporate transaction, (iii) with respect to options, provide at least a 10-day period prior to the corporate transaction during which the options may be exercised, to the extent then exercisable, and upon expiration of such period, unexercised options shall terminate (provided that the board of directors may accelerate exercisability of options during such period), and (iv) for awards other than options, the board of directors may terminate or waive any applicable forfeiture provisions, performance thresholds and similar restrictions at any time prior to the consummation of the corporate transaction. U.S. Tax Consequences The following is a general summary as of the date of this prospectus of the United States federal income tax consequences to Broadcast and participants in the AllDigital stock plan following its assumption by Broadcast in the merger. The federal tax laws may change and the federal, state and local tax consequences for any participant will depend upon his or her individual circumstances. Non-Qualified Stock Options A participant will realize no taxable income at the time a non-qualified stock option is granted under the plan, but generally at the time such non-qualified stock option is exercised, the participant will realize ordinary income in an amount equal to the excess of the fair market value of the shares on the date of exercise over the stock option exercise price. Upon a disposition of such shares, the difference between the amount received and the fair market value on the date of exercise will generally be treated as a long-term or short-term capital gain or loss, depending on the holding period of the shares. Broadcast will generally be entitled to a deduction for federal income tax purposes at the same time and in the same amount as the participant is considered to have realized ordinary income in connection with the exercise of the non-qualified stock option. Incentive Stock Options A participant will realize no taxable income, and Broadcast will not be entitled to any related deduction, at the time any incentive stock option is granted. If certain employment and holding period conditions are satisfied, then no taxable income will result upon the exercise of such option and Broadcast will not be entitled to any deduction in connection with the exercise of such stock option. Upon disposition of the shares after expiration of the statutory holding periods, any gain realized by a participant will be taxed as long-term capital gain and any loss sustained will be long-term capital loss, and Broadcast will not be entitled to a deduction in respect to such disposition. While no ordinary taxable income is recognized at exercise (unless there is a “disqualifying disposition,” see below), the excess of the fair market value of the shares over the stock option exercise price is a preference item for individuals that is recognized for alternative minimum tax purposes. Except in the event of death, if shares acquired by a participant upon the exercise of an incentive stock option are disposed of by such participant before the expiration of the statutory holding periods (i.e., a “disqualifying disposition”), such participant will be considered to have realized as compensation taxed as ordinary income in the year of such disposition an amount, not exceeding the gain realized on such disposition, equal to the difference between the stock option price and the fair market value of such shares on the date of exercise of such stock option. 79 Generally, any gain realized on the disposition in excess of the amount treated as compensation or any loss realized on the disposition will constitute capital gain or loss, respectively. If a participant makes a “disqualifying disposition,” generally in the year of such “disqualifying disposition” Broadcast will be allowed a deduction for federal income tax purposes in an amount equal to the compensation realized by such participant. Restricted Stock and Stock Bonus A participant receiving restricted stock that is subject to vesting may be taxed in one of two ways: the participant (i) pays tax when the restrictions lapse (i.e., they become vested) or (ii) makes a special election to pay tax in the year the grant is made. If a participant elects to be taxed at grant, then, when the restrictions lapse, there will be no further tax consequences attributable to the awarded stock until the recipient disposes of the stock.A participant receiving restricted stock or a stock bonus in which the shares are not subject to vesting, the participant will be taxed at grant.At either time the value of the award for tax purposes is the excess of the fair market value of the shares at that time over the amount (if any) paid for the shares. This value is taxed as ordinary income and is subject to income tax withholding. Broadcast receives a tax deduction at the same time and for the same amount taxable to the participant. Performance Shares or Cash The participant will not realize income when a performance share is granted, but will realize ordinary income when shares are transferred or cash is paid to him or her pursuant to the award. The amount of such income will be equal to the fair market value of such transferred shares and/or cash paid on the date of transfer. Broadcast will be entitled to a deduction for federal income tax purposes at the same time and in the same amount as the participant is considered to have realized ordinary income as a result of the transfer of shares. Section 162(m) Limit The AllDigital stock plan is intended to enable Broadcast to provide certain forms of performance-based compensation to executive officers that will meet the requirements for tax deductibility under Section 162(m) of the Code. Section 162(m) provides that, subject to certain exceptions, Broadcast may not deduct compensation paid to any one of certain executive officers in excess of $1 million in any one year. Section 162(m) excludes certain performance-based compensation from the $1 million limitation. ERISA Information The plan is not subject to any of the provisions of the Employee Retirement Income Security Act of 1974, as amended. 80 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements give effect to the proposed business combination of Broadcast and AllDigital in the merger.In addition, the following unaudited pro forma condensed combined financial statements (a) assume that the exchange offer has occurred and that all but 2,430,980 warrants and options to purchase Broadcast common stock (162,065 post-reverse-split) have been exchanged for shares of Broadcast common stock on terms to be proposed by Broadcast, (b) give effect to a 15 into 1 reverse stock reverse-split of the AllDigital common stock after the completion of the exchange but prior to the merger, and (c) assume that Broadcast has closed a $1.65 million private placement of common stock immediately following the merger at a purchase price of $.27656 per share of post-reverse-split Broadcast common stock, representing a $15 million pre-money valuation.The merger, the exchange, the reverse stock split and the financing are referred to collectively as the pro forma events. Under the merger agreement, Alta Acquisition Corporation, a wholly owned subsidiary of Broadcast, will merge with and into AllDigital, with AllDigital surviving as a wholly owned subsidiary of Broadcast. The shares of Broadcast common stock issued to AllDigital stockholders in connection with the merger are expected to represent 58% of the outstanding shares of Broadcast common stock immediately following the consummation of the merger, assuming the exercise or conversion of warrants, options and other derivative securities of AllDigital and Broadcast except for 2,430,980 (162,065 post-reverse-split) warrants of Broadcast. The fraction of a share of Broadcast common stock to be received in the merger in exchange for each share of AllDigital common stock, referred to as the exchange ratio, is unknown at this time and will depend on the number of fully-diluted shares of capital stock outstanding for each of Broadcast and AllDigital at the time of closing. In the merger, each outstanding option and warrant of AllDigital will be converted into an option or warrant, as applicable, to purchase, on the same terms and conditions as the existing option or warrant, a number of shares of Broadcast common stock that is equal to the number of shares of AllDigital common stock subject to the AllDigital option or warrant multiplied by the exchange ratio, at an exercise price per share of Broadcast common stock equal to the exercise price per share subject to the AllDigital stock option or warrant divided by the exchange ratio. Completion of the transactions is subject to various conditions.For a more complete description of the merger, please see the section entitled “The Merger and Related Matters” beginning on page 44 of this prospectus. The unaudited pro forma condensed combined financial statements have been prepared for illustrative purposes only. The pro forma information is not necessarily indicative of what the combined company’s condensed consolidated financial position or results of operations actually would have been had the pro forma events occurred as of the dates indicated. In addition, the unaudited pro forma condensed combined financial information does not purport to project the future financial position or operating results of the combined company. The pro forma adjustments are based on the information available at the time of the preparation of this prospectus. The unaudited pro forma condensed combined balance sheet gives effect to the pro forma events as if they had occurred on June 30, 2013.The unaudited pro forma condensed combined statements of operations for the six months ended June 30, 2013 and the year ended December31, 2012 are presented as if the pro forma events had occurred on the first day of the respective period.The historical financial statements have been adjusted in the pro forma financial statements to give effect to events that are (1)directly attributable to the pro forma events, (2)factually supportable, and (3)with respect to the statement of operations, expected to have a continuing impact on the combined company. The unaudited pro forma condensed combined financial data should be read in conjunction with the historical consolidated financial statements and notes thereto of Broadcast and AllDigital, as well as the other information contained or incorporated by reference into this prospectus. Although Broadcast and AllDigital have structured the transactions as a merger of equals, the merger will be treated as a business combination for accounting purposes, and AllDigital is the deemed accounting acquirer and Broadcast is the deemed accounting acquiree based on a number of factors viewed at the time of the preparation of this prospectus. The unaudited pro forma condensed combined financial information has been prepared using the acquisition method of accounting in accordance with FASB ASC Topic 805, Business Combinations. The acquisition accounting is dependent upon certain valuations and other studies that have yet to commence or progress to a stage where there is sufficient information for a definitive measurement. In addition, the value of the consideration will be determined using ASC 805-40-30. Accordingly, the pro forma adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed combined financial information. Following completion of the transactions, final valuations will be performed and management anticipates that the values assigned to the assets acquired and liabilities assumed will be finalized during the one-year measurement period following the date of completion of the transactions. Differences between these preliminary estimates and the final acquisition accounting will occur and these differences could have a material impact on the accompanying unaudited pro forma condensed combined financial statements and the combined company’s future results of operations and financial position. 81 The unaudited pro forma condensed combined financial statements do not include any adjustments for the anticipated benefits from cost savings or synergies of Broadcast and AllDigital operating as a combined company or for liabilities resulting from integration planning. However, liabilities ultimately may be recorded for severance, relocation or retention costs in subsequent periods related to employees of both companies, as well as the costs of vacating certain leased facilities of either company or other costs associated with exiting or transferring activities between the companies. The ultimate recognition of such costs and liabilities would affect amounts in the unaudited pro forma condensed combined financial statements, and such costs and liabilities could be material. 82 PRO FORMA COMBINED BALANCE SHEET (UNAUDITED) AS OF JUNE 30, 2013 ALLDIGITAL HOLDINGS, INC. BROADCAST INT’L, INC. PRO FORMA ADJUSTMENTS NOTE# COMBINED CURRENT ASSETS CASH AND CASH EQUIVALENTS $ $ $ 1F $ ACCOUNTS RECEIVABLE INVENTORY 0 PREPAID EXPENSES AND OTHER CURRENT ASSETS TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET OTHER ASSETS DEBT OFFERING COSTS 0 ) 1B 0 PATENTS, NET 0 DEPOSITS INTANGIBLES - DOMAIN NAME 0 GOODWILL 0 0 1G TOTAL ASSETS $ CURRENT LIABILITIES ACCOUNTS PAYABLE AND ACCRUED EXPENSES $ $ $ ) 1C, 1D, 1E DEFERRED REVENUE CURRENT PORTION OF NOTES PAYABLE (NET OF DISCOUNT OF $614,091) 0 ) 1C 0 DERIVATIVE VALUATION 0 ) 1A TOTAL CURRENT LIABILITIES ) STOCKHOLDERS' EQUITY PREFERRED STOCK 0 0 0 COMMON STOCK 1A, 1C, 1D, 1F, 1G, 1H, 1I, 1J, 1K, 1L ADDITIONAL PAID-IN-CAPITAL ) 1H, 1L 0 ACCUMULATED DEFICIT ) ) 1B, 1E, 1I, 1J, 1K ) TOTAL STOCKHOLDERS EQUITY (DEFICIT) ) ) TOTAL CURRENT LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ 83 Adjustments to Unaudited Pro Forma Combined Balance Sheet 1A. Reflects purchase accounting adjustment to eliminate estimated portion of derivative valuation of $1,275,275related to warrants that are expected to be exchanged to common shares in the exchange offer.It is a condition to closing that all but 2,000,000 Broadcast warrants be converted to common shares.Assumes, based on internal projections of Broadcast, that 2,311,418 warrants out of total of 2,473,483 warrants are to be exchanged for to common shares and that 162,065arrants are not to beexchanged for common shares. 1B. Reflects purchase accounting adjustment to eliminate debt offering costs of $3,242. 1C. Reflects the assumed conversion of all notes payable of $5,032,471 and related accrued interest of $368,761 to 12,475,024 shares per the merger agreement. 1D. Reflects the conversion of accrued vacation of $60,481 to 105,220 common shares per the merger agreement. 1E. Reflects the reduction of accounts payable by $962,630 for discounts agreed to by Broadcast vendors. 1F. Reflects 6,151,012 shares issued for investments of $1,650,000 1G. Records excess of consideration ($6,283,294) over identifiable net assets, resulting in goodwill of $6,219,080. 1H. Reflects the exchange pursuant to the merger agreement of 26,119,191 outstanding shares of AllDigital common stock for Broadcastcommon shares, which number represents 25,44,728 outstanding shares as of June 30, 2013 and an estimated 674,463 shares committed to be issued at or before closing. 1I. Reflects purchase accounting adjustment to reclassify Broadcast accumulated deficit of $111,929,813 to common shares. 1J. Records $129,002 value of 480,992 Broadcast common shares to be issued to investment banker Philadelphia Brokerage at closing. 1K. Record estimated fee of $160,920 to investment banker Merriman. 1L. Reflects the reclassification of additional paid-in-capital of $2,364,811 for AllDigital and $99,681,351 Broadcastto common stock as Utah does not recognize additional paid-in-capital. 84 PRO FORMA COMBINED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2012 ALLDIGITAL HOLDINGS, INC. BROADCAST INT’L INC. PRO FORMA ADJUSTMENTS NOTE # COMBINED NET SALES $ $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES SELLING, MARKETING, AND ADVERTISING GENERAL AND ADMINISTRATIVE 2A, 2F RESEARCH AND DEVELOPMENT 0 TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) INTEREST INCOME 0 INTEREST EXPENSE ) ) 2B ) GAIN ON DERIVATIVE VALUATION 0 ) 2C 0 NOTE CONVERSION OFFERING EXPENSE 0 ) 2D 0 RETIREMENT OF DEBT OFFERING COSTS 0 ) 2E 0 DEBT CONVERSION COSTS 0 ) ) GAIN ON EXTINGUISHMENT OF DEBT 0 GAIN ON DISPOSAL OF ASSETS 0 OTHER INCOME (EXPENSE) ) TOTAL OTHER INCOME (EXPENSE) ) ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) ) PROVISION FOR INCOME TAXES 0 NET LOSS $ ) $ $ ) $ ) Adjustments to Unaudited Pro Forma Combined Statement of Operations for the Year Ended December 31, 2012 2A. Records $129,002 value of 480,992 Broadcast common shares to be issued to investment banker Philadelphia Brokerage at closing. 2B. Reflects purchase accounting adjustment to eliminate part of 2012 interest expense. 2C. Reflects purchase accounting adjustment to eliminate 2012 gain on derivative valuation. 2D. Reflects purchase accounting adjustment to eliminate 2012 note conversion offering expense. 2E. Reflects purchase accounting adjustment to eliminate 2012 retirement of debt offering costs. 2F. Record estimated expense of $160,920 to investment banker Merriman. 85 PRO FORMA COMBINED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, ALLDIGITAL HOLDINGS, INC. BROADCAST INT’L, INC. PRO FORMA ADJUSTMENTS NOTE # COMBINED NET SALES $ $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES SELLING, MARKETING, AND ADVERTISING GENERAL AND ADMINISTRATIVE 3A, 3D RESEARCH AND DEVELOPMENT 0 TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) INTEREST INCOME 0 INTEREST EXPENSE 0 ) 3B 0 LOSS ON DERIVATIVE VALUATION 0 ) 3C 0 GAIN ON EXTINGUISHMENT OF DEBT 0 LOSS ON DISPOSAL OF ASSETS ) ) ) OTHER INCOME (EXPENSE) TOTAL OTHER INCOME (EXPENSE) ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) ) PROVISION FOR INCOME TAXES 0 NET LOSS $ ) $ ) $ $ ) Adjustments to Unaudited Pro Forma Combined Statement of Operations for the three Months Ended March 31, 2013 3A. Records $129,002 value of 480,992 Broadcast common shares to be issued to investment banker Philadelphia Brokerage at closing. 3B. Reflects purchase accounting adjustment to eliminate Q1 2013 interest expense. 3C. Reflects purchase accounting adjustment to eliminate Q1 2013 loss on derivative valuation. 3D. Records estimated expense of $160,920 to investment banker Merriman. 86 MATERIAL CONTRACTS WITH ALLDIGITAL Merger Agreement For a description of the merger agreement, please see the section entitled “The Merger Agreement” beginning on page 57. Professional Services Agreement On January 6, 2013, concurrently with the execution of the merger agreement, Broadcast and AllDigital entered into a professional services agreement pursuant to which AllDigital and Broadcast agreed, among other things, that AllDigital would provide management support services, deal desk services, platform management services, operations management services, and accounting services to Broadcast.Broadcast agreed to a monthly fee to AllDigital in an amount to be determined following an initial evaluation period of 30 days for which AllDigital will be paid $60,000.The executive committee of Broadcast’s board of directors agreed to monitor AllDigital’s performance under the professional services agreement and Broadcast has certain termination rights if AllDigital fails to perform its obligations. After the initial evaluation period, AllDigital submitted a proposal to Broadcast, which proposal Broadcast has not accepted.The current expectation is that no additional services will be provided under the professional services agreement. Voting Agreements Moreland Family, LLC, Legends Capital Group, Steven Ledger, Ray Phillip Zobrist, R. Phil and Janet Zobrist Family Trust, Trust Investments, James E. Solomon, Rodney Tiede and 5 Star LLC, some of which are or are affiliated with directors and officers of Broadcast and all of which are Broadcast stockholders, have each entered into a voting agreement with AllDigital dated January6, 2013. In the voting agreement, such stockholders have each agreed to vote all shares of capital stock of Broadcast beneficially owned by them in favor of the merger, the adoption of the merger agreement, the approval of the transactions contemplated by the merger agreement and any actions required in furtherance thereof, and against any alternative transaction with respect to Broadcast.As long as the voting agreements remain in effect, approximately 7.3% of the Broadcast common stock outstanding as of the date of the merger agreement is committed to be voted in favor of the merger-related proposals and the issuance of the Broadcast common stock pursuant to the merger agreement. Paul and Kristen Summers Family Trust DTD 4/22/0, a stockholder affiliated with Paul Summers, Chief Executive Officer of AllDigital, has entered into a voting agreement with Broadcast dated January6, 2013. In the voting agreement, such stockholder, which holds approximately 24.3% of the outstanding common stock of AllDigital (excluding warrants held by such stockholder), has agreed to vote all shares of capital stock of AllDigital beneficially owned by it in favor of the merger, the adoption of the merger agreement, the approval of the transactions contemplated by the merger agreement and any actions required in furtherance thereof, and against any alternative transaction with respect to AllDigital. Both voting agreements will terminate upon the earliest of: (a)the termination of the merger agreement in accordance with its terms; or (b)the effectiveness of the merger. For more information regarding the voting agreements, see the section entitled “Voting Agreements” on page 74 of this prospectus. BROADCAST CAPITALIZATION The following table presents Broadcast’s capitalization as of June 30, 2013.You should read this table in conjunction with “Selected Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Broadcast” and Broadcast’s consolidated financial statements and related notes included elsewhere herein. 87 June 30, Total liabilities $ Stockholders’ equity: Common stock, par value $.05 per share, 180,000,000 shares authorized; 110,233,225 shares issued and outstanding Preferred stock, no par value, 20,000,000 shares authorized, none issued and outstanding Additional paid-in capital Accumulated deficit ) Total stockholders’ deficit ) Total capitalization $ SECURITY OWNERSHIP Beneficial Ownership of Broadcast Shares. The following table sets forth the beneficial ownership of the eligible securities and of Broadcast’s common stock at August 15, 2013, by each Broadcast director or executive officer, each person known by Broadcast to own beneficially more than 5% of its common stock, and all Broadcast directors and executive officers as a group. Beneficial Owner Beneficial Ownership of Eligible Warrants Percent of Eligible Warrants Beneficial Ownership of Eligible Options Percent of Eligible Options Beneficial Ownership of Eligible Notes Percent of Eligible Notes Total Beneficial Ownership Percent of Class Gem Asset Management LC (2) 100 State Str. #2b Teaneck, New Jersey 07666 12.1% 9.5% 12.1% Rodney M. Tiede (3) c/o Broadcast International, Inc. 6952 S. High Tech Drive, Suite C Midvale, UT84047-3772 50,000 3.5% 3.2% Leon Frenkel (4) 401 City Avenue, Suite 802 Bala Cynwyd, PA19004 19.4% 6.1% R. Phil Zobrist (5) * 7.0% 1.9% Donald Harris (6) 1.7% 20.0% 4.3% James E. Solomon (7) 7.0% 662,500 * William Boyd (8) 36,000 * 7.0% 641,553 * Steven Ledger (9) 72,000 * 374,553 * All directors and executive officers as a group (6 persons) (10) 14.2% 24.6% 49.0% 10.5% * Represents less than 1% of Broadcast’s common stock outstanding. Based on 110,233,225 shares of common stock outstanding, eligible warrants to purchase up to 39,243,956 shares of common stock outstanding, eligible options to purchase up to 1,422,033 shares of common stock outstanding and eligible notes to purchase up to 20,900,000 shares of common stock outstanding, in each case, as of August 15, 2013. Calculations for each holder include, as outstanding, all shares of common stock issuable pursuant to the exercise of derivative securities that are exercisable, convertible or subject to settlement within sixty days following August 15, 013 and held by such person but do not include shares subject to derivative securities held by others. Includes 7,466,666 shares of common stock, warrants to purchase 4,733,333 shares of common stock and secured convertible notes convertible into 2,000,000 shares of common stock. The control person of Gem Asset Management LC is Daniel Lewis. Includes 500,000 restricted stock units, which are settled by the issuance of one share of common stock for each unit upon Mr. Tiede’s retirement from Broadcast and options to acquire 50,000 shares of common stock. Includes 2,643,517 shares of common stock, warrants to purchase a total of 338,759 shares of common stock and an unsecured convertible note that is convertible into 4,000,000 shares of common stock. Includes 1,607,908 shares, options to acquire 100,000 shares, warrants to purchase 163,458 shares, and restricted stock units that may be settled by the issuance of 208,553 shares of common stock upon Mr. Zobrist’s retirement from the board of directors. 88 Includes 155,921 restricted stock units, which are settled by the issuance of one share of common stock for each unit upon Mr. Harris’s retirement from the Board of Directors, secured convertible notes convertible into 4,200,000 shares of common stock and warrants to purchase 650,000 shares of common stock. Includes 12,500 shares of common stock, options to acquire a total of 100,000 shares of common stock and 550,000 restricted stock units, which are settled by the issuance of one share of common stock for each unit upon Mr. Solomon’s retirement from Broadcast. 147,000 shares of common stock, options to acquire a total of 100,000 shares of common stock, warrants to acquire 36,000 shares of common stock and 358,553 restricted stock units, which are settled by the issuance of one share of common stock for each unit upon Mr. Boyd’s retirement from the board of directors. Includes 144,000 shares of common stock, warrants to acquire 72,000 shares of common stock and 158,553 restricted stock units, which are settled by the issuance of one share of common stock for each unit upon Mr. Ledger’s retirement from the board of directors. Includes warrants, options and restricted stock units to acquire a total of 7,403,038 shares of common stock held by all Broadcast directors and executive officers. Beneficial Ownership of AllDigital Shares.The table below sets forth information, as of August 15, 2013, as to each person known to AllDigital who beneficially owns more than 5% of outstanding AllDigital common stock and information as to the ownership of AllDigital common stock by each named executive officer, each person serving as a director as of such date and all officers and directors as a group. Except as otherwise indicated in the footnotes to this table, all shares are owned directly, and the persons named in the table have sole voting and investment power with respect to shares shown as beneficially being owned by them. Name of Officer or Director or Amount and Nature of Percentage of Class 5% Shareholder BeneficialOwnership(1) Paul Summers (Chairman, Chief Executive Officer and 5% shareholder) % Steve Smith (Director, Vice President of Network Services and 5% shareholder) % Timothy Napoleon (Director, Chief Strategist and 5% shareholder) % John Walpuck (Chief Financial Officer and Chief Operating Officer and 5% shareholder) % David Williams (Director) % All officers and directors as a group (5 persons) % Based on 25,444,728 shares of common stock outstanding as of August 15, 2013. Calculations for each holder include, as outstanding, all shares of common stock issuable pursuant to the exercise of options and warrants that are exercisable on or before October 15, 2013, and held by such person but do not include shares subject to options, warrants and other convertible or exercisable securities held by others. All such shares held of record by Paul and Kristen Summers Family Trust, Dated April 22, 2002. Mr. and Mrs. Summers have authority to vote and dispose of such shares. Includes warrants to purchase 107,014 shares of common stock. All such shares held of record by Steve James Smith Trust Dated October 24, 2002. Mr. Smith has the authority to vote and dispose of such shares. Includes warrants to purchase 106,959 shares of common stock. 89 Includes warrants to purchase 95,000 shares of common stock and options to purchase 1,383,958 shares of common stock vesting on or before October 15, 2013. Includes options to purchase 150,000 shares of common stock vesting on or before October 15, 2013. BUSINESS – BROADCAST Broadcast International, Inc. is a communications services and technology company headquartered in Salt Lake City, Utah.Broadcast operates two divisions – BI Networks and CodecSys.Broadcast was incorporated in Utah in 1983 under the name “Laser Corporation,” but did not commence its current business until the year 2000. Overview of BI Networks Through BI Networks, Broadcast installs, manages and supports private communication networks for large organizations that have widely-dispersed locations or operations.Broadcast’s enterprise clients use these networks to deliver digital signage solutions, training programs, product announcements, entertainment and other communications to their employees and customers.Broadcast uses a variety of delivery technologies, including satellite, Internet streaming and WIFI, depending on the industry standard products and equipment sold by other companies. In July 2009, Broadcast entered into a $10.1 million, three-year contract with Bank of America (“BofA”) to provide technology and digital signage services to approximately 2,100 of its more than 6,000 retail and administrative locations throughout North America.This digital signage network grew to approximately 2,500 retail banking sites.For the past three years this has been Broadcast’s largest customer, but in December, 2012, Broadcast was notified that a new vendor would begin servicing the customer.Broadcast’s contract with this customer expired on May 31, 2013.Because Broadcast will not continue with its largest customer, it must replace those revenues with new customers or significantly scale back its operations.Broadcast has developed certain media management software used in conjunction with supplying its BI Networks services which Broadcast believes has value aside from the customers served using the software. BI Networks Products and Services Following are some of the ways in which businesses utilize Broadcast’s products and services. Internal Business Applications · Deliver briefings from the CEO or other management · Launch new products or services · Present new marketing campaigns · Train employees · Announce significant changes or implement new policies and procedures · Respond to crisis situations External Business Applications · Display advertising in public areas utilizing digital signage · Make promotional presentations to prospective customers or recruits · Provide product/service training to customers · Train and communicate with sales agents, dealers, VARs, franchisees, association members, etc. · Sponsor satellite media tours · Provide video/audio news releases 90 Network-Based Services Broadcast utilizes satellite technology for various business training and communication applications.The list that follows describes the comprehensive offering of products and services that attracts companies in need of a satellite solution. · Network design and engineering · Equipment and installation · Network management · 24/7 help desk services · On-site maintenance and service · Full-time or occasional satellite transponder purchases (broadcast time) · Uplink facilities or remote SNG uplink trucks Streamed Video Hosting Services With the advancement of streaming technologies and the increase of bandwidth, the Internet provides an effective platform for video-based business training and communications.Broadcast management believes that the Internet will become an increasing means of broadband business video delivery.Consequently, Broadcast has invested in the infrastructure and personnel needed to be a recognized provider of Internet-based services.Following are the services Broadcast currently provides: · Dedicated server space · High-speed, redundant Internet connection · Secure access · Seamless links from client's website · Customized link pages and media viewers · Testing or self-checks · Interactive discussion threads · Participation/performance reports for managers/administrators · Notification of participants via email · Pay-per-view or other e-commerce applications · Live events · 24/7 technical support Production and Content Development Services To support both satellite and Internet-based delivery platforms, Broadcast employs professional production and content development teams and operates full service video and audio production studios.A list of support services follows: · In-studio or on-location video/audio production · Editing/post-production · Instructional design · Video/audio encoding for Internet delivery · Conversion of text or PowerPoint to HTML · Alternative language conversion · Access to “off-the-shelf” video training content 91 Service Revenue Broadcast generates revenue by charging fees for the services it provides, and/or by selling equipment and satellite time.A typical satellite network generates one-time revenues from the sale and installation of satellite receivers and antennas and monthly revenues from network management services.On-site maintenance/service, production fees, and occasional satellite time are charged as they are used. For Internet-based services, Broadcast charges customers monthly fees for hosting content, account management, quality assurance and technical support, if requested.For delivery of content, Broadcast generally charges a fee every time a person listens to or watches a streamed audio or video presentation.Encoding, production and content creation or customization are billed as these services are performed.Broadcast has also entered into content development partnerships with professional organizations that have access to subject matter experts.In these cases, Broadcast produces web-based training presentations and sells them on a pay-per-view basis, sharing revenues with the respective partner. In the process of creating integrated technology solutions, Broadcast has developed proprietary software systems such as its content delivery system, incorporating site, user, media and template controls to provide a powerful mechanism to administer content delivery across multiple platforms and to integrate into any web-based system.Broadcast uses its content delivery system to manage networks of thousands of video receiving locations for enterprise clients. The percentages of revenues derived from Broadcast’s different services fluctuate depending on the customer contracts entered into and the level of activity required by such contracts in any given period.Of Broadcast’s net sales in 2012 and 2011, and for the six months ended June 30, 2013, approximately 90% were derived from network management related services and approximately 10% were derived from product and content development and all other services. Broadcast’s network management and support services are generally provided to customers by Broadcast operations personnel located at corporate headquarters.Broadcast’s production and content development services are generally provided by personnel from Broadcast’s production studio.Broadcast generally contracts with independent service technicians to perform installation and maintenance services at customer locations throughout the United States. Overview of Video Compression Video compression is the process by which video content is converted into a digital data stream for transmission over satellite, cable, Internet or wireless networks. Video compression is generally accomplished by using a single technique or computer formula to create a particular data stream.As more and more video content is broadcast and streamed to a rapidly expanding based of new video receivers, such as cell phones, tablets, and notebook computers, the need to stream the video content with the highest possible quality and at the lowest possible bandwidth expands exponentially.At the same time traditional media desires to keep pace with the new media by transmitting higher and higher quality video to enhance the viewing experience of the consumer and we will experience the expansion of “smart televisions”, movies streamed in high definition and 3D, and entertainment streaming services to the home and computer, all of which increase the need to transmit video using the least amount of bandwidth possible without affecting the quality of the experience. CodecSys Technology Broadcast has patented its video compression technology and has trademarked it as “CodecSys.”Initially, Broadcast developed this technology for delivering video content for its network customers. However, this proprietary technology has expanded into a much wider application. Video compression is generally accomplished by using a single technique or computer formula to create a particular data stream.Broadcast’s patented CodecSys technology is a software-based video operating system that uses multiple techniques or computer formulas to create a particular data stream.With CodecSys, video content may be transmitted over substantially decreased bandwidth while maintaining media quality.Broadcast believes that its CodecSys technology offers significant efficiencies and cost savings over traditional hardware solutions associated with video content transmission and storage. Broadcast has developed a video encoding software product based upon its CodecSys technology that operates on multiple hardware platforms and is easily upgradable. In September 2009, CodecSys video encoding technology was certified by Microsoft as an approved software encoding system for use by IPTV providers that use Microsoft operating platforms.Broadcast’s CodecSys technology is the only software video encoding system certified by Microsoft. 92 In July 2010, Broadcast released CodecSys version 2.0, which has been installed in more than 30 large telecoms and labs for evaluation by potential customers. Up until the beginning of 2013, Broadcast continued to make sales presentations and respond to requests for proposals at other large telecoms, cable companies and broadcasting companies.These presentations have been made with Broadcast’s technology and sales channel partners, which include IBM, HP, Fujitsu and Microsoft, and others which are suppliers of hardware and software for video transmission applications. Because CodecSys is a software encoding and transcoding system, it is also ideal for “cloud-based” initiatives.In October 2011, CodecSys was selected as the compression technology to be used by Fujitsu for its NuVolo cloud based product offering. In today's market, any video content to be distributed via satellite, cable, the Internet and other methods must be encoded into a digital stream using any one of numerous codecs.The most commonly used codecs are now MPEG2, MPEG4, and H.264.When new codecs are developed that perform functions better than the current standards, all of the video content previously encoded in the old format must be re-encoded to take advantage of the new codec.Broadcast’s CodecSys technology eliminates obsolescence in the video compression marketplace by integrating new codecs into its library.Using a CodecSys switching system to utilize the particular advantages of each codec, Broadcast may utilize any new codec as it becomes available by including it in the application library.Codec switching can happen on a scene-by-scene or even a frame-by-frame basis. Broadcast believes the CodecSys technology represents an unprecedented shift from currently used technologies for two important reasons.First, CodecSys allows a change from using only a single codec to compress video content to using multiple codecs and algorithms in the compression and transmission of content.The CodecSys system selects dynamically the most suitable codecs available from the various codecs stored in its library and matches the codecs with various video settings to compress a single video stream.As a video frame, or a number of similar frames (a scene), is compressed, CodecSys applies the optimized codec from the library that best compresses that content and matches the codec with the appropriate setting to then perform the compression.CodecSys repeats the selection throughout the video encoding process, resulting in the use of numerous codecs on a best performance basis.The resulting file is typically substantially smaller than when a single codec compression method is used. The second important distinction is that CodecSys is a software encoding system that can be upgraded and improved without changing the hardware on which it is resident, much as a personal computer can have its application software upgraded and changed without replacing the equipment.In addition, CodecSys software can run equally efficiently on different manufacturers’ equipment.For example, using the Intel chip currently employed by Broadcast, the CodecSys encoding system can run equally as well on IBM equipment and HP equipment, which expands Broadcast’s potential market of customers and opens the possibility of different sales channels as Broadcast software can be sold by IBM sales people as well as HP sales people.In addition, most video encoders currently utilize an application specific integrated circuit (ASIC) chip as the encoding engine and when new developments are made, the customer must purchase new hardware to take advantage of the changes.Having a software based encoding system means that new changes in technology and encoding algorithms can be downloaded remotely to upgrade the encoding system on the customers already resident hardware.Broadcast believes that having a software based encoding product will slow hardware obsolescence for the customer and be a competitive advantage for CodecSys. CodecSys Products and Services In November 2007, Broadcast entered into a two-year license agreement with IBM pursuant to which Broadcast licensed its patented CodecSys technology for use by IBM in selling video encoding solutions using IBM’s Cell-BE processing chip.The IBM agreement was Broadcast’s first significant license of the CodecSys technology for use in a commercial application. In connection with this license, Broadcast increased its engineering staff, acquired additional equipment to facilitate the development process, purchased additional codecs for use in its encoding system and engaged outside engineering firms to perform development services.The initial version of a video encoder running on the IBM platform was completed in a commercially deployable form for sales in 2009, although additional development work was required. After Broadcast had completed substantially all of its development work on the IBM Cell-BE processor chip in the first half of 2009, IBM sales efforts using the Cell-BE processor chip were redirected to products not employing the Cell-BE processor chip.At approximately the same time, Intel released a newly developed operating chip with sufficient processing capacity to perform the multiple functions required by CodecSys to which Broadcast redirected its development efforts.This chip is based on x86 architecture, which is the standard in the industry acceptable to almost all users, and it is easier to program applications to this architecture.Although Broadcast’s license agreement with IBM has expired, IBM made hardware sales presentations utilizing CodecSys technology based upon the Intel chip. The initial version of the CodecSys video encoding system utilizing the Intel chip was first ready for sales presentations and testing in the fourth quarter of 2009, but the CodecSys version 2.0, the first commercial version of the software hardened for sales and deployment was not ready for sales installation until July 1, 2010.All sales anticipated in the future will be made using the Intel chip. 93 The IBM media room products consist of servers and control and management software used by broadcasters and other distributors of video content over a variety of delivery platforms.Using CodecSys as an integral part of the product offering gives IBM and other hardware providers an additional product that is sold in the same process as its media room offering.Currently, IBM has installed CodecSys based software in “proof of concept” systems at customer locations for the customers to test and evaluate the quality, speed, and bandwidth requirements of Broadcast’s software encoding solution. Because Broadcast now has its CodecSys technology resident on the Intel chip, it is able to market with other manufacturers of computer equipment such as HP.Broadcast has made sales presentations to HP customers in conjunction with HP, which has also selected Broadcast’s video encoding solution as a solution that it will present to its customers.This has occurred primarily because CodecSys is the only software based encoding system available that will operate on HP hardware platforms and is the only solution that will operate in a cloud computing environment. In September 2009, Broadcast’s CodecSys encoding system was certified by Microsoft as an approved software encoding system for use by IPTV providers, which use Microsoft Media Room software in their delivery and management of their IPTV systems.It was the only software video encoding system certified by Microsoft that can be used on a variety of hardware platforms.The certification has been a source of sales and marketing leads from Microsoft customers desiring encoding solutions for their projects. In October 2011, Fujitsu North America, after fully testing and evaluating CodecSys and its competitors, selected CodecSys as the compression technology to be employed by Fujitsu in its NuVolo cloud based initiative.The first sale of CodecSys resident on Fujitsu hardware was completed in November 2011.The customer is a small cable company that desired to launch an over the top (OTT) network for its cable customers to allow the subscribers to get the cable company content not only through the hardwired cable network, but also through the Internet and wirelessly to cell phones.The network was launched in December 2011.Although the customer is relatively small and the revenues generated on a monthly basis are not significant, the sale was important for two reasons.The first is that, although CodecSys has been tested in labs and at potential customers’ locations for two years without material deficiencies being noted by the customers or the channel partners, this is the first time it has been installed and is operational for the benefit of end users.The second is that the pricing structure put in place as Broadcast has gone to market has been validated as a reasonable and cost effective product offering that is competitive with the traditional encoding hardware products currently sold in the video distribution marketplace.The relationship between Broadcast and Fujitsu was terminated during the first quarter of 2013. In December 2011, IBM introduced its video encoding and transcoding service that is accomplished through the Internet cloud.The encoding engine for this service is CodecSys.Broadcast will derive revenue from the service based on the amount of the video encoded by IBM’s customers, although to date Broadcast has received no revenue from this new application of its technology. Until the beginning of 2013, Broadcast continued to develop the CodecSys technology for a variety of applications, including Internet streaming, cable and satellite broadcasting, IPTV and transmitting video content to cellular phones and other hand-held electronic devices.Commercialization and future applications of the CodecSys technology are expected to require additional development capital estimated to be approximately $2.0 million annually.This estimate may increase or decrease depending on specific opportunities and available funding.Because Broadcast has not had access to the necessary capital, it has had to curtail its development activities. Research and Development Broadcast has spent substantial amounts in connection with its research and development efforts.These efforts have been dedicated to the development and commercialization of the CodecSys technology.Because the majority of the development work for CodecSys has been completed, Broadcast has steadily decreased those expenditures from $2,711,933 for the year ended December 31, 2010 to $2,410,249 for the year ended December 31, 2011 to $1,754,163 for the year ended December 31, 2012.Broadcast’s development expenses continued to decrease from $464,847 for the three months ended June 30, 2012 to $168,939 for the three months ended June 30, 2013.Broadcast’s cash resources are not sufficient to support future research and development activities unless it raises additional capital or succeeds in generating revenues from sales of CodecSys products.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Broadcast– Liquidity and Capital Resources”. 94 Intellectual Property Protection Broadcast’s patent and intellectual property strategy is of critical importance.Two provisional patents describing the technology were filed on September 30, 2001.Broadcast has filed for patent protection in the United States and various foreign countries.Broadcast’s initial U.S. patent related to the CodecSys technology was granted by the U.S. Patent and Trademark Office, or PTO, in August 2007.Four additional patents have been issued by the PTO.As of June 30, 2013, Broadcast also had eleven patents issued in foreign countries and 20 pending patent applications, including U.S. and foreign counterpart applications and continuations. Broadcast has identified additional applications of the technology, which represent potential patents that further define specific applications of the processes that are covered by the original patents.Broadcast intends to continue building its intellectual property portfolio as development continues and resources are available. Broadcast has registered the “CodecSys” trademark with the PTO, and seeks to protect its know-how, trade secrets and other intellectual property through a variety of means, including confidentiality agreements with its employees, customers, vendors, and others. Major Customers A small number of customers account for a large percentage of Broadcast’s revenue.For the six months ended June 30, 2012 and 2013, 86% and 87%, respectively, of Broadcast’s revenues were from its largest customer.For the year ended December 31, 2012, 85% of Broadcast’s revenues were from its largest customer compared to 89% from this customer for the year ended December 31, 2011. Broadcast’s contract with this customer expired on May 31, 2013.As a result, Broadcast’s revenues from this customer will be substantially reduced during 2013. Any material reduction in revenues generated from this customer could harm Broadcast’s results of operations, financial condition and liquidity.Broadcast’s largest customer has elected not continue to purchase Broadcast services, decreasing its annuallevel of purchases from Broadcast from approximately $6,300,000 to approximately $0 on an ongoing basis. This decrease in revenues will materially affect Broadcast’s business unless it can replace that customer with other significant customers. Competition The communications industry is extremely competitive.In the private satellite network market, there are many firms that provide some or all of the services Broadcast provides.Many of these competitors are larger than Broadcast and have significantly greater financial resources.In the bidding process for potential customers, many of Broadcast’s competitors have a competitive advantage in the satellite delivery of content because many own satellite transponders or otherwise have unused capacity that gives them the ability to submit lower bids than Broadcast is able to make.In the satellite network and services segment, Broadcast competes with Convergent Media Systems, Globecast, IBM, Cisco, TeleSat Canada and others.With respect to video conferencing, Broadcast competes with Sony, Polycom and others. There are several additional major market sectors in which Broadcast plans to compete with its CodecSys technology, all with active competitors.These sectors include the basic codec technology market, the corporate enterprise and small business streaming media market, and the video conferencing market.These are sectors where Broadcast may compete by providing direct services.Competition in these new market areas will also be characterized by intense competition with much larger and more powerful companies, such as Microsoft and Yahoo, which are already in the video compression and transmission business.Many of these competitors already have an established customer base with industry standard technology, which Broadcast must overcome to be successful. The video encoders to be sold by IBM and HP will compete directly against video encoders manufactured and sold by a number of competitors, includingErickson/Cisco, Harmonic Scientific Atlanta, Motorola, and Thomson. Neither IBM nor HP have ever produced a video encoder to compete in this market.Broadcast’s marketing partners have not been successful in entering this new market, and Broadcast has not derived the amount of licensing revenue originally anticipated by management. 95 On a technology basis, CodecSys competition varies by market sector, with codecs and codec suppliers like Microsoft Windows Media Player, Real Networks’ Real Player, Apple, QuickTime, MPEG2, MPEG4, On2, DivX and many others.There are several companies, including Akamai, Inktomi, Activate and Loudeye, that utilize different codec systems.These companies specialize in encoding, hosting and streaming content services primarily for news/entertainment clients with large consumer audiences.Broadcast competes directly with the two companies in the broadcast media encoding market that have the largest market share, Erickson/Cisco and Harmonic. In addition, Broadcast competes with Cisco, Harris Corporation, and with many other smaller companies.Most are larger than Broadcast and most have greater financial resources than it has. Competition in the digital signage business is extremely widespread with competitors in almost every pricing strata.The industry is fragmented with many providers as there is a relatively low cost of entry into the market with many companies developing a new piece of software and immediately there is another competitor. Large companies such as Harris Corporation and Cisco have digital signage offerings among there many other products.Scala and Fourwinds Interactive are among the many smaller digital signage companies that offer are primarily digital signage software and service to the general business community and with which Broadcast most often competes. Employees Broadcast currently employs 6 full-time personnel at its executive offices and studio facilities in Salt Lake City, UtahBroadcast engages independent contractors and employs the services of independent sales representatives as well as voice and production talent on an “as needed” basis at its recording studios. Government Regulation Broadcast has seven licenses issued by the Federal Communications Commission for satellite uplinks, Ethernet, radio connections and other video links between Broadcast facilities and third-party uplinks.Notwithstanding these licenses, all of Broadcast’s activities could be performed outside these licenses with third-party vendors.All material business activities are subject to general governmental regulations with the exception of actual transmission of video signals via satellite. Properties Broadcast’s executive offices are located at 6952 S. High Tech Drive, Suite C, Midvale, Utah84047-3772, which consists of approximately 1,200 square feet of space leased under a lease, the term of which ends on December 31, 2013, at a rate of approximately $4,000 per month plus utilities.Broadcast has no other properties. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – BROADCAST The following discussion of Broadcast’s financial condition and results of operations should be read together with its consolidated financial statements and related notes that are included elsewhere in this prospectus.This discussion may contain forward-looking statements based upon current expectations that involve risks and uncertainties.Broadcast’s actual results may differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth under the caption “Risk Factors” or in other parts of this prospectus.See “Cautionary Note Regarding Forward-Looking Statements.” Critical Accounting Policies Management Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Broadcast considers all cash on hand and in banks, and highly liquid investments with maturities of three months or less, to be cash equivalents. At December 31, 2012 and 2011, and at June 30, 2013 and 2012, Broadcast had bank balances in the excess of amounts insured by the Federal Deposit Insurance Corporation. Broadcast has not experienced any losses in such accounts, and believes it is not exposed to any significant credit risk on cash and cash equivalents. 96 Current financial market conditions have had the effect of restricting liquidity of cash management investments and have increased the risk of even the most liquid investments and the viability of some financial institutions.Broadcast does not believe, however, that these conditions will materially affect its business or its ability to meet its obligations or pursue its business plans. Accounts Receivable Trade accounts receivable are carried at original invoice amount less an estimate made for doubtful receivables based on a review of all outstanding amounts on a monthly basis. Management determines the allowance for doubtful accounts by identifying troubled accounts and by using historical experience applied to an aging of accounts. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded when received. A trade receivable is considered to be past due if any portion of the receivable balance is outstanding for more than 90 days. After the receivable becomes past due, it is on non-accrual status and accrual of interest is suspended. Property and Equipment Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the property, generally from three to five years.Repairs and maintenance costs are expensed as incurred except when such repairs significantly add to the useful life or productive capacity of the asset, in which case the repairs are capitalized. Patents and Intangibles Patents represent initial legal costs incurred to apply for United States and international patents on the CodecSys technology, and are amortized on a straight-line basis over their useful life of approximately 20years.Broadcast has filed patent applications in the United States and foreign countries. As of June 30, 2013, the U.S. Patent and Trademark Office or PTO had approved six patents and a seventh has been approved awaiting a patent number.Additionally, eleven foreign countries had issued patents and Broadcast had 20 pending patent applications, including U.S. and foreign counterpart applications.While Broadcast is unsure whether it can develop the technology in order to obtain the full benefits of the issued patents, the patents themselves hold value and could be sold to companies with more resources to complete the development. On-going legal expenses incurred for patent follow-up have been expensed from July 2005 forward and in 2011 Broadcast abandoned two foreign patent applications and incurred a charge of $26,180. Long-Lived Assets Broadcast reviews its long-lived assets, including patents, whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets held and used is measured by a comparison of the carrying amount of an asset to future un-discounted net cash flows expected to be generated by the asset.If such assets are considered to be impaired, then the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the estimated fair value of the assets.Fair value is determined by using cash flow analyses and other market valuations. After Broadcast’s review at June 30, 2013, it was determined that no adjustment was required. Stock-based Compensation Stock-based compensation cost is estimated at the grant date, based on the estimated fair value of the awards, and recognized as expense ratably over the requisite service period of the award for awards expected to vest. Income Taxes Broadcast accounts for income taxes in accordance with the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to the taxable income in the years in which those temporary differences are expected to be recovered or settled. 97 Revenue Recognition Broadcast recognizes revenue when evidence exists that there is an arrangement between it and its customers, delivery of equipment sold or service has occurred, the selling price to customers is fixed and determinable with required documentation, and collectability is reasonably assured. Broadcast recognizes as deferred revenue, payments made in advance by customers for services not yet provided. When Broadcast enters into a multi-year contract with a customer to provide installation, network management, satellite transponder and help desk, or combination of these services, it recognizes this revenue as services are performed and as equipment is sold.These agreements typically provide for additional fees, as needed, to be charged if on-site visits are required by the customer in order to ensure that each customer location is able to receive network communication. As these on-site visits are performed the associated revenue and cost are recognized in the period the work is completed. If Broadcast installs, for an additional fee, new or replacement equipment to an immaterial number of new customer locations, and the equipment immediately becomes the property of the customer, the associated revenue and cost are recorded in the period in which the work is completed. In instances where Broadcast has entered into license agreements with a third parties to use its technology within their product offering, it recognizes any base or prepaid revenues over the term of the agreement and any per occurrence or periodic usage revenues in the period they are earned. Research and Development Research and development costs are expensed when incurred. Concentration of Credit Risk Financial instruments, which potentially subject Broadcast to concentration of credit risk, consist primarily of trade accounts receivable. In the normal course of business, Broadcast provides credit terms to its customers. Accordingly, Broadcast performs ongoing credit evaluations of its customers and maintains allowances for possible losses which, when realized, have been within the range of management’s expectations. In the six months ended June 30, 2013, Broadcast had one customer that individually constituted 87% of its total revenues compared to 86% for the same customer for the six months ended June 30, 2012 and for the full years 2012 and 2011, that customerindividually constituted 85% and 89%, respectively of Broadcast’s total revenues, with no other single customer representing more than 5% of total revenues.Broadcast’s contract with this largest customer expired on May 31, 2013 after Broadcast was notified that the customer had chosen a new vendor for all of the services Broadcast had been providing. Weighted Average Shares Basic earnings per common share is computed by dividing net income or loss applicable to common stockholders by the weighted average number of shares outstanding during each period. The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the year, plus the dilutive common stock equivalents that would rise from the exercise of stock options, warrants and restricted stock units outstanding during the period, using the treasury stock method and the average market price per share during the period, plus the effect of assuming conversion of the convertible debt. The computation of diluted earnings per share does not assume conversion or exercise of securities that would have an anti-dilutive effect on earnings. Advertising Expenses Broadcast follows the policy of charging the costs of advertising to expense as incurred. Off-Balance Sheet Arrangements Broadcast has no off-balance sheet arrangements. 98 Executive Overview The current recession and market conditions have had substantial impacts on the global and national economies and financial markets.These factors, together with soft credit markets, have slowed business growth and generally made potential funding sources more difficult to access.Broadcast continues to be affected by prevailing economic and market conditions, which present considerable risks and challenges. Because Broadcast has not been successful in deploying its CodecSys technology with customers sufficient to achieve a breakeven and is finding it difficult to raise additional investment capital, Broadcast determined that it should seek an alternative to continuing to commercialize CodecSys by itself.Accordingly, Broadcast sought a merger partner that has compatible video broadcasting products and services, with which it could integrate its CodecSys encoding system.In January 2013, Broadcast entered into the merger agreement with AllDigital. On February 8, 2013, AllDigital notified Broadcast that Broadcast was in breach of certain covenants regarding unencumbered ownership or potential claims against its technology, and gave Broadcast 30 days to cure the alleged defects before the merger agreement could be terminated.On March 8, 2013 AllDigital notified Broadcast that sufficient progress had been made that the cure period was extended to April 8, 2013 and later to May 8, 2013 for the remainder of the alleged defects to be cured or waived.On April 10, 2013, the parties entered into an amendment to the merger agreement which (i) provides that either party may terminate the Merger Agreement upon 3 days notice, with or without cause, without liability, (ii) eliminates the cure period date requirement and (iii) removes the “No Shop” provision preventing Broadcast from contacting other potential purchasers or merger partners.On June 30, 2013, Broadcast entered into a second amendment to the merger agreement which (i) increases the percentage of our outstanding common stock AllDigital’s shareholders would receive in the merger from 54% to 58%, (i) modifies a number of the closing conditions of the merger, including the working capital and net cash flow require, (iii) adds a new closing condition that Broadcast have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million, of Broadcast’s common stock, (iv) extends the “end date” (a date upon which either party may terminate the merger agreement if the merger has not been consummated) from July 31, 2013 to October 31, 2013, (v) eliminates one of Broadcast’s existing directors from the post-closing board of directors such that the post-closing directors are expected to be Donald A. Harris, Paul Summers, David Williams and up to two additional directors mutually approved by Broadcast and AllDigital prior to the closing of the merger and (vi) changes the reverse stock split ratio from a 10 to 1 reverse stock split to a 15 to 1 reverse stock split.On July 9, 2013, Broadcast filed a Registration Statement on Form S-4 (File No. 333-189869) with the SEC in connection with the anticipated merger. On August 26, 2013, Broadcast and AllDigital entered into a third amendment to the merger agreement which (i) amends the closing condition that Broadcast have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million to provide that the minimum commitments will instead be the difference between $1.5 million and the principal amount of the combined convertible notes, (ii) excludes shares issuable upon conversion of the combined convertible notes from the calculation of fully diluted capital stock for both Broadcast and AllDigital for purposes of determining relative ownership upon closing of the merger, (iii) adds a condition that no one but Broadcast shall have any ownership interest in any intellectual property or intellectual property rights at any time owned or supplied by Broadcast, as determined by AllDigital in its reasonable discretion, and (iv) eliminates the ability of either party to terminate the merger agreement without cause on three days advance written notice and with no further liability to the other party. During 2009, Broadcast decreased certain of its development activities and expenses notwithstanding the need to refocus and develop its CodecSys technology on a different platform using a newly announced Intel operating chip.Even with decreased engineering staff and certain related development employees, Broadcast was able to complete its video encoding system utilizing the Intel chip, prepare its CodecSys technology for installation on both the IBM and HP equipment platforms, and become certified by Microsoft as an approved software video encoding system for use by IPTV providers using Microsoft operating platforms.On July 1, 2010, Broadcast released CodecSys 2.0, which has been installed in various large telecoms and labs for evaluation by potential customers. In 2011 Broadcast continued development of additional sales channel partners by integrating CodecSys on hardware manufactured and sold by Fujitsu, which, before termination of the relationship between Broadcast and Fujitsu, adopted CodecSys as its compression technology for use in its NuVolo cloud initiative.Until the beginning of 2013, Broadcast continued to make sales presentations and respond to requests for proposals at other large telecoms, cable companies and broadcasting companies.These presentations were made with Broadcast’s technology partners which are suppliers of hardware and software for video transmission applications in media room environments such as IBM, HP and Microsoft. In October 2011, Broadcast completed its first sale of CodecSys to a small cable operator in Mexico as part of its OTT product offering operating on Fujitsu hardware.The sale demonstrates that the CodecSys product offering does operate to its operating specifications in a working environment, which Broadcast believes will help in its sales and marketing efforts. 99 On July 31, 2009, Broadcast entered into a $10.1 million, three-year contract with Bank of America, a Fortune 10 financial institution, to provide technology and digital signage services to approximately 2,100 of its more than 6,000 retail and administrative locations throughout North America. For the year ended December 31, 2012, Broadcast realized approximately $6,386,903 from this contract, which constituted approximately 85% of its revenues for the period.For the year ended December 31, 2011, Broadcast realized approximately $7,540,025 in revenue from this contract, which contributed approximately 89% of its revenues for the year.For the six months ended June 30, 2013, Broadcast realized approximately $2,148,313 in revenue compared to $3,212,332 for the six months ended June 30, 2012, which constituted 87% and 86% of its total revenues respectively. The contract with Broadcast’s largest customer expired in May 2013, and Broadcast expects that its revenues will be substantially less going forward unless it can secure contracts which can replace the revenue lost from this largest customer. Broadcast’s revenues for the three months ended March 31, 2013 decreased by approximately $264,528 compared to the three month period ended March 31, 2012. Even with the decrease in its revenues, Broadcast realized an increase of approximately $203,395 in its gross margin for the three months ended March31, 2013 compared to the same period in 2012 due primarily to cost cutting efforts, but it continues to deplete its available cash and needs future equity and debt financing because it continues to spend more money that it generates from operations.To fund operations, Broadcast has engaged in the transactions described below under the heading “Liquidity and Capital Resources.” Results of Operations for the Six Months ended June 30, 2013 and June 30, 2012 Net Sales Broadcast generated $2,455,226 in net sales during the six months ended June 30, 2013.During the same six-month period in 2012, Broadcast generated net sales of $3,745,085.The decrease in revenue of $1,289,859 was due primarily to the loss of Broadcast’s largest customer.Revenues from Broadcast’s largest customer decreased by $1,061.550, which accounted for 82% of the total decrease in revenues.In addition, web hosting and streaming revenues from one other customer of $132,000 in 2012 were not repeated in 2013. Sales revenues from Broadcast’s largest customer, which it will no longer service in the future, accounted for approximately 87% of total revenues for the six months ended June 30, 2013 and approximately 86% for the six months ended June 30, 2012.Broadcast will no longer be servicing this customer in the future, which makes restructuring its costs imperative until the merger with AllDigital is completed or Broadcast secures new customers to replace lost revenues. Cost of Sales Costs of sales decreased by approximately $1,017,556 to $1,573,902 for the six months ended June 30, 2013, from $2,591,458 for the six months ended June 30, 2012.The gross margin from operations decreased $272,303 from a gross margin of $1,153,627 in the sex months ended June, 2012 to a gross margin of $881,324 for the six months ended June 30, 2013.The decrease in cost of sales was primarily due to less installation activity for our largest customer’s digital signage network and other smaller customers, which accounted for approximately $432,500 of the total decrease in the cost of revenues and a decrease in the general operations department costs of $189,704, due to cost savings measures including reducing the number of Broadcast’s employees.Although the sales and cost of sales decreased, the gross margin from operations increased primarily due to cost reduction measures implemented. Expenses General and Administrative expenses for the six months ended June 30, 2013 were $1,628,325 compared to $2,588,601 for the six months ended June 30, 2012.The decrease of $960,276 resulted primarily from decreases totaling $432,101 in employee and related expenses due to a reduction in the number of employees and a reduction in salaries for some executives, $217,528 in consulting fees, , 205,260 in temporary help, $190,979 in trade show and convention related expenses, $119,956 in granted option and warrant expenses and a reduction of $76,000 in director fees Most of these reductions were the result of the reduction in activity due to the loss of Broadcast’s largest customer for which Broadcast ceased performing any material services at the end of May.The total reductions were partially offset by an increase of $170,412 in legal and other professional expenses related primarily to the proposed merger with AllDigital. Research and development in process decreased by $627,100 for the six months ended June 30, 2013 to $394,313 from $1,021,414 for the six months ended June 30, 2012.The development expenditures have been significantly curtailed in view of the proposed merger and cessation of sales efforts of the CodecSys products.the decrease resulted primarily from a decrease of $197,649 in employee related expenses reflecting a decrease in the number of employees, a decrease of $197,034 in tradeshow and convention related expenses, and a decrease of $124,447 in consulting fees.Sales and marketing expenses decreased $930,232 to $185,008 for the six months ending June 30, 2013 from $1,115,240 for the six months ending June 30, 2012.The decrease was primarily a result of decreased employee related expenses of $495,661 and a decrease in conventions and related travel expenses of $281,184, which were the result of reducing staff and sales efforts of the CodecSys products and services. Even with the reduced revenue, due to a reduction of operating expenses as explained above, Broadcast’s operating loss decreased $2,422,101 from an operating loss of $3,898,303 for the six months ended June 30, 2012 to an operating loss of $1,476,202 for the six months ended June 30, 2013. Interest Expense For the six months ended June 30, 2013, Broadcast incurred interest expense of $1,125,183 compared to interest expense for the six months ended June 30, 2012 of $606,211.The increase of $518,972 resulted primarily from interest expense of approximately $202,825 related to the interest on Broadcast’s senior secured convertible notes, most of which were outstanding for the first six months of 2013, and note accretion of $832,799 on Broadcast’s senior secured convertible notes and its unsecured convertible note. Net Loss Broadcast realized a net loss for the six months ended June 30, 2013 of $2,344,772 compared with net income for the six months ended June 30, 2012 of $661,715 resulting in an aggregate reduction of $3,006,487. The increase in net loss resulted primarily from a reduction of $4,614,086 in income related to Broadcast’s derivative valuation gain calculation.In addition, the gain from the extinguishment of debt decreased by $1,258,091.These elements that increased the net loss were partially offset by a decrease in Broadcast’s operating loss of $2,422,101 as explained above due to cost reduction efforts and the expense of $1,095,309 incurred for costs related to the issuance of warrants for the six months ended June 30, 2012 that were not repeated in 2013. Results of Operations for the Three Months ended June 30, 2013 and June 30, 2012 Net Sales Broadcast generated $974,656 in revenue during the three months ended June 30, 2013.During the same three-month period in 2012, Broadcast generated revenue of $1,999,987.The decrease in revenue of $1,025,331, or approximately 51%, was due primarily to the expiration of the contract with Broadcast’s largest customer and the general reduction of services provided for that customer after the expiration of the contract on May 31, 2013.The revenue generated for this customer aggregated $800,893 for the three months ended June 30, 2013 compared to $1,692,029 for the three months ended June 30, 2012.The decrease of $891,135 in revenues from this customer was due to the expiration of Broadcast’s service contract with the customer. In addition, web hosting and streaming revenues from one other customer of $132,000 in 2012 were not repeated in 2013. Broadcast’s largest customer accounted for approximately 82% of its revenues for the three months ended June 30, 2013 compared to 85% of its revenues for the three months ended June 30, 2012.Broadcast will no longer being servicing this customer in the future, which makes restructuring and reducing of its costs imperative until it merges with AllDigital or secures new customers to replace the lost revenues. Cost of Sales Costs of sales decreased by $549,633 to $796,333 for the three months ended June 30, 2013, from $1,345,966 for the three months ended June 30, 2012.The decrease was primarily due to a reduction of $218,706 in costs related to a reduction in services for Broadcast’s largest customer, a reduction of $132,712 in costs of Broadcast’s production department, of which $100,420 was due to a reduction of staff, and a reduction of $198,215 in depreciation expense due to the fact that Broadcast’s equipment providing services to its largest customer was fully depreciated for the entire quarter. Expenses General and administrative expenses for the three months ended June 30, 2013 were $642,116 compared to $1,259,320 for the three months ended June 30, 2012.The net decrease of $617,204 resulted primarily from a reduction in employee and related costs of $233,500 reflecting a reduction in staff, a decrease in temporary help expenses of $176,077, a decrease of $105,899 in tradeshow and convention expenses, a decrease of $13,346 in legal expenses and smaller decreases in a number of expenses all reflecting the reduction of business activity in the quarter.Research and development in process decreased by $295,907 for the three months ended June 30, 2013 to $168,940 from $464,847 for the three months ended June 30, 2012, which resulted primarily from a decrease of $147,628 in employee and related expenses and a decrease of $82,688 in expenses for tradeshows and related travel.Sales and marketing expenses decreased by $551,302, which decrease was composed mainly of decreases of $289,847 in employee related expenses, $153,582 in tradeshow and related travel expenses and $66,504 in consulting expenses.All of these reductions reflect the discontinuation of active marketing expenses pending the consummation of the proposed merger with AllDigital. Even with the reduced revenue, due to a reduction of operating expenses, Broadcast’s operating loss decreased $1,098,743 from an operating loss of $1,833,028 for the three months ended June 30, 2012 to an operating loss of $734,286 for the three months ended June 30, 2013. Results of Operations for the Years Ended December 31, 2012 and December 31, 2011 Net Sales Broadcast realized net sales of $7,523,624 for the year ended December 31, 2012 compared to net sales of $8,446,082 for the year ended December 31, 2011 which represents a decrease of approximately 11% for the year.The net decrease in revenues of $922,458 was primarily the result of a decrease of $1,588,227 in system sales and installation revenue, of which $1,514,456 was a decrease in system sales and installation revenue for Broadcast’s largest digital signage network customer, which was partially offset by an increase in license fee revenue of $396,847, principally from Broadcast’s largest customer, and an increase in streaming revenue of $142,388 made up of many smaller customers. Cost of Sales The cost of revenues for the year ended December 31, 2012 aggregated $4,819,624 as compared to the cost of sales of $5,868,601 for the year ended December 31, 2011, which represents a decrease in cost of sales of 18%.The decrease in cost of sales of $1,048,977 was primarily a result of decreased activity in sales and installation of new digital signage locations for Broadcast’s largest customer.Costs of sales related to installation activity decreased by $599,285 and costs of employee expenses related to the decreased activity decreased by $111,110.In addition, depreciation expense decreased by $332,071, which resulted from the digital signage equipment used for Broadcast’s largest customer being fully depreciated. Operating Expenses Broadcast incurred total operating expenses of $8,767,686 for the year ended December 31, 2012 compared to total operating expenses of $10,572,042 for the year ended December 31, 2011.The decrease of $1,804,356 was primarily due to a decrease in general and administrative expenses of $1,626,182, a decrease of $656,086 in development expenses and a decrease of $127,043 in depreciation expense.These decreases were partially offset by an increase of $631,134 sales and marketing expenses. General and administrative expenses decreased $1,626,182 from $6,172,794 for the year ended December 31, 2011 to $4,546,612 for the year ended December 31, 2012.The decrease of $1,857,908 in option and warrant expense accounted for the largest single decrease in expenses due to fewer options being granted consultants, employees and directors. In addition, directors’ fees decreased by $59,500.These decreases were partially offset by increased expenses for legal services of $144,311, temporary help of $129,661, and consulting fees of $69,683. Research and development expenses decreased by $656,086 primarily due to a decrease in outside consulting expenses of $340,469, a decrease of $171,626 in travel and tradeshow expenses, a decrease of $117,196 for temporary help, and a decrease of $120,939 in for expenses related to the issuance of options and warrants.These decreases were partially offset by an increase of $91,363 in licenses, permits and fees and an increase of $90,965 for expenses incurred for addition consulting services. Sales and marketing expenses for the year ended December 31, 2012 were $1,908,763 compared to sales and marketing expenses of $1,277,629 for the year ended December 31, 2011.The increase of $631,134 is due primarily to an increase of $319,126 in employee and related expenses, an increase of $166,962 in advertising, promotion and tradeshow expenses, and an increase of $176,100 in other professional services. Interest Expense Broadcast recorded an increase in interest expense of $542,352 from interest of $1,000,072 in 2011 to $1,542,424 in 2012. The increase in interest expense resulted primarily from issuance of secured convertible promissory notes during 2012 in a principal amount of approximately $3,050,000, for which Broadcast expensed a total of $650,393, which included accretion of the notes for accounting purposes.Of the total amount of interest expense incurred in 2012, $1,047,030 was for non cash expenses related to accretion on Broadcast’s unsecured convertible note that was extended in December 2010 to December 31, 2013 and for the secured convertible notes issued in 2012 and other related expenses incident to the notes. Net Income Broadcast had net income of $1,602,824 for the year ended December 31, 2012 compared to net income of $1,304,446 for the year ended December 31, 2011.The increase in net income of $298,378resulted primarily from recording a gain on extinguishment of debt of Broadcast’s 6.25% Senior Secured Notes of $2,173,033 together with a decrease in loss from operations of $1,930,876 , all of which was partially offset by a decrease of $2,894,652 in the amount of derivative valuation gain recorded related to Broadcast’s convertible notes and investor warrants, an increase in expense of $619,075 related to issuance of warrants issued during the year and the increase of $542,352 in interest expense as discussed above. Quarterly Financial Data Summarized unaudited quarterly financial data for 2011, 2012 and 2013 is as follows: First Quarter Second Quarter Third Quarter Fourth Quarter Net sales $ Gross margin (loss) Net income (loss) ) ) Basic income (loss) per share ) ) Diluted income (loss) per share ) ) First Quarter Second Quarter Third Quarter Fourth Quarter Net sales $ $ $ Gross margin (loss) Net income (loss) ) ) Basic income (loss) per share ) ) Diluted income (loss) per share ) ) First Quarter Second Quarter Third Quarter Fourth Quarter Net sales $ Gross margin (loss) Net income (loss) ) ) Basic income (loss) per share ) ) Diluted income (loss) per share ) ) Contractual Obligations The following table summarizes Broadcast’s contractual obligations as of December 31, 2012: Payments Due Within One Year One Year to Three Years Three Years to Five Years After Five Years Total Long-term debt obligations $
